Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 1 of 57




                  EXHIBIT A
2/5/2019          Case 3:14-cr-00175-WHA Document 1006-1
                                                    Wildfires Filed 02/06/19 Page 2 of 57




                                                                                                          
                                                                                                                   
      Select Language ▼


  
  About Us                                                                                                       
  Safety                                                                                                         
  Transparency                                                                                                   
  Utilities & Industries                                                                                         
  Licensing                                                                                                      
  Proceedings                                                                                                    
  Complaints                                                                                                     
  Public Advocates Office

   Home         About Us        Divisions       News & Outreach      News Room         Wildfires




   Wildfires
   The CPUC is conducting staff investigations of certain wildfires to assess the compliance of electric facilities
   with applicable rules and regulations (CAL FIRE determines the sources of ignition of the fires and the way that
   the fires spread). The wildfires under staff investigation are:

           November 2018: the Camp Fire in PG&E's service territory; and the Woolsey Fire in Southern California
           Edison's service territory.
           In December 2017, there were the following wildfires in Southern California Edison's service territory: Rye,
           Thomas, Liberty, and Meyers.
           In October 2017, there were the following wildfires in PG&E's service territory: Cherokee Fire (Butte
           County); Point Fire (Calaveras County); Adobe, Norrbom, Nuns, Pytthian-Oakmond, Pocket, and Youngs
           Fires (Sonoma County); Sulphur Fire (Lake County); Lobo Fire (Nevada County); La Porte Fire (Butte
           County); and Patrick and Atlas Fires (Napa County).

   On this page you will find information about the CPUC’s continual efforts to identify ways to help reduce the
   likelihood of utility involvement in wildfires, and to help protect consumers.

www.cpuc.ca.gov/CPUCNewsDetail.aspx?id=6442454974                                                                         1/5
2/5/2019          Case 3:14-cr-00175-WHA Document 1006-1
                                                    Wildfires Filed 02/06/19 Page 3 of 57

           Dec. 21, 2018: CPUC Issues Proposals to Evaluate Safe Energy Service
           Dec. 13, 2018: CPUC to Further Examine Electric Utility De-Energization
           Nov. 26, 2018: CPUC to Hold State's First Wildfire Technology Innovation Summit March 20-21, 2019
                 Read our Media Advisory

           Nov. 16, 2018: PG&E's Second Electric Safety Incident Report to the CPUC re: Camp Fire
           Nov. 15, 2018: CPUC Issues President Statement on Wildfires and Provides Information on Wildfire
           Actions
           Nov. 14, 2018: CPUC Provides Wildfire-Impacted Customers with Information on Automatic Protections
           Nov. 8, 2018: Southern California Edison Electric Safety Incident Report to the CPUC re: Woolsey Fire
           Nov. 8, 2018: PG&E Electric Safety Incident Report to the CPUC re: Camp Fire
           Oct. 26, 2018: Joint Letter from CPUC, Cal OES, and CAL FIRE re: Utility Public Safety Power Shut-Off
                 Nov. 2, 2018: Joint Utility Response

           Oct. 25, 2018: CPUC Acts to Further Protect State from Wildfires Related to Utility Electric Facilities
           March 22, 2018: CPUC To Evaluate Adoption Of Post-Disaster Consumer Protection Measures
           Memorandum of Understanding between the CPUC and CAL FIRE that deals with how the agencies
           coordinate on response to fires and investigations
           Memorandum of Understanding between CPUC and Cal OES that deals with coordinating emergency
           planning, response recovery and mitigation functions between agencies
           Electric and Fire Related Fines


   Public Safety Power Shut Offs (De-Energization)
   The State's investor-owned utilities have general authority to shut off electric power to protect public safety
   under California law. Utilities have recently developed programs to exercise this authority during severe wildfire
   threat conditions as a preventative measure of last resort. Read more.


   Utility Wildfire Mitigation Plans (SB 901)
   On Oct. 25, 2018, the CPUC acted to further protect the state from wildfires related to electric facilities by setting
   the framework to provide guidance on initial utility wildfire mitigation plans, and inviting the input of all
   stakeholders in guiding its approach. Read more.


   Regulations
           July 12, 2018: CPUC Strengthens Utility Public Notice Requirements for De-Energizing in Emergencies
                 Draft Resolution ESRB-8
                 Comments on Draft Resolution ESRB-8
                       California Association of Small and Multi-Jurisdictional Utilities ("CASMU")
                       CforAT and TURN
                       Joint Comments
                       PG&E
                       SCE
                       SDG&E

                 Reply Comments on Draft Resolution ESRB-8
www.cpuc.ca.gov/CPUCNewsDetail.aspx?id=6442454974                                                                           2/5
2/5/2019          Case 3:14-cr-00175-WHA Document 1006-1
                                                    Wildfires Filed 02/06/19 Page 4 of 57

                       CforAT and TURN
                       Joint Reply Comments
                       PGE
                       SDG&E
                       SCE

                 Resolution ESRB-8
                      Utility Public Outreach, Notification, and Mitigation Plans for Public Safety De-energization
                      Events:
                              Bear Valley Electric Service
                              Liberty Utilities (CalPeco Electric)
                              Pacific Power/PacifiCorp
                              PG&E
                              SCE
                              SDG&E




           General Order 95 contains rules for the design, construction, maintenance, inspection, repair, and
           replacement of overhead utility facilities, including electric utility facilities, communication facilities, and
           cable television facilities. General Order 95, Rule 37, Table 1 addresses the above ground clearances of
           conductors, and the clearances between conductors and other structures/vegetation.
            Public Utilities Code 316 and General Order 95, Rule 19 govern the preservation of evidence for
           investigation in accordance with the Public Utilities Code, including.
           Order Instituting Rulemaking to Consider Specified Amendments to Rule 18 of General Order 95 (R.16-
           02-001)




   Wildfires

           November 2018 California Wildfires
           October 2017 Northern California Wildfires
           December 2017 Southern California Wildfires




   Utility Resources

           AT&T Wildfire Website
           PG&E Wildfire Website
           Verizon Wildfire Website


   CPUC and Utility Electric Safety Reports

www.cpuc.ca.gov/CPUCNewsDetail.aspx?id=6442454974                                                                             3/5
2/5/2019          Case 3:14-cr-00175-WHA Document 1006-1
                                                    Wildfires Filed 02/06/19 Page 5 of 57

   For de-energization reports, please visit www.cpuc.ca.gov/deenergization


           PG&E Fire Incident Data 2014-2017
           SCE Fire Incident Data 2014-2017
           SDG&E Fire Incident Data 2014-2017
           General Order 165 Reports: Utility Annual Electric Distribution Inspection Reports
           Electric and Communication Facilities Audit Reports
           Safety and Enforcement Division 2017 Annual Report (see page 33 for Electric Safety and Reliability
           information)


   Fire and Utility Pole News

           Nov. 15, 2018: In the interest of transparency and in an abundance of caution, CPUC President Michael
           Picker, filed a Notice of Communications. The meetings described do not constitute ex parte
           communications because there was not a discussion of a formal proceeding.
           Sept. 19, 2018: SED-CAL FIRE Joint Assessment and Recommendation Report on Fire-Wind Map
           May 25, 2018: CPUC Continues Public Safety Actions as Climate Increases Risk of Wildfires
           Jan. 19, 2018: CPUC Approves Statewide Fire-Threat Map
           Jan. 11, 2018: CPUC Enacts Emergency Consumer Protections for December 2017 Wildfire Victims
           Dec. 14, 2017: CPUC Adopts New Fire-Safety Regulations
           Nov. 30, 2017: CPUC Denies SDG&E's Request to Recover Wildfire Expenses
           Nov. 9, 2017: CPUC Orders Utilities to Implement Protections to Consumers Impacted by Wildfires
           June 29, 2017: CPUC to Examine Utility Pole Safety and Competition, Considers Creation of Pole
           Database
           April 25, 2017: CPUC Issues Staff Citations Totaling $8.3 Million to PG&E For Butte Fire
           Dec. 5, 2016: CPUC to Hold Public Hearings on SDG&E's Wildfire Cost Recovery Request
           May 26, 2016: CPUC Fire Map Depicts Areas of Elevated Hazards in State; First Step in Creation of Tools
           to Help Manage Resources
           March 8, 2016: CPUC Hosts En Banc on Utility Pole Safety
           Sept. 19, 2013: CPUC Enhances Safety, Issues $51.5 Million in Penalties and Remediation Against SCE
           and NextG for Malibu Canyon Fire
           May 20, 2013: CPUC Staff Enter Settlement Agreement Of $37 Million With Southern California Edison
           Over 2007
           Sept. 13, 2012: CPUC Approves $12 Million Settlement with Telecommunications Companies Over 2007
           Malibu Fire
           Jan. 12, 2012: CPUC Acts to Reduce Fire Hazards Associated With Overhead Power Lines and
           Communication Facilities
           April 22, 2010: CPUC Approves Witch, Rice, and Guejito Fire Settlements
           Nov. 12, 2008: CPUC to Investigate 2007 Fires to Determine Whether Utility Companies Violated Safety
           Regulations




www.cpuc.ca.gov/CPUCNewsDetail.aspx?id=6442454974                                                                    4/5
2/5/2019          Case 3:14-cr-00175-WHA Document 1006-1
                                                    Wildfires Filed 02/06/19 Page 6 of 57

                          Back to Top                                                Conditions of Use

                            Contact                                                        Jobs

                          Employees                                                   Privacy Policy

                            Sitemap                                             Public Advocates Office

                                              Copyright © 2019 State of California




www.cpuc.ca.gov/CPUCNewsDetail.aspx?id=6442454974                                                         5/5
                                      Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 7 of 57


                                                          PG&E CPUC Fire Incident Data
-121.2022   -121.2022   null   Pacific Gas and Electric      6/18/2014 10:01 37.8011       Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.5007   -121.5007   null   Pacific Gas and Electric      6/19/2014 18:54 38.7802       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0225   -121.0225   null   Pacific Gas and Electric      6/23/2014 17:45 39.06402      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5645   -122.5645   null   Pacific Gas and Electric      6/24/2014 17:12 38.11097      Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-120.2776   -120.2776   null   Pacific Gas and Electric      6/25/2014 8:51 34.88304       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.8961   -120.8961   null   Pacific Gas and Electric      6/25/2014 8:53 39.01101       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -122.643    -122.643   null   Pacific Gas and Electric       7/1/2014 6:43 38.00623       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -119.881    -119.881   null   Pacific Gas and Electric       7/1/2014 9:45 37.42669       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.1391   -121.1391   null   Pacific Gas and Electric       7/4/2014 1:40 39.33372       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
 -123.285    -123.285   null   Pacific Gas and Electric       7/6/2014 19:19 38.7489       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.2978   -121.2978   null   Pacific Gas and Electric      7/11/2014 1:42 39.21213       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
  -122.01     -122.01   null   Pacific Gas and Electric      7/11/2014 15:15 38.9108       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.5195   -120.5195   null   Pacific Gas and Electric      7/15/2014 9:00 38.4189        Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.4365   -121.4365   null   Pacific Gas and Electric      7/16/2014 1:29 38.73628       Vegetation   Rural   .26 - 9.99 Acres   Unknown
  -122.33     -122.33   null   Pacific Gas and Electric      7/17/2014 15:14 39.81043      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.7969   -119.7969   null   Pacific Gas and Electric      7/20/2014 12:23 37.67608      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.9305   -122.9305   null   Pacific Gas and Electric      7/24/2014 11:56 38.39147      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2719   -122.2719   null   Pacific Gas and Electric      7/24/2014 15:26 37.44654      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.1728   -121.1728   null   Pacific Gas and Electric      7/24/2014 19:28      39.045   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.1155   -121.1155   null   Pacific Gas and Electric      7/27/2014 6:54 35.60047       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.9095   -119.9095   null   Pacific Gas and Electric      7/27/2014 17:40 37.44818      Vegetation   Rural   .26 - 9.99 Acres   Other
-120.0571   -120.0571   null   Pacific Gas and Electric      7/31/2014 22:08 38.53428      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3029   -121.3029   null   Pacific Gas and Electric       8/5/2014 12:03 39.2155       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.9395   -119.9395   null   Pacific Gas and Electric       8/5/2014 16:13 37.56341      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.3489   -120.3489   null   Pacific Gas and Electric      8/11/2014 9:23 37.91184       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.2658   -120.2658   null   Pacific Gas and Electric      8/12/2014 15:38 38.77711      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.7678   -123.7678   null   Pacific Gas and Electric      8/20/2014 16:07 40.1938       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3334   -121.3334   null   Pacific Gas and Electric      8/30/2014 15:40 37.63815      Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.1663   -122.1663   null   Pacific Gas and Electric       9/1/2014 15:58 37.05996      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3803   -121.3803   null   Pacific Gas and Electric       9/6/2014 16:42 37.87082      Vegetation   Rural   .26 - 9.99 Acres   Unknown
-121.0651   -121.0651   null   Pacific Gas and Electric      9/11/2014 11:39 38.53831      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.1871   -120.1871   null   Pacific Gas and Electric      9/14/2014 14:47 37.69849      Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.5582   -121.5582   null   Pacific Gas and Electric      9/17/2014 8:36 36.83119       Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.2202   -122.2202   null   Pacific Gas and Electric      9/17/2014 11:49 39.75753      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3338   -121.3338   null   Pacific Gas and Electric      9/23/2014 10:05 39.11039      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.9994   -121.9994   null   Pacific Gas and Electric      10/5/2014 22:32 37.12249      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.0418   -123.0418   null   Pacific Gas and Electric      10/9/2014 19:10 38.46195      Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.6282   -122.6282   null   Pacific Gas and Electric     10/10/2014 14:41 38.1721       Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3054   -121.3054   null   Pacific Gas and Electric     10/11/2014 10:19 39.57652      Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
                                      Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 8 of 57


-119.8616   -119.8616   null   Pacific Gas and Electric   10/14/2014    7:33   36.25061   Vegetation   Rural   .26 - 9.99 Acres   Vandalism/Theft
-121.7647   -121.7647   null   Pacific Gas and Electric   10/14/2014   11:04   37.90134   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.4236   -121.4236   null   Pacific Gas and Electric   10/16/2014   16:25   39.05416   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.6926   -122.6926   null   Pacific Gas and Electric   10/20/2014   13:30   38.78253   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.0561   -121.0561   null   Pacific Gas and Electric   10/25/2014   14:35   37.05577   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.8607   -122.8607   null   Pacific Gas and Electric   11/17/2014   17:15   38.04444   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.9109   -121.9109   null   Pacific Gas and Electric     2/6/2015   14:08   36.40321   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5496   -122.5496   null   Pacific Gas and Electric     2/7/2015   15:13   38.08712   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.1832   -122.1832   null   Pacific Gas and Electric    2/22/2015   14:20     38.816   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.7293   -119.7293   null   Pacific Gas and Electric    4/17/2015   14:34   37.00413   Vegetation   Rural   .26 - 9.99 Acres   Other
-120.0176   -120.0176   null   Pacific Gas and Electric    4/20/2015   18:18   36.97431   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
 -120.524    -120.524   null   Pacific Gas and Electric    4/26/2015   16:50   34.85467   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.8803   -119.8803   null   Pacific Gas and Electric     5/6/2015   17:17   37.42727   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.3292   -122.3292   null   Pacific Gas and Electric     5/6/2015   23:10    39.8104   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.5064   -121.5064   null   Pacific Gas and Electric     5/8/2015    5:55   38.77553   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.2468   -121.2468   null   Pacific Gas and Electric     5/9/2015   13:10   39.23429   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.1612   -121.1612   null   Pacific Gas and Electric    5/24/2015   10:59    36.2013   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.9001   -121.9001   null   Pacific Gas and Electric    5/25/2015    2:42   38.70269   Vegetation   Rural   .26 - 9.99 Acres   Unknown
-119.4219   -119.4219   null   Pacific Gas and Electric    5/27/2015    1:02   36.59864   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.7737   -119.7737   null   Pacific Gas and Electric    5/30/2015   11:04   36.90227   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.4802   -121.4802   null   Pacific Gas and Electric    5/31/2015    7:07   38.78237   Vegetation   Rural   .26 - 9.99 Acres   Unknown
-121.5613   -121.5613   null   Pacific Gas and Electric     6/4/2015   15:44   39.46837   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.7142   -123.7142   null   Pacific Gas and Electric     6/5/2015    9:58   40.10703   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.7488   -119.7488   null   Pacific Gas and Electric     6/7/2015    5:05    36.6906   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.6093   -123.6093   null   Pacific Gas and Electric     6/8/2015   16:15   39.82356   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.1509   -121.1509   null   Pacific Gas and Electric     6/9/2015   13:10   38.11758   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.4104   -122.4104   null   Pacific Gas and Electric    6/12/2015   13:07   40.40775   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.8703   -119.8703   null   Pacific Gas and Electric    6/14/2015   13:50   36.93633   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.7595   -121.7595   null   Pacific Gas and Electric    6/15/2015   15:35   37.18518   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1092   -122.1092   null   Pacific Gas and Electric    6/16/2015   10:40   38.00621   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
 -121.344    -121.344   null   Pacific Gas and Electric    6/21/2015    1:32   39.00797   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.7667   -121.7667   null   Pacific Gas and Electric    6/21/2015   12:07   36.72248   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0667   -121.0667   null   Pacific Gas and Electric    6/22/2015   11:58   39.17373   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.5381   -121.5381   null   Pacific Gas and Electric    6/22/2015   18:56   36.98705   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.8237   -120.8237   null   Pacific Gas and Electric    6/23/2015   19:06   37.94531   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.8591   -119.8591   null   Pacific Gas and Electric    6/25/2015   18:29   36.36389   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.0403   -121.0403   null   Pacific Gas and Electric    6/27/2015   21:15   39.26986   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.1437   -123.1437   null   Pacific Gas and Electric    6/28/2015    2:54   38.97041   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2427   -122.2427   null   Pacific Gas and Electric    6/28/2015   14:47   38.22141   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.6091   -120.6091   null   Pacific Gas and Electric    6/28/2015   20:40   37.93764   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
                                      Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 9 of 57


-121.7534   -121.7534   null   Pacific Gas and Electric    6/30/2015   18:18   36.21991   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5443   -122.5443   null   Pacific Gas and Electric     7/1/2015    9:17   38.57154   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.9567   -120.9567   null   Pacific Gas and Electric     7/3/2015    3:23    35.6785   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.5004   -119.5004   null   Pacific Gas and Electric     7/3/2015   19:21   36.53499   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1353   -122.1353   null   Pacific Gas and Electric    7/14/2015   12:37   39.02696   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.7712   -119.7712   null   Pacific Gas and Electric    7/16/2015   19:11   37.19894   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -120.323    -120.323   null   Pacific Gas and Electric    7/17/2015    0:53    34.8682   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.6297   -123.6297   null   Pacific Gas and Electric    7/18/2015   17:00   38.83826   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.3284   -123.3284   null   Pacific Gas and Electric    7/18/2015   18:59   39.71199   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.0312   -119.0312   null   Pacific Gas and Electric    7/24/2015   14:30   36.69127   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.7167   -122.7167   null   Pacific Gas and Electric    7/27/2015   15:33   38.41829   Building     Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0567   -121.0567   null   Pacific Gas and Electric    7/30/2015   15:19   39.23214   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-120.4739   -120.4739   null   Pacific Gas and Electric    7/30/2015   17:56   37.90209   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.1287   -120.1287   null   Pacific Gas and Electric    7/30/2015   19:11   37.81024   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.5628   -120.5628   null   Pacific Gas and Electric    7/31/2015   22:45   38.38045   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -122.347    -122.347   null   Pacific Gas and Electric     8/3/2015    0:07    40.5056   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-124.0757   -124.0757   null   Pacific Gas and Electric     8/8/2015   16:03   41.28443   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.8164   -120.8164   null   Pacific Gas and Electric    8/10/2015   21:58   38.52958   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.5534   -123.5534   null   Pacific Gas and Electric    8/17/2015   17:33   38.83366   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.0612   -119.0612   null   Pacific Gas and Electric    8/17/2015   20:57   36.68672   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5514   -122.5514   null   Pacific Gas and Electric    8/19/2015    2:10   39.38484   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.7748   -120.7748   null   Pacific Gas and Electric    8/19/2015   13:42   37.79257   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
  -122.62     -122.62   null   Pacific Gas and Electric    8/23/2015   14:04   38.93344   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.5289   -121.5289   null   Pacific Gas and Electric    8/26/2015   15:36    36.6245   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3653   -121.3653   null   Pacific Gas and Electric    8/26/2015   23:49   36.38972   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.8327   -122.8327   null   Pacific Gas and Electric    8/29/2015    3:30   38.63019   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.1462   -121.1462   null   Pacific Gas and Electric    8/31/2015   14:28   36.53251   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2835   -122.2835   null   Pacific Gas and Electric    8/31/2015   16:06   40.49147   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.3643   -122.3643   null   Pacific Gas and Electric     9/4/2015    7:49   40.23182   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.8434   -121.8434   null   Pacific Gas and Electric    9/10/2015    5:42   37.46093   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.7958   -123.7958   null   Pacific Gas and Electric    9/10/2015   18:39   40.75692   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.2747   -121.2747   null   Pacific Gas and Electric    9/11/2015   17:28   37.79722   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0693   -121.0693   null   Pacific Gas and Electric    9/12/2015    9:51   39.11644   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.4551   -120.4551   null   Pacific Gas and Electric    9/18/2015   17:05    37.8992   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1765   -122.1765   null   Pacific Gas and Electric    9/28/2015    9:42   37.96233   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -122.477    -122.477   null   Pacific Gas and Electric    9/28/2015   18:10   38.13502   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.8601   -121.8601   null   Pacific Gas and Electric    9/29/2015    2:52     38.337   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.2241   -122.2241   null   Pacific Gas and Electric    10/6/2015   18:48   40.51057   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.3011   -121.3011   null   Pacific Gas and Electric   10/12/2015   15:16   38.90206   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-120.5057   -120.5057   null   Pacific Gas and Electric   10/14/2015   14:17   37.33299   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 10 of 57


-121.6197   -121.6197   null   Pacific Gas and Electric   10/17/2015    7:04   37.65736   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0586   -121.0586   null   Pacific Gas and Electric   10/27/2015   16:15   38.61545   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.4612   -120.4612   null   Pacific Gas and Electric    4/24/2016   11:10   34.70896   Vegetation   URBAN   .26 - 9.99 Acres   Contact From Object
-119.0869   -119.0869   null   Pacific Gas and Electric    4/25/2016   14:50   35.54445   Vegetation   RURAL   .26 - 9.99 Acres   Other
-121.4692   -121.4692   null   Pacific Gas and Electric    5/16/2016   11:34   38.77343   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-123.4581   -123.4581   null   Pacific Gas and Electric    5/20/2016   15:01   39.05589   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.8399   -121.8399   null   Pacific Gas and Electric    5/20/2016   18:54   37.30348   Vegetation   URBAN   .26 - 9.99 Acres   Unknown
-120.6806   -120.6806   null   Pacific Gas and Electric    5/20/2016   20:43   35.49647   Vegetation   URBAN   .26 - 9.99 Acres   Other
-119.0935   -119.0935   null   Pacific Gas and Electric    5/26/2016   17:42   35.54674   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.7316   -121.7316   null   Pacific Gas and Electric     6/1/2016   14:00   36.79769   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.7538   -120.7538   null   Pacific Gas and Electric     6/1/2016   22:31   37.92808   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
  -123.71     -123.71   null   Pacific Gas and Electric     6/5/2016   15:44   40.34409   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.6657   -120.6657   null   Pacific Gas and Electric    6/10/2016   15:57   38.17922   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.3217   -122.3217   null   Pacific Gas and Electric    6/12/2016   11:52   39.67992   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.0462   -120.0462   null   Pacific Gas and Electric    6/12/2016   13:14    37.5096   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.7894   -121.7894   null   Pacific Gas and Electric    6/12/2016   20:00   37.26941   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.7823   -121.7823   null   Pacific Gas and Electric    6/16/2016   17:41   37.34057   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.6605   -121.6605   null   Pacific Gas and Electric    6/16/2016   13:07    39.0681   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.4049   -120.4049   null   Pacific Gas and Electric    6/17/2016   11:17   36.73252   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.3546   -122.3546   null   Pacific Gas and Electric    6/19/2016   17:19   38.45078   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-123.2053   -123.2053   null   Pacific Gas and Electric    6/21/2016   18:01   39.28517   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.9545   -121.9545   null   Pacific Gas and Electric    6/23/2016   21:33   38.12063   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
 -120.684    -120.684   null   Pacific Gas and Electric    6/26/2016   16:50   35.67721   Vegetation   RURAL   .26 - 9.99 Acres   Vandalism/Theft
-122.0466   -122.0466   null   Pacific Gas and Electric    6/26/2016   11:06    40.4832   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.3181   -122.3181   null   Pacific Gas and Electric     7/1/2016   22:03   37.92729   Vegetation   URBAN   .26 - 9.99 Acres   Contact From Object
-120.3015   -120.3015   null   Pacific Gas and Electric     7/5/2016    8:35     36.239   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.2617   -120.2617   null   Pacific Gas and Electric     7/5/2016   10:36   36.28269   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.7826   -121.7826   null   Pacific Gas and Electric     7/9/2016   14:57   38.50353   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.3813   -120.3813   null   Pacific Gas and Electric    7/12/2016   14:18    35.3471   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.0719   -122.0719   null   Pacific Gas and Electric    7/13/2016   10:20   37.32768   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.7092   -122.7092   null   Pacific Gas and Electric    7/15/2016   14:26   38.13658   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
  -119.87     -119.87   null   Pacific Gas and Electric    7/16/2016    8:19   37.48278   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.8055   -121.8055   null   Pacific Gas and Electric    7/18/2016   15:56   37.32207   Vegetation   URBAN   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.7913   -121.7913   null   Pacific Gas and Electric    7/18/2016   17:14   36.91198   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.6474   -120.6474   null   Pacific Gas and Electric    7/21/2016   18:20   35.59224   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.9329   -120.9329   null   Pacific Gas and Electric    7/22/2016    4:46   37.34653   Vegetation   RURAL   .26 - 9.99 Acres   Unknown
-121.8136   -121.8136   null   Pacific Gas and Electric    7/22/2016   14:11   39.71213   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
 -120.574    -120.574   null   Pacific Gas and Electric    7/25/2016   10:14     37.476   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.7107   -120.7107   null   Pacific Gas and Electric    7/25/2016   15:32    38.3522   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.5134   -120.5134   null   Pacific Gas and Electric    7/27/2016   11:53   37.86492   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 11 of 57


-122.7656   -122.7656   null   Pacific Gas and Electric    7/27/2016   17:05   38.53916   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.3977   -120.3977   null   Pacific Gas and Electric    7/28/2016    2:41    35.3674   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-119.8157   -119.8157   null   Pacific Gas and Electric    7/28/2016   12:58   37.23706   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.1356   -120.1356   null   Pacific Gas and Electric    7/28/2016   14:24   37.82318   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.6187   -122.6187   null   Pacific Gas and Electric    7/29/2016   18:16   38.57695   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.9168   -120.9168   null   Pacific Gas and Electric    7/31/2016   12:11   38.78271   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.1274   -121.1274   null   Pacific Gas and Electric     8/1/2016   12:50   38.90443   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
 -120.812    -120.812   null   Pacific Gas and Electric     8/3/2016    4:38   38.84738   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.6033   -120.6033   null   Pacific Gas and Electric     8/3/2016   12:41   39.32695   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.4147   -121.4147   null   Pacific Gas and Electric    8/11/2016    4:10   38.98027   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.8589   -119.8589   null   Pacific Gas and Electric    8/13/2016   14:31   37.46421   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.4488   -120.4488   null   Pacific Gas and Electric    8/15/2016   15:43   37.87843   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.2496   -122.2496   null   Pacific Gas and Electric    8/21/2016   13:02   38.44445   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.1117   -120.1117   null   Pacific Gas and Electric    8/27/2016    5:37   36.04388   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.9212   -121.9212   null   Pacific Gas and Electric    8/30/2016   16:01   36.59413   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.6804   -121.6804   null   Pacific Gas and Electric    8/31/2016   19:43     38.151   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-119.6279   -119.6279   null   Pacific Gas and Electric     9/3/2016   20:58   36.80805   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.6416   -121.6416   null   Pacific Gas and Electric     9/7/2016    9:56   39.55281   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.6006   -120.6006   null   Pacific Gas and Electric    9/12/2016   12:38   38.78323   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.7655   -123.7655   null   Pacific Gas and Electric    9/12/2016   15:08   39.52556   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.0765   -121.0765   null   Pacific Gas and Electric    9/14/2016   21:16   37.34475   Vegetation   RURAL   .26 - 9.99 Acres   Vandalism/Theft
-123.5577   -123.5577   null   Pacific Gas and Electric    9/21/2016   19:11   38.78719   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-121.0817   -121.0817   null   Pacific Gas and Electric    9/22/2016    8:27   38.94979   Vegetation   RURAL   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.3417   -122.3417   null   Pacific Gas and Electric    9/22/2016   13:53   40.22402   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
 -120.816    -120.816   null   Pacific Gas and Electric    10/1/2016   15:19   39.43838   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.0921   -120.0921   null   Pacific Gas and Electric    10/3/2016   18:23   34.59666   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-122.1961   -122.1961   null   Pacific Gas and Electric    10/4/2016    2:04   38.06652   Vegetation   URBAN   .26 - 9.99 Acres   Equipment/ Facility Failure
 -121.934    -121.934   null   Pacific Gas and Electric   10/14/2016   10:36    37.7438   Vegetation   URBAN   .26 - 9.99 Acres   Equipment/ Facility Failure
 -120.311    -120.311   null   Pacific Gas and Electric   10/15/2016   15:34   37.32547   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-120.6708   -120.6708   null   Pacific Gas and Electric   10/23/2016   10:54   35.55451   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-119.7463   -119.7463   null   Pacific Gas and Electric   10/31/2016   17:04   36.66385   Vegetation   RURAL   .26 - 9.99 Acres   Contact From Object
-119.9584   -119.9584   null   Pacific Gas and Electric     5/1/2017   14:20   36.02269   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.7785   -123.7785   null   Pacific Gas and Electric     5/6/2017   15:00    39.2458   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.5156   -123.5156   null   Pacific Gas and Electric     5/9/2017   18:26   40.86892   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.8665   -122.8665   null   Pacific Gas and Electric    5/14/2017   11:59    38.0798   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.8962   -120.8962   null   Pacific Gas and Electric    5/15/2017    3:05    35.6261   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.4833   -120.4833   null   Pacific Gas and Electric    5/17/2017   14:49     37.225   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
 -121.889    -121.889   null   Pacific Gas and Electric    5/25/2017   11:09   37.45264   Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.3753   -121.3753   null   Pacific Gas and Electric    5/29/2017   18:29   39.22451   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.3016   -120.3016   null   Pacific Gas and Electric     6/8/2017    5:33   36.23884   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 12 of 57


-120.0214   -120.0214   null   Pacific Gas and Electric    6/8/2017   15:08    34.6058   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.4957   -120.4957   null   Pacific Gas and Electric   6/10/2017    7:37    35.4359   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1853   -122.1853   null   Pacific Gas and Electric   6/13/2017   14:30   37.85265   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.6169   -120.6169   null   Pacific Gas and Electric   6/16/2017   13:50    35.4505   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1847   -122.1847   null   Pacific Gas and Electric   6/16/2017   22:30   38.03734   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.6846   -119.6846   null   Pacific Gas and Electric   6/17/2017   15:49   36.93896   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1766   -122.1766   null   Pacific Gas and Electric   6/19/2017   13:51   39.90633   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3536   -121.3536   null   Pacific Gas and Electric   6/21/2017   14:23   38.99208   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.4727   -120.4727   null   Pacific Gas and Electric   6/22/2017    9:36   38.39647   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.7638   -120.7638   null   Pacific Gas and Electric   6/24/2017   14:51   38.36218   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-123.3869   -123.3869   null   Pacific Gas and Electric   6/25/2017    0:23   39.40434   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.1169   -120.1169   null   Pacific Gas and Electric   6/26/2017   14:29   35.97817   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-121.6418   -121.6418   null   Pacific Gas and Electric    7/1/2017   12:02   39.82093   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -122.315    -122.315   null   Pacific Gas and Electric    7/4/2017   13:56   40.38303   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.3975   -122.3975   null   Pacific Gas and Electric    7/4/2017   20:16   40.42283   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.2266   -121.2266   null   Pacific Gas and Electric    7/5/2017   11:58   39.21046   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
  -120.11     -120.11   null   Pacific Gas and Electric    7/5/2017   20:54   35.68475   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.3806   -122.3806   null   Pacific Gas and Electric    7/7/2017   15:09   40.90536   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -119.799    -119.799   null   Pacific Gas and Electric    7/7/2017   14:31     37.499   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.4465   -121.4465   null   Pacific Gas and Electric    7/9/2017    7:07    36.5092   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.8584   -120.8584   null   Pacific Gas and Electric   7/10/2017   16:39   36.96201   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.3597   -122.3597   null   Pacific Gas and Electric   7/10/2017   17:00   37.37677   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.3343   -122.3343   null   Pacific Gas and Electric   7/12/2017   16:04   40.65308   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
  -119.55     -119.55   null   Pacific Gas and Electric   7/13/2017   19:29   36.85038   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -120.922    -120.922   null   Pacific Gas and Electric   7/16/2017   12:10   35.66129   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.9898   -121.9898   null   Pacific Gas and Electric   7/17/2017   18:58   38.88853   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.5565   -120.5565   null   Pacific Gas and Electric   7/18/2017   11:30   38.04843   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2093   -122.2093   null   Pacific Gas and Electric   7/18/2017   21:40   38.00311   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.8711   -120.8711   null   Pacific Gas and Electric   7/20/2017    4:27    38.0642   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.9372   -120.9372   null   Pacific Gas and Electric   7/21/2017   13:27   38.26854   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.7638   -123.7638   null   Pacific Gas and Electric   7/22/2017   12:25    40.8795   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.1631   -122.1631   null   Pacific Gas and Electric   7/22/2017   14:38   37.29945   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.5336   -123.5336   null   Pacific Gas and Electric   7/23/2017   18:25   39.67233   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.7103   -120.7103   null   Pacific Gas and Electric   7/24/2017   19:31   38.35192   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5388   -122.5388   null   Pacific Gas and Electric   7/25/2017   15:51   38.37795   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.9579   -121.9579   null   Pacific Gas and Electric   7/28/2017   14:02   40.99973   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.9903   -120.9903   null   Pacific Gas and Electric   7/28/2017   19:20   35.72756   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.6171   -120.6171   null   Pacific Gas and Electric   7/29/2017   20:45   35.45171   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.0868   -121.0868   null   Pacific Gas and Electric    8/3/2017   10:53    39.0732   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5015   -122.5015   null   Pacific Gas and Electric    8/3/2017   11:16   38.11924   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 13 of 57


 -121.487    -121.487   null   Pacific Gas and Electric     8/3/2017   22:44    39.0711   Vegetation   Rural   .26 - 9.99 Acres   Unknown
-120.0899   -120.0899   null   Pacific Gas and Electric     8/5/2017   18:09    36.9675   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-120.6273   -120.6273   null   Pacific Gas and Electric     8/9/2017   11:29   38.65323   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.9748   -120.9748   null   Pacific Gas and Electric    8/11/2017    7:55   38.26485   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-123.8065   -123.8065   null   Pacific Gas and Electric    8/14/2017    6:14   40.11642   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.3531   -122.3531   null   Pacific Gas and Electric    8/21/2017   15:07   38.60798   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.3479   -121.3479   null   Pacific Gas and Electric    8/27/2017   18:11   37.99158   Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-119.5341   -119.5341   null   Pacific Gas and Electric    8/28/2017    8:36    35.7245   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.7859   -120.7859   null   Pacific Gas and Electric    8/28/2017   10:07    39.0472   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.7592   -120.7592   null   Pacific Gas and Electric    8/28/2017   14:23    38.5054   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
 -123.644    -123.644   null   Pacific Gas and Electric    8/28/2017   23:56   40.11971   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.5431   -122.5431   null   Pacific Gas and Electric    8/29/2017   15:54   38.30196   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.9382   -121.9382   null   Pacific Gas and Electric    8/30/2017   22:39   38.16621   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.7249   -121.7249   null   Pacific Gas and Electric     9/1/2017   17:48    36.6518   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-119.8367   -119.8367   null   Pacific Gas and Electric     9/3/2017   17:52   37.49559   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.8444   -121.8444   null   Pacific Gas and Electric     9/4/2017    3:29   39.83171   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.8591   -120.8591   null   Pacific Gas and Electric     9/8/2017    4:47   38.74778   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.9275   -120.9275   null   Pacific Gas and Electric     9/8/2017   17:21   38.60388   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.3764   -120.3764   null   Pacific Gas and Electric     9/8/2017   21:14   37.96038   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.4902   -121.4902   null   Pacific Gas and Electric    9/10/2017    1:22   39.25988   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-121.6052   -121.6052   null   Pacific Gas and Electric    9/12/2017   17:18   39.45106   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -122.543    -122.543   null   Pacific Gas and Electric    9/18/2017   18:01   38.21975   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2974   -122.2974   null   Pacific Gas and Electric    9/23/2017   14:17    40.6509   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.9667   -122.9667   null   Pacific Gas and Electric    9/24/2017   16:42    38.3869   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.8056   -122.8056   null   Pacific Gas and Electric    9/26/2017   17:44   38.06427   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.1452   -122.1452   null   Pacific Gas and Electric    10/1/2017   23:51    40.0192   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.5243   -120.5243   null   Pacific Gas and Electric    10/2/2017    2:55   37.33137   Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.9185   -120.9185   null   Pacific Gas and Electric    10/2/2017   14:56   38.91023   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-122.2846   -122.2846   null   Pacific Gas and Electric    10/2/2017   17:30    38.3634   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -121.597    -121.597   null   Pacific Gas and Electric    10/8/2017   19:44   39.74459   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-118.9681   -118.9681   null   Pacific Gas and Electric    10/8/2017   22:54   35.55276   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.9617   -121.9617   null   Pacific Gas and Electric    10/8/2017   23:51   38.27585   Vegetation   Rural   .26 - 9.99 Acres   Wire-Wire Contact
-122.7067   -122.7067   null   Pacific Gas and Electric   10/10/2017   16:17   38.31478   Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.8133   -121.8133   null   Pacific Gas and Electric   10/15/2017   13:15   37.38553   Vegetation   Urban   .26 - 9.99 Acres   Equipment/ Facility Failure
-121.0995   -121.0995   null   Pacific Gas and Electric   10/16/2017   12:26    36.6641   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
  -122.01     -122.01   null   Pacific Gas and Electric   10/21/2017   16:05   37.59108   Vegetation   Urban   .26 - 9.99 Acres   Contact From Object
-121.9122   -121.9122   null   Pacific Gas and Electric   10/26/2017   10:53   36.40356   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-120.3459   -120.3459   null   Pacific Gas and Electric    11/8/2017    7:11   37.73669   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.8439   -120.8439   null   Pacific Gas and Electric   11/20/2017    8:32   38.75835   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-118.9099   -118.9099   null   Pacific Gas and Electric   11/20/2017   20:05   35.49951   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 14 of 57


-120.0617   -120.0617   null   Pacific Gas and Electric   11/24/2017   10:33   36.62133   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
-120.1772   -120.1772   null   Pacific Gas and Electric    12/7/2017   12:25   34.71151   Vegetation   Rural   .26 - 9.99 Acres   Unknown
-122.7041   -122.7041   null   Pacific Gas and Electric   12/16/2017   11:51   38.81706   Vegetation   Rural   .26 - 9.99 Acres   Contact From Object
 -121.244    -121.244   null   Pacific Gas and Electric   12/20/2017   14:03    35.6646   Vegetation   Rural   .26 - 9.99 Acres   Equipment/ Facility Failure
-122.2533   -122.2533   null   Pacific Gas and Electric    6/10/2014   15:14   40.20599   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.3885   -121.3885   null   Pacific Gas and Electric    6/13/2014    9:19   36.93348   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.9714   -121.9714   null   Pacific Gas and Electric    6/15/2014    9:47   37.13077   Vegetation   Rural   < 0.25 Acres       Contact From Object
-122.1974   -122.1974   null   Pacific Gas and Electric    6/15/2014   20:55   39.88786   Vegetation   Rural   < 0.25 Acres       Contact From Object
-120.6075   -120.6075   null   Pacific Gas and Electric    6/16/2014   15:37   38.16817   Vegetation   Rural   < 0.25 Acres       Contact From Object
 -124.044    -124.044   null   Pacific Gas and Electric    6/17/2014   14:50   40.96058   Vegetation   Rural   < 0.25 Acres       Wire-Wire Contact
-120.5049   -120.5049   null   Pacific Gas and Electric    6/18/2014   18:29   37.31751   Vegetation   Urban   < 0.25 Acres       Equipment/ Facility Failure
-121.2999   -121.2999   null   Pacific Gas and Electric    6/19/2014   16:32   37.93146   Vegetation   Urban   < 0.25 Acres       Equipment/ Facility Failure
-120.3207   -120.3207   null   Pacific Gas and Electric    6/20/2014    9:47    34.8651   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-122.1969   -122.1969   null   Pacific Gas and Electric    6/20/2014   12:00   39.66634   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-121.5029   -121.5029   null   Pacific Gas and Electric    6/20/2014   14:15   40.78023   Vegetation   Rural   < 0.25 Acres       Contact From Object
-122.5494   -122.5494   null   Pacific Gas and Electric    6/21/2014    6:49    38.3753   Vegetation   Rural   < 0.25 Acres       Contact From Object
-120.0074   -120.0074   null   Pacific Gas and Electric    6/23/2014    6:04    37.5046   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.6571   -121.6571   null   Pacific Gas and Electric    6/24/2014    7:11   36.74954   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-121.3465   -121.3465   null   Pacific Gas and Electric    6/24/2014   16:56   37.97401   Vegetation   Urban   < 0.25 Acres       Contact From Object
-121.7175   -121.7175   null   Pacific Gas and Electric    6/25/2014    1:36   36.89085   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.7692   -121.7692   null   Pacific Gas and Electric    6/25/2014   21:47   37.99766   Vegetation   Rural   < 0.25 Acres       Contact From Object
-119.7938   -119.7938   null   Pacific Gas and Electric    6/26/2014    0:15   36.80025   Vegetation   Urban   < 0.25 Acres       Contact From Object
-121.8609   -121.8609   null   Pacific Gas and Electric    6/28/2014   23:04   37.89921   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.5055   -121.5055   null   Pacific Gas and Electric    6/29/2014    7:59    38.7794   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-121.5431   -121.5431   null   Pacific Gas and Electric    6/29/2014    8:23   39.09198   Vegetation   Urban   < 0.25 Acres       Equipment/ Facility Failure
-123.0607   -123.0607   null   Pacific Gas and Electric    6/29/2014   19:53    38.5208   Vegetation   Rural   < 0.25 Acres       Contact From Object
-122.8728   -122.8728   null   Pacific Gas and Electric    6/30/2014   14:08   38.44918   Vegetation   Rural   < 0.25 Acres       Contact From Object
-122.1319   -122.1319   null   Pacific Gas and Electric    6/30/2014   18:25   39.14493   Vegetation   Rural   < 0.25 Acres       Contact From Object
-119.9101   -119.9101   null   Pacific Gas and Electric    6/30/2014   20:02   36.80802   Vegetation   Urban   < 0.25 Acres       Contact From Object
-121.2603   -121.2603   null   Pacific Gas and Electric     7/1/2014    3:46   37.90047   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.7026   -121.7026   null   Pacific Gas and Electric     7/1/2014   14:36   38.86487   Vegetation   Rural   < 0.25 Acres       Contact From Object
-121.7607   -121.7607   null   Pacific Gas and Electric     7/1/2014   18:43   37.08542   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-122.0509   -122.0509   null   Pacific Gas and Electric     7/2/2014   13:17   38.25457   Vegetation   Urban   < 0.25 Acres       Equipment/ Facility Failure
-122.4737   -122.4737   null   Pacific Gas and Electric     7/2/2014   14:29   40.47366   Vegetation   Rural   < 0.25 Acres       Vandalism/Theft
-119.4088   -119.4088   null   Pacific Gas and Electric     7/2/2014   17:17   35.05335   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
 -120.851    -120.851   null   Pacific Gas and Electric     7/3/2014   11:37   37.33488   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-121.5385   -121.5385   null   Pacific Gas and Electric     7/3/2014   19:22   39.49145   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-122.3215   -122.3215   null   Pacific Gas and Electric     7/3/2014   20:28   40.65838   Vegetation   Rural   < 0.25 Acres       Equipment/ Facility Failure
-120.7292   -120.7292   null   Pacific Gas and Electric     7/5/2014    3:30   35.45955   Vegetation   Rural   < 0.25 Acres       Contact From Object
  -121.59     -121.59   null   Pacific Gas and Electric     7/5/2014   10:09   39.77854   Vegetation   Rural   < 0.25 Acres       Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 15 of 57


-121.6262   -121.6262   null   Pacific Gas and Electric    7/5/2014   23:17   39.81977   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0936   -122.0936   null   Pacific Gas and Electric    7/6/2014   17:00   37.94691   Vegetation   Rural   < 0.25 Acres   Unknown
  -119.88     -119.88   null   Pacific Gas and Electric    7/7/2014   20:43   36.84939   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.3105   -120.3105   null   Pacific Gas and Electric    7/7/2014   23:49   37.03266   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.2199   -121.2199   null   Pacific Gas and Electric    7/8/2014   11:07   37.90536   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.5768   -121.5768   null   Pacific Gas and Electric    7/8/2014   11:41   36.70161   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6148   -121.6148   null   Pacific Gas and Electric    7/8/2014   12:34    36.3905   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5905   -120.5905   null   Pacific Gas and Electric    7/8/2014   22:39    39.0437   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7118   -120.7118   null   Pacific Gas and Electric    7/9/2014   14:42   38.60579   Vegetation   Rural   < 0.25 Acres   Unknown
-123.1399   -123.1399   null   Pacific Gas and Electric   7/10/2014   14:37   39.23185   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7668   -121.7668   null   Pacific Gas and Electric   7/11/2014   14:07   36.94562   Vegetation   Urban   < 0.25 Acres   Contact From Object
 -121.857    -121.857   null   Pacific Gas and Electric   7/11/2014   21:56   37.89526   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.4173   -121.4173   null   Pacific Gas and Electric   7/12/2014   16:25    36.5359   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.9997   -121.9997   null   Pacific Gas and Electric   7/12/2014   19:52   40.77795   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.6807   -123.6807   null   Pacific Gas and Electric   7/13/2014   18:42   38.97557   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0696   -122.0696   null   Pacific Gas and Electric   7/14/2014    9:36   37.98322   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
 -122.295    -122.295   null   Pacific Gas and Electric   7/14/2014   16:41   37.53618   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.0487   -122.0487   null   Pacific Gas and Electric   7/15/2014   16:32   38.25577   Vegetation   Urban   < 0.25 Acres   Unknown
 -119.105    -119.105   null   Pacific Gas and Electric   7/17/2014   13:56    35.2421   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5937   -121.5937   null   Pacific Gas and Electric   7/20/2014   12:44   38.39314   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3417   -121.3417   null   Pacific Gas and Electric   7/21/2014    9:57   37.59289   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6696   -121.6696   null   Pacific Gas and Electric   7/22/2014   14:53   37.06858   Vegetation   Rural   < 0.25 Acres   Unknown
-120.4597   -120.4597   null   Pacific Gas and Electric   7/22/2014   20:09   37.95163   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.0956   -122.0956   null   Pacific Gas and Electric   7/24/2014   10:59     40.024   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7039   -121.7039   null   Pacific Gas and Electric   7/24/2014   15:51   39.83683   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5746   -121.5746   null   Pacific Gas and Electric   7/26/2014    5:02   39.26145   Vegetation   Rural   < 0.25 Acres   Unknown
-121.0579   -121.0579   null   Pacific Gas and Electric   7/27/2014   16:30   35.57201   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-123.6442   -123.6442   null   Pacific Gas and Electric   7/28/2014   19:05   39.66819   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6646   -121.6646   null   Pacific Gas and Electric   7/30/2014    4:36    36.8765   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3836   -121.3836   null   Pacific Gas and Electric   7/30/2014   10:42   39.32862   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6931   -120.6931   null   Pacific Gas and Electric   7/30/2014   17:35   38.64829   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4634   -122.4634   null   Pacific Gas and Electric   7/31/2014   12:41   37.87822   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.9206   -122.9206   null   Pacific Gas and Electric   7/31/2014   15:00   39.04242   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.4524   -121.4524   null   Pacific Gas and Electric    8/1/2014   16:17   39.62532   Vegetation   Rural   < 0.25 Acres   Unknown
-122.3898   -122.3898   null   Pacific Gas and Electric    8/2/2014    0:04   37.60631   Vegetation   Urban   < 0.25 Acres   Contact From Object
-119.3057   -119.3057   null   Pacific Gas and Electric    8/2/2014   10:38   36.61184   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -121.788    -121.788   null   Pacific Gas and Electric    8/3/2014   16:11   39.64438   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6367   -121.6367   null   Pacific Gas and Electric    8/4/2014    4:18   37.10626   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.4894   -121.4894   null   Pacific Gas and Electric    8/5/2014    0:08   38.78046   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.1023   -121.1023   null   Pacific Gas and Electric    8/5/2014    2:57   38.57043   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 16 of 57


 -121.632    -121.632   null   Pacific Gas and Electric    8/5/2014   14:50   37.34197   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.6767   -119.6767   null   Pacific Gas and Electric    8/5/2014   17:12   36.91876   Vegetation   Rural   < 0.25 Acres   Unknown
-122.3271   -122.3271   null   Pacific Gas and Electric    8/5/2014   21:41   38.00311   Vegetation   Urban   < 0.25 Acres   Unknown
-122.2261   -122.2261   null   Pacific Gas and Electric    8/8/2014   18:17   40.00112   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.8963   -122.8963   null   Pacific Gas and Electric    8/9/2014    2:53    38.3011   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -119.045    -119.045   null   Pacific Gas and Electric    8/9/2014   15:36   36.68518   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.4983   -121.4983   null   Pacific Gas and Electric   8/11/2014   14:35   39.67252   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.8371   -122.8371   null   Pacific Gas and Electric   8/14/2014   14:57   38.50991   Vegetation   Rural   < 0.25 Acres   Wire-Wire Contact
-122.4447   -122.4447   null   Pacific Gas and Electric   8/15/2014   11:01   40.58405   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6378   -121.6378   null   Pacific Gas and Electric   8/16/2014    7:30   39.29385   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.6345   -119.6345   null   Pacific Gas and Electric   8/17/2014    7:27   37.32202   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2014   -121.2014   null   Pacific Gas and Electric   8/20/2014   14:22   38.83054   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.0716   -121.0716   null   Pacific Gas and Electric   8/21/2014    0:00   37.39646   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.3918   -120.3918   null   Pacific Gas and Electric   8/23/2014    8:36   37.98626   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.3183   -121.3183   null   Pacific Gas and Electric   8/24/2014   11:08   37.94179   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.0178   -122.0178   null   Pacific Gas and Electric   8/27/2014    6:51   38.36031   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.9183   -122.9183   null   Pacific Gas and Electric   8/27/2014   15:19   38.59295   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.8573   -119.8573   null   Pacific Gas and Electric   8/28/2014   13:51   36.26074   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7636   -120.7636   null   Pacific Gas and Electric   8/29/2014   19:21   37.78713   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8593   -121.8593   null   Pacific Gas and Electric   8/30/2014   12:08   39.76109   Vegetation   Urban   < 0.25 Acres   Unknown
-122.9496   -122.9496   null   Pacific Gas and Electric   8/31/2014    2:12   38.41937   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1424   -122.1424   null   Pacific Gas and Electric    9/2/2014    3:49   37.49463   Vegetation   Urban   < 0.25 Acres   Contamination
-120.9474   -120.9474   null   Pacific Gas and Electric    9/3/2014    7:05   38.30224   Vegetation   Rural   < 0.25 Acres   Unknown
-122.2297   -122.2297   null   Pacific Gas and Electric    9/3/2014   13:21    37.9041   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0818   -122.0818   null   Pacific Gas and Electric    9/4/2014    0:34    39.1451   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.5212   -119.5212   null   Pacific Gas and Electric    9/7/2014    6:33   36.59074   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.0771   -121.0771   null   Pacific Gas and Electric    9/9/2014    9:54   39.15306   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6887   -121.6887   null   Pacific Gas and Electric   9/10/2014    0:00   39.18496   Vegetation   Rural   < 0.25 Acres   Unknown
-121.1752   -121.1752   null   Pacific Gas and Electric   9/12/2014    5:20   38.02815   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
  -120.49     -120.49   null   Pacific Gas and Electric   9/13/2014   17:25   37.53619   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3729   -122.3729   null   Pacific Gas and Electric   9/16/2014   12:56   38.45182   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9058   -121.9058   null   Pacific Gas and Electric   9/17/2014   14:47   37.23045   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.3771   -121.3771   null   Pacific Gas and Electric   9/19/2014    8:44     39.262   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5275   -121.5275   null   Pacific Gas and Electric   9/20/2014    0:00   38.56312   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.2511   -122.2511   null   Pacific Gas and Electric   9/20/2014    7:02   37.45523   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.9024   -120.9024   null   Pacific Gas and Electric   9/23/2014   10:53   38.81503   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9972   -121.9972   null   Pacific Gas and Electric   9/25/2014    2:58   37.38869   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-118.8611   -118.8611   null   Pacific Gas and Electric   9/25/2014   20:27    35.4405   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.5657   -121.5657   null   Pacific Gas and Electric   9/27/2014   14:03   37.00031   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.7693   -121.7693   null   Pacific Gas and Electric   9/29/2014   14:26   36.79953   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 17 of 57


-120.1966   -120.1966   null   Pacific Gas and Electric    9/30/2014   11:41   37.07645   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8605   -121.8605   null   Pacific Gas and Electric    10/1/2014   12:18   39.72606   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.3051   -122.3051   null   Pacific Gas and Electric    10/1/2014   13:24    37.5505   Vegetation   Urban   < 0.25 Acres   Contact From Object
-119.2568   -119.2568   null   Pacific Gas and Electric    10/1/2014   15:04    35.6316   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1484   -122.1484   null   Pacific Gas and Electric    10/4/2014   17:00    39.9607   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4707   -122.4707   null   Pacific Gas and Electric    10/5/2014   10:12   37.68024   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.7377   -122.7377   null   Pacific Gas and Electric    10/6/2014    8:53   38.89258   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5905   -120.5905   null   Pacific Gas and Electric    10/7/2014   11:35   35.07202   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5349   -121.5349   null   Pacific Gas and Electric   10/12/2014   12:02   38.59027   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.4805   -122.4805   null   Pacific Gas and Electric   10/12/2014   16:53   38.28655   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8546   -121.8546   null   Pacific Gas and Electric   10/13/2014    9:19   38.18381   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1939   -122.1939   null   Pacific Gas and Electric   10/14/2014   14:32   39.58983   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2252   -122.2252   null   Pacific Gas and Electric   10/17/2014   13:41   40.01634   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5007   -120.5007   null   Pacific Gas and Electric   10/22/2014   16:45   38.37916   Vegetation   Rural   < 0.25 Acres   Wire-Wire Contact
-120.7437   -120.7437   null   Pacific Gas and Electric   10/22/2014   20:51   39.00677   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2577   -122.2577   null   Pacific Gas and Electric   10/28/2014   16:34   38.21425   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.0265   -120.0265   null   Pacific Gas and Electric    11/6/2014   10:42   36.98111   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.9718   -121.9718   null   Pacific Gas and Electric   11/16/2014   17:55   37.51183   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.0866   -122.0866   null   Pacific Gas and Electric   11/18/2014   14:16   37.03531   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9188   -121.9188   null   Pacific Gas and Electric   11/24/2014   15:29   37.44018   Vegetation   Urban   < 0.25 Acres   Unknown
-122.3146   -122.3146   null   Pacific Gas and Electric   11/28/2014    1:17   37.98924   Vegetation   Urban   < 0.25 Acres   Unknown
-122.2601   -122.2601   null   Pacific Gas and Electric    12/8/2014   18:33   37.46307   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.5153   -120.5153   null   Pacific Gas and Electric   12/30/2014    9:00   38.40586   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8832   -121.8832   null   Pacific Gas and Electric     1/8/2015   15:18   37.36631   Other        Rural   < 0.25 Acres   Contact From Object
-122.2087   -122.2087   null   Pacific Gas and Electric    1/10/2015   13:07   38.08903   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.1587   -122.1587   null   Pacific Gas and Electric    1/26/2015    3:51   37.05394   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.6545   -123.6545   null   Pacific Gas and Electric     2/7/2015   18:38   40.46741   Vegetation   Rural   < 0.25 Acres   Contact From Object
-118.9662   -118.9662   null   Pacific Gas and Electric    2/13/2015   16:01   35.36284   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.8523   -120.8523   null   Pacific Gas and Electric    2/16/2015   11:08   37.35996   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.7408   -122.7408   null   Pacific Gas and Electric    2/23/2015   13:25   38.50455   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.7545   -122.7545   null   Pacific Gas and Electric     3/4/2015   18:44   38.99945   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.6484   -122.6484   null   Pacific Gas and Electric     3/7/2015   13:35   38.70909   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.7579   -122.7579   null   Pacific Gas and Electric    3/14/2015    2:30   38.90381   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7119   -121.7119   null   Pacific Gas and Electric    3/14/2015   22:09   36.89154   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -118.928    -118.928   null   Pacific Gas and Electric    3/15/2015    3:26   35.36933   Vegetation   Urban   < 0.25 Acres   Unknown
-121.5143   -121.5143   null   Pacific Gas and Electric    3/21/2015   11:03   36.56658   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.492    -121.492   null   Pacific Gas and Electric     4/2/2015    9:44   39.67722   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.5914   -122.5914   null   Pacific Gas and Electric     4/4/2015   16:49   38.88245   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2343   -122.2343   null   Pacific Gas and Electric    4/11/2015   17:16   40.54619   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2139   -122.2139   null   Pacific Gas and Electric    4/12/2015   12:35   40.18609   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 18 of 57


-121.6938   -121.6938   null   Pacific Gas and Electric   4/14/2015   12:35   38.17891   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -119.669    -119.669   null   Pacific Gas and Electric   4/19/2015    9:18   36.57637   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.4145   -120.4145   null   Pacific Gas and Electric   4/19/2015   13:01    37.1571   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9196   -121.9196   null   Pacific Gas and Electric   4/24/2015   17:47   37.55864   Vegetation   Rural   < 0.25 Acres   Unknown
-122.2472   -122.2472   null   Pacific Gas and Electric   4/30/2015    0:26   37.24014   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -119.643    -119.643   null   Pacific Gas and Electric    5/2/2015   16:51   37.32843   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.2644   -121.2644   null   Pacific Gas and Electric    5/2/2015   17:30   38.20382   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5875   -121.5875   null   Pacific Gas and Electric    5/7/2015    8:06   39.23799   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.4322   -122.4322   null   Pacific Gas and Electric   5/10/2015   15:03   37.66494   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.7933   -120.7933   null   Pacific Gas and Electric   5/10/2015   16:07   37.78316   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.2067   -123.2067   null   Pacific Gas and Electric   5/11/2015   16:18   39.28045   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -120.317    -120.317   null   Pacific Gas and Electric   5/14/2015   11:03   37.05514   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7259   -121.7259   null   Pacific Gas and Electric   5/17/2015   23:41   39.43172   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.1646   -121.1646   null   Pacific Gas and Electric   5/21/2015    6:02   36.21518   Vegetation   Rural   < 0.25 Acres   Unknown
-122.9935   -122.9935   null   Pacific Gas and Electric   5/21/2015    9:23   38.59964   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.2535   -120.2535   null   Pacific Gas and Electric   5/26/2015    5:44    36.1661   Vegetation   Rural   < 0.25 Acres   Other
-120.9612   -120.9612   null   Pacific Gas and Electric   5/27/2015   21:44   39.16901   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2891   -122.2891   null   Pacific Gas and Electric   5/28/2015   17:09   40.39421   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.5335   -121.5335   null   Pacific Gas and Electric   5/29/2015   11:31   36.96398   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6981   -121.6981   null   Pacific Gas and Electric   5/30/2015    9:06   39.47426   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3267   -121.3267   null   Pacific Gas and Electric   5/31/2015    9:27   37.97745   Vegetation   Urban   < 0.25 Acres   Contact From Object
 -120.471    -120.471   null   Pacific Gas and Electric   5/31/2015   11:31   37.27325   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6216   -121.6216   null   Pacific Gas and Electric    6/3/2015    9:33   39.68957   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0766   -121.0766   null   Pacific Gas and Electric    6/3/2015   13:44   38.62701   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.0062   -119.0062   null   Pacific Gas and Electric    6/3/2015   17:09   35.36123   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-123.7841   -123.7841   null   Pacific Gas and Electric    6/4/2015   13:17   39.26939   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.8606   -120.8606   null   Pacific Gas and Electric    6/4/2015   20:00    38.6916   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3998   -122.3998   null   Pacific Gas and Electric    6/5/2015    1:25   38.34607   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.4519   -120.4519   null   Pacific Gas and Electric    6/5/2015   14:40   37.95777   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.7703   -119.7703   null   Pacific Gas and Electric    6/5/2015   15:15   36.77591   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.0332   -120.0332   null   Pacific Gas and Electric    6/6/2015   12:00   36.98282   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-123.4019   -123.4019   null   Pacific Gas and Electric    6/6/2015   15:38   39.04089   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2382   -121.2382   null   Pacific Gas and Electric    6/6/2015   21:17   38.00575   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2836   -121.2836   null   Pacific Gas and Electric    6/7/2015   14:53    36.3216   Vegetation   Rural   < 0.25 Acres   Unknown
-122.4316   -122.4316   null   Pacific Gas and Electric    6/9/2015   16:20   38.38222   Vegetation   Rural   < 0.25 Acres   Unknown
-121.6315   -121.6315   null   Pacific Gas and Electric   6/10/2015   12:00   39.13763   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.3061   -121.3061   null   Pacific Gas and Electric   6/11/2015   18:32   38.82212   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.2299   -122.2299   null   Pacific Gas and Electric   6/12/2015    9:04   39.39398   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -122.859    -122.859   null   Pacific Gas and Electric   6/12/2015   10:48   38.42732   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.1559   -121.1559   null   Pacific Gas and Electric   6/12/2015   23:32   39.23077   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 19 of 57


-122.9264   -122.9264   null   Pacific Gas and Electric   6/16/2015   11:27   39.03816   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.4865   -121.4865   null   Pacific Gas and Electric   6/19/2015   20:09   39.15973   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3182   -122.3182   null   Pacific Gas and Electric   6/21/2015   12:10    37.9273   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.2977   -121.2977   null   Pacific Gas and Electric   6/21/2015   12:46   38.00167   Vegetation   Urban   < 0.25 Acres   Contact From Object
-119.6116   -119.6116   null   Pacific Gas and Electric   6/21/2015   13:31   37.37504   Vegetation   Rural   < 0.25 Acres   Wire-Wire Contact
 -121.561    -121.561   null   Pacific Gas and Electric   6/23/2015   15:23   39.05512   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5249   -121.5249   null   Pacific Gas and Electric   6/23/2015   20:34   38.90862   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-123.1536   -123.1536   null   Pacific Gas and Electric   6/23/2015   20:57   39.04393   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6079   -121.6079   null   Pacific Gas and Electric   6/25/2015    8:43   39.64722   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.9707   -120.9707   null   Pacific Gas and Electric   6/25/2015   11:22    37.9302   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.0572   -122.0572   null   Pacific Gas and Electric   6/25/2015   18:05   37.90916   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.9686   -121.9686   null   Pacific Gas and Electric   6/25/2015   19:44   38.67065   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.4274   -120.4274   null   Pacific Gas and Electric   6/27/2015   12:48   37.94739   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -120.438    -120.438   null   Pacific Gas and Electric   6/27/2015   18:51   37.99113   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.4296   -122.4296   null   Pacific Gas and Electric   6/28/2015   14:39   38.26841   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7314   -120.7314   null   Pacific Gas and Electric   6/28/2015   17:15    35.5527   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.4974   -121.4974   null   Pacific Gas and Electric   6/28/2015   21:07   39.74048   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.0323   -119.0323   null   Pacific Gas and Electric   6/29/2015    1:06   35.35164   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-119.9389   -119.9389   null   Pacific Gas and Electric   6/29/2015    7:43   36.93431   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6222   -120.6222   null   Pacific Gas and Electric   6/30/2015    0:05   35.40119   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6358   -120.6358   null   Pacific Gas and Electric    7/2/2015   12:59   37.01684   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5015   -121.5015   null   Pacific Gas and Electric    7/2/2015   14:06   38.79257   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.9446   -120.9446   null   Pacific Gas and Electric    7/2/2015   22:52   37.85606   Vegetation   Rural   < 0.25 Acres   Contamination
-120.8571   -120.8571   null   Pacific Gas and Electric    7/3/2015   12:12     35.386   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.0434   -121.0434   null   Pacific Gas and Electric    7/4/2015    1:14    38.9566   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.8926   -119.8926   null   Pacific Gas and Electric    7/4/2015    7:37    36.8314   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.7371   -120.7371   null   Pacific Gas and Electric    7/5/2015    9:42    35.5323   Vegetation   Rural   < 0.25 Acres   Wire-Wire Contact
-120.6278   -120.6278   null   Pacific Gas and Electric    7/5/2015   21:21   38.65237   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.1999   -120.1999   null   Pacific Gas and Electric    7/7/2015    3:02   36.02176   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2954   -121.2954   null   Pacific Gas and Electric    7/7/2015    5:52   36.75931   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0655   -121.0655   null   Pacific Gas and Electric    7/7/2015   10:42   39.11377   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5442   -120.5442   null   Pacific Gas and Electric    7/7/2015   15:27   35.15496   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5644   -121.5644   null   Pacific Gas and Electric    7/7/2015   22:02   37.00333   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.0635   -121.0635   null   Pacific Gas and Electric    7/8/2015   11:23   39.22397   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.2333   -122.2333   null   Pacific Gas and Electric   7/11/2015    8:57   38.21878   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8836   -121.8836   null   Pacific Gas and Electric   7/11/2015   15:38   38.18389   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2303   -122.2303   null   Pacific Gas and Electric   7/12/2015    1:32   39.95203   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4256   -122.4256   null   Pacific Gas and Electric   7/12/2015   17:04    37.4713   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3591   -122.3591   null   Pacific Gas and Electric   7/13/2015   17:04   37.96803   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.5405   -122.5405   null   Pacific Gas and Electric   7/14/2015   20:38   38.24395   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 20 of 57


-121.6905   -121.6905   null   Pacific Gas and Electric   7/15/2015   19:14   36.89846   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.6437   -119.6437   null   Pacific Gas and Electric   7/17/2015    0:20   36.96718   Vegetation   Rural   < 0.25 Acres   Wire-Wire Contact
-120.8654   -120.8654   null   Pacific Gas and Electric   7/20/2015   15:15   37.76203   Vegetation   Urban   < 0.25 Acres   Unknown
-123.2011   -123.2011   null   Pacific Gas and Electric   7/21/2015    8:44   39.11813   Vegetation   Rural   < 0.25 Acres   Unknown
-121.0625   -121.0625   null   Pacific Gas and Electric   7/21/2015   10:46   37.18055   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -120.714    -120.714   null   Pacific Gas and Electric   7/22/2015   14:21   38.79354   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.7767   -119.7767   null   Pacific Gas and Electric   7/23/2015   13:14   36.23983   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8482   -121.8482   null   Pacific Gas and Electric   7/23/2015   20:04   38.00746   Vegetation   Rural   < 0.25 Acres   Unknown
-121.7182   -121.7182   null   Pacific Gas and Electric   7/24/2015    4:10   38.45227   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2946   -121.2946   null   Pacific Gas and Electric   7/25/2015   14:52   38.92645   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8608   -121.8608   null   Pacific Gas and Electric   7/25/2015   19:34   39.78477   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.0634   -121.0634   null   Pacific Gas and Electric   7/26/2015   12:25   39.15861   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7571   -121.7571   null   Pacific Gas and Electric   7/27/2015    9:41   37.65653   Vegetation   Rural   < 0.25 Acres   Contact From Object
  -121.42     -121.42   null   Pacific Gas and Electric   7/27/2015   13:07    37.7673   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.4728   -121.4728   null   Pacific Gas and Electric   7/27/2015   15:57   39.07114   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-124.0716   -124.0716   null   Pacific Gas and Electric   7/28/2015   12:15   40.90857   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3105   -122.3105   null   Pacific Gas and Electric   7/30/2015   14:26   38.34592   Vegetation   Urban   < 0.25 Acres   Unknown
-122.2326   -122.2326   null   Pacific Gas and Electric   7/30/2015   17:38   40.52027   Vegetation   Rural   < 0.25 Acres   Contact From Object
  -118.99     -118.99   null   Pacific Gas and Electric   7/31/2015   19:36   35.39864   Vegetation   Urban   < 0.25 Acres   Unknown
-121.9094   -121.9094   null   Pacific Gas and Electric    8/1/2015    7:15   36.40289   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.3277   -120.3277   null   Pacific Gas and Electric    8/2/2015    8:08   37.53385   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.5268   -122.5268   null   Pacific Gas and Electric    8/2/2015   13:48   37.87996   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.1547   -120.1547   null   Pacific Gas and Electric    8/2/2015   16:24   37.63172   Vegetation   Rural   < 0.25 Acres   Unknown
-121.1538   -121.1538   null   Pacific Gas and Electric    8/4/2015   16:05   40.08216   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -120.229    -120.229   null   Pacific Gas and Electric    8/4/2015   17:57   37.58791   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5051   -120.5051   null   Pacific Gas and Electric    8/5/2015   15:13   37.31997   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.0261   -121.0261   null   Pacific Gas and Electric    8/6/2015   12:10   38.22687   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0758   -122.0758   null   Pacific Gas and Electric    8/6/2015   16:18   39.27542   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1057   -122.1057   null   Pacific Gas and Electric    8/7/2015    6:24   37.50238   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1823   -122.1823   null   Pacific Gas and Electric    8/7/2015    6:32   37.84005   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9698   -121.9698   null   Pacific Gas and Electric   8/10/2015   11:30   37.94464   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.0147   -121.0147   null   Pacific Gas and Electric   8/11/2015    4:26   36.12892   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.7343   -119.7343   null   Pacific Gas and Electric   8/13/2015    3:46   37.20721   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8539   -121.8539   null   Pacific Gas and Electric   8/13/2015   23:55   37.40768   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.0851   -122.0851   null   Pacific Gas and Electric   8/14/2015   10:22   39.82885   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.7802   -121.7802   null   Pacific Gas and Electric   8/14/2015   15:09   40.98287   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.4933   -120.4933   null   Pacific Gas and Electric   8/14/2015   17:44   37.88943   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.5709   -122.5709   null   Pacific Gas and Electric   8/15/2015   13:41   37.96072   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.0066   -122.0066   null   Pacific Gas and Electric   8/16/2015   12:04   37.59395   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
 -122.023    -122.023   null   Pacific Gas and Electric   8/17/2015    8:37   37.07567   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 21 of 57


-122.9236   -122.9236   null   Pacific Gas and Electric   8/18/2015    8:03   39.08673   Vegetation   Rural   < 0.25 Acres   Unknown
-121.0784   -121.0784   null   Pacific Gas and Electric   8/18/2015   20:36   39.20201   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0745   -121.0745   null   Pacific Gas and Electric   8/19/2015    0:07   38.88616   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-119.5213   -119.5213   null   Pacific Gas and Electric   8/20/2015   14:08   36.89894   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.4378   -120.4378   null   Pacific Gas and Electric   8/23/2015   14:15    37.3394   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-123.0449   -123.0449   null   Pacific Gas and Electric   8/25/2015    9:12   38.33511   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.5972   -121.5972   null   Pacific Gas and Electric   8/25/2015   14:01    39.1491   Vegetation   Urban   < 0.25 Acres   Unknown
-122.5243   -122.5243   null   Pacific Gas and Electric   8/26/2015   12:04   37.96382   Vegetation   Urban   < 0.25 Acres   Unknown
-122.1992   -122.1992   null   Pacific Gas and Electric   8/27/2015    3:30    37.8448   Vegetation   Urban   < 0.25 Acres   Contact From Object
 -121.303    -121.303   null   Pacific Gas and Electric   8/28/2015    7:08   38.88394   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.1469   -121.1469   null   Pacific Gas and Electric   8/28/2015   11:48    38.8513   Vegetation   Rural   < 0.25 Acres   Unknown
-122.2058   -122.2058   null   Pacific Gas and Electric   8/28/2015   12:02   37.90471   Vegetation   Rural   < 0.25 Acres   Unknown
-122.0614   -122.0614   null   Pacific Gas and Electric   8/28/2015   21:45   38.01982   Vegetation   Rural   < 0.25 Acres   Vandalism/Theft
-121.2076   -121.2076   null   Pacific Gas and Electric   8/28/2015   22:05   37.80391   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.5559   -120.5559   null   Pacific Gas and Electric   8/30/2015   17:05    38.4039   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.5778   -122.5778   null   Pacific Gas and Electric   8/31/2015   20:19   37.98851   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.0011   -122.0011   null   Pacific Gas and Electric    9/1/2015   10:34   39.40544   Vegetation   Rural   < 0.25 Acres   Vandalism/Theft
-121.6629   -121.6629   null   Pacific Gas and Electric    9/4/2015    8:47   36.79246   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0578   -122.0578   null   Pacific Gas and Electric    9/5/2015   16:47   37.69106   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.2534   -120.2534   null   Pacific Gas and Electric    9/6/2015   19:27   34.61954   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1388   -122.1388   null   Pacific Gas and Electric    9/7/2015    0:05   37.69131   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.8853   -121.8853   null   Pacific Gas and Electric    9/9/2015   10:47   37.10405   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
  -122.87     -122.87   null   Pacific Gas and Electric   9/11/2015    8:15   38.10938   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6741   -120.6741   null   Pacific Gas and Electric   9/12/2015   11:09   38.60304   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8831   -121.8831   null   Pacific Gas and Electric   9/13/2015   18:24   39.26731   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.5687   -119.5687   null   Pacific Gas and Electric   9/15/2015   22:05   36.58739   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2063   -121.2063   null   Pacific Gas and Electric   9/18/2015   16:23   37.86909   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.9069   -122.9069   null   Pacific Gas and Electric   9/19/2015    9:51    38.4755   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6599   -121.6599   null   Pacific Gas and Electric   9/20/2015   18:53   39.86379   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0404   -121.0404   null   Pacific Gas and Electric   9/21/2015    4:06   38.65867   Vegetation   Urban   < 0.25 Acres   Wire-Wire Contact
-123.7711   -123.7711   null   Pacific Gas and Electric   9/21/2015   14:23   40.47863   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0412   -122.0412   null   Pacific Gas and Electric   9/21/2015   16:33   38.24517   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.8938   -122.8938   null   Pacific Gas and Electric   9/22/2015    0:44    39.0078   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6392   -121.6392   null   Pacific Gas and Electric   9/22/2015   15:55   39.12244   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.9895   -121.9895   null   Pacific Gas and Electric   9/22/2015   20:07   38.47786   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3338   -122.3338   null   Pacific Gas and Electric   9/24/2015    1:40   37.99362   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.3859   -122.3859   null   Pacific Gas and Electric   9/24/2015    3:58   39.92032   Vegetation   Rural   < 0.25 Acres   Unknown
 -123.314    -123.314   null   Pacific Gas and Electric   9/24/2015    4:30    38.6769   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.2454   -121.2454   null   Pacific Gas and Electric   9/24/2015   13:56   39.35078   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7693   -120.7693   null   Pacific Gas and Electric   9/25/2015   17:28   38.71686   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 22 of 57


-121.2301   -121.2301   null   Pacific Gas and Electric    9/26/2015   14:24   37.98601   Vegetation   Rural   < 0.25 Acres   Contact From Object
-118.9499   -118.9499   null   Pacific Gas and Electric    9/29/2015   19:05   35.41976   Vegetation   Urban   < 0.25 Acres   Vandalism/Theft
-121.7195   -121.7195   null   Pacific Gas and Electric    9/29/2015   19:46   37.97786   Vegetation   Urban   < 0.25 Acres   Contact From Object
 -120.682    -120.682   null   Pacific Gas and Electric    9/30/2015   17:25   38.57469   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2464   -122.2464   null   Pacific Gas and Electric    9/30/2015   19:38   39.21883   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.3446   -120.3446   null   Pacific Gas and Electric    10/1/2015   11:28    37.5088   Vegetation   Rural   < 0.25 Acres   Contamination
-122.1153   -122.1153   null   Pacific Gas and Electric    10/1/2015   13:13   37.62911   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.6237   -122.6237   null   Pacific Gas and Electric    10/3/2015    7:27   39.06326   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6855   -121.6855   null   Pacific Gas and Electric    10/3/2015   21:11   39.73584   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.8879   -122.8879   null   Pacific Gas and Electric    10/3/2015   22:51   39.11578   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6887   -121.6887   null   Pacific Gas and Electric    10/4/2015   14:35   39.47043   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.8328   -120.8328   null   Pacific Gas and Electric    10/7/2015   15:03   35.30789   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7701   -120.7701   null   Pacific Gas and Electric    10/8/2015   13:47    35.5473   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.9173   -122.9173   null   Pacific Gas and Electric    10/9/2015    6:32   38.36399   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.5303   -122.5303   null   Pacific Gas and Electric    10/9/2015   19:03   38.38555   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.9284   -120.9284   null   Pacific Gas and Electric   10/13/2015   14:38    37.7935   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.2079   -121.2079   null   Pacific Gas and Electric   10/20/2015    5:59   38.75713   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.7683   -121.7683   null   Pacific Gas and Electric   10/25/2015    5:50   37.78434   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7227   -120.7227   null   Pacific Gas and Electric   10/30/2015   17:13   38.31661   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.8931   -120.8931   null   Pacific Gas and Electric   10/31/2015    7:45   38.11567   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3977   -122.3977   null   Pacific Gas and Electric    11/1/2015    4:22   40.43909   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.5081   -120.5081   null   Pacific Gas and Electric    11/4/2015   17:30   36.82152   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -119.797    -119.797   null   Pacific Gas and Electric    11/5/2015   10:39    36.4092   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5607   -121.5607   null   Pacific Gas and Electric    11/7/2015   10:16   39.10539   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.9303   -121.9303   null   Pacific Gas and Electric    12/1/2015    9:26   39.63148   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.9932   -120.9932   null   Pacific Gas and Electric    12/1/2015   12:03   35.67436   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1603   -122.1603   null   Pacific Gas and Electric    12/2/2015    9:40    39.1743   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.9652   -120.9652   null   Pacific Gas and Electric    12/3/2015   12:10   40.02767   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9868   -121.9868   null   Pacific Gas and Electric   12/31/2015   19:12   37.15678   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3728   -122.3728   null   Pacific Gas and Electric    1/23/2016   15:41    39.9486   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.4333   -122.4333   null   Pacific Gas and Electric     2/5/2016   20:50   40.01564   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.5056   -121.5056   null   Pacific Gas and Electric     2/8/2016    3:55    39.7852   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-118.9752   -118.9752   null   Pacific Gas and Electric     4/2/2016    3:48   35.37034   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
 -123.125    -123.125   null   Pacific Gas and Electric     4/3/2016   12:01   38.68044   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.0175   -119.0175   null   Pacific Gas and Electric     4/7/2016   17:07   35.34199   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.1002   -121.1002   null   Pacific Gas and Electric     4/8/2016   13:14   39.04293   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-124.1219   -124.1219   null   Pacific Gas and Electric    4/13/2016   19:28   40.49535   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -119.565    -119.565   null   Pacific Gas and Electric    4/14/2016   14:16   36.15837   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.2472   -122.2472   null   Pacific Gas and Electric    4/21/2016    3:20   38.19073   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.6965   -121.6965   null   Pacific Gas and Electric    4/22/2016   17:10    37.8875   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 23 of 57


-119.6293   -119.6293   null   Pacific Gas and Electric   4/23/2016   18:32   36.49064   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.7904   -119.7904   null   Pacific Gas and Electric   4/25/2016   12:34   36.47607   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.6379   -120.6379   null   Pacific Gas and Electric   4/30/2016   16:40   37.00665   Vegetation   RURAL   < 0.25 Acres   Unknown
-120.6178   -120.6178   null   Pacific Gas and Electric    5/2/2016   10:05   37.91481   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-124.0477   -124.0477   null   Pacific Gas and Electric   5/12/2016   13:35   40.45382   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.6704   -121.6704   null   Pacific Gas and Electric   5/14/2016   15:06   37.96876   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.5613   -121.5613   null   Pacific Gas and Electric   5/14/2016   22:06    39.1636   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-120.6803   -120.6803   null   Pacific Gas and Electric   5/18/2016   15:45   35.55502   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
   -120.4      -120.4   null   Pacific Gas and Electric   5/19/2016    1:42    34.6645   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.6772   -120.6772   null   Pacific Gas and Electric   5/21/2016   17:44   37.36898   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.6593   -121.6593   null   Pacific Gas and Electric   5/23/2016   16:08   37.95368   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.7134   -119.7134   null   Pacific Gas and Electric   5/28/2016   15:53    36.7202   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-118.9327   -118.9327   null   Pacific Gas and Electric   5/30/2016   20:37   35.45617   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.9743   -120.9743   null   Pacific Gas and Electric   5/31/2016    4:02   35.79837   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.8972   -119.8972   null   Pacific Gas and Electric   5/31/2016    8:24   35.73079   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.8677   -119.8677   null   Pacific Gas and Electric   5/31/2016    9:51   35.73138   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.0974   -122.0974   null   Pacific Gas and Electric   5/31/2016   10:20   39.19388   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.1066   -120.1066   null   Pacific Gas and Electric    6/2/2016   15:15   34.58868   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.6052   -121.6052   null   Pacific Gas and Electric    6/2/2016   16:58   36.58572   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.0314   -119.0314   null   Pacific Gas and Electric    6/3/2016   16:45   35.40461   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-119.7871   -119.7871   null   Pacific Gas and Electric    6/4/2016   15:11   36.80489   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.7605   -121.7605   null   Pacific Gas and Electric    6/4/2016   15:51     38.309   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.6686   -119.6686   null   Pacific Gas and Electric    6/5/2016   10:06   36.75041   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.1193   -121.1193   null   Pacific Gas and Electric    6/6/2016   19:48   38.91285   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.6377   -120.6377   null   Pacific Gas and Electric    6/7/2016   18:19   36.98869   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
 -120.583    -120.583   null   Pacific Gas and Electric    6/7/2016   19:40    35.5852   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.4517   -120.4517   null   Pacific Gas and Electric    6/7/2016    0:45   37.28555   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.7723   -121.7723   null   Pacific Gas and Electric    6/7/2016    9:12   39.36294   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -120.847    -120.847   null   Pacific Gas and Electric    6/9/2016   14:26   38.70031   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.6997   -119.6997   null   Pacific Gas and Electric   6/10/2016    8:25   36.72962   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-123.7883   -123.7883   null   Pacific Gas and Electric   6/10/2016   15:51   39.99335   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.3921   -121.3921   null   Pacific Gas and Electric   6/11/2016   19:45   39.32654   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.3976   -120.3976   null   Pacific Gas and Electric   6/12/2016   10:22   38.04911   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.3459   -122.3459   null   Pacific Gas and Electric   6/12/2016    1:45    37.4643   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.5886   -121.5886   null   Pacific Gas and Electric   6/12/2016   19:19   39.15914   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.6553   -122.6553   null   Pacific Gas and Electric   6/15/2016   14:40   38.30793   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.7568   -120.7568   null   Pacific Gas and Electric   6/15/2016   13:09    38.4433   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.6382   -121.6382   null   Pacific Gas and Electric   6/16/2016    7:22   37.86781   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.8536   -121.8536   null   Pacific Gas and Electric   6/19/2016   15:50   38.24252   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.8457   -120.8457   null   Pacific Gas and Electric   6/21/2016   20:49   35.53525   Vegetation   RURAL   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 24 of 57


-121.2928   -121.2928   null   Pacific Gas and Electric   6/21/2016   10:09   39.02942   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.5448   -122.5448   null   Pacific Gas and Electric   6/21/2016   16:53   38.42328   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -119.835    -119.835   null   Pacific Gas and Electric   6/22/2016   19:13   36.38751   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.0583   -120.0583   null   Pacific Gas and Electric   6/23/2016   10:10   36.72434   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.0546   -121.0546   null   Pacific Gas and Electric   6/24/2016    3:07   38.71917   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
 -122.283    -122.283   null   Pacific Gas and Electric   6/24/2016   14:38   40.22003   Vegetation   RURAL   < 0.25 Acres   Unknown
-121.4475   -121.4475   null   Pacific Gas and Electric   6/26/2016   16:38   39.50417   Vegetation   RURAL   < 0.25 Acres   Wire-Wire Contact
-121.5159   -121.5159   null   Pacific Gas and Electric   6/26/2016   17:59    38.8087   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.5224   -119.5224   null   Pacific Gas and Electric   6/27/2016   11:12   36.90888   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.9766   -121.9766   null   Pacific Gas and Electric   6/28/2016   11:40   37.29978   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-120.2249   -120.2249   null   Pacific Gas and Electric   6/28/2016    9:11   37.10045   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.4347   -121.4347   null   Pacific Gas and Electric   6/29/2016   12:55   36.50044   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-120.3996   -120.3996   null   Pacific Gas and Electric   6/30/2016   14:20   37.99268   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.2143   -121.2143   null   Pacific Gas and Electric    7/4/2016    7:43   38.76231   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.8263   -121.8263   null   Pacific Gas and Electric    7/7/2016   10:56   39.29658   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.1211   -122.1211   null   Pacific Gas and Electric    7/8/2016   10:49   38.33731   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -117.111    -117.111   null   Pacific Gas and Electric    7/8/2016   15:13   33.61428   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.6069   -120.6069   null   Pacific Gas and Electric    7/9/2016   10:05   35.13105   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.9748   -121.9748   null   Pacific Gas and Electric    7/9/2016   15:42   38.89276   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-118.9232   -118.9232   null   Pacific Gas and Electric   7/14/2016   13:44   35.38333   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-120.8598   -120.8598   null   Pacific Gas and Electric   7/15/2016   14:09   38.69651   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.9198   -121.9198   null   Pacific Gas and Electric   7/16/2016    0:58    36.4379   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.4944   -122.4944   null   Pacific Gas and Electric   7/16/2016   20:26   38.49443   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.8104   -121.8104   null   Pacific Gas and Electric   7/20/2016   19:15   37.77121   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.6886   -121.6886   null   Pacific Gas and Electric   7/21/2016   13:10   39.49649   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.7165   -121.7165   null   Pacific Gas and Electric   7/21/2016   13:30   39.16788   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.7874   -121.7874   null   Pacific Gas and Electric   7/21/2016   17:38    38.4941   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.3387   -122.3387   null   Pacific Gas and Electric   7/21/2016   21:45   40.85656   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.9021   -121.9021   null   Pacific Gas and Electric   7/23/2016   12:45   38.01926   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-119.0431   -119.0431   null   Pacific Gas and Electric   7/23/2016   16:12    35.3431   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.1899   -122.1899   null   Pacific Gas and Electric   7/27/2016   15:29   38.83078   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.1388   -120.1388   null   Pacific Gas and Electric   7/28/2016    8:12    37.8207   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.7297   -119.7297   null   Pacific Gas and Electric   7/28/2016   16:16   36.74999   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
 -123.674    -123.674   null   Pacific Gas and Electric   7/29/2016    1:31   41.03964   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.5153   -121.5153   null   Pacific Gas and Electric   7/29/2016   15:47   39.04972   Vegetation   RURAL   < 0.25 Acres   Unknown
 -122.062    -122.062   null   Pacific Gas and Electric   7/29/2016   18:50   38.02042   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-118.9131   -118.9131   null   Pacific Gas and Electric   7/30/2016   11:04   35.19413   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.4694   -121.4694   null   Pacific Gas and Electric    8/1/2016   16:47   38.93192   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.9283   -120.9283   null   Pacific Gas and Electric    8/1/2016   18:29   38.69563   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.2757   -122.2757   null   Pacific Gas and Electric    8/2/2016    6:52   38.19697   Vegetation   RURAL   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 25 of 57


-119.4396   -119.4396   null   Pacific Gas and Electric    8/2/2016   16:15   37.03124   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.3844   -119.3844   null   Pacific Gas and Electric    8/4/2016   12:19   35.94249   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.2578   -122.2578   null   Pacific Gas and Electric    8/5/2016   12:40   38.34067   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.6672   -122.6672   null   Pacific Gas and Electric    8/5/2016   20:44   39.02486   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.1552   -122.1552   null   Pacific Gas and Electric    8/7/2016   14:20   37.23157   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-123.2362   -123.2362   null   Pacific Gas and Electric    8/7/2016   21:42   39.75295   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.9775   -119.9775   null   Pacific Gas and Electric    8/9/2016   10:18   37.05748   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.0111   -122.0111   null   Pacific Gas and Electric    8/9/2016   14:06   37.33984   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-120.9525   -120.9525   null   Pacific Gas and Electric    8/9/2016   19:21   38.91867   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.0131   -121.0131   null   Pacific Gas and Electric   8/10/2016   17:59   37.08564   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.7687   -119.7687   null   Pacific Gas and Electric   8/10/2016   15:26   36.80463   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-119.4482   -119.4482   null   Pacific Gas and Electric   8/11/2016   19:58   36.73703   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -121.213    -121.213   null   Pacific Gas and Electric   8/13/2016   14:00   39.20092   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.3701   -122.3701   null   Pacific Gas and Electric   8/14/2016   22:50   37.49772   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.1338   -121.1338   null   Pacific Gas and Electric   8/15/2016    0:11   38.19738   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
 -121.809    -121.809   null   Pacific Gas and Electric   8/15/2016   11:29   37.27735   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-123.8803   -123.8803   null   Pacific Gas and Electric   8/16/2016   13:18   40.34169   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-123.7671   -123.7671   null   Pacific Gas and Electric   8/17/2016   12:23   41.24946   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.6511   -119.6511   null   Pacific Gas and Electric   8/17/2016   18:37   37.30779   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.3472   -119.3472   null   Pacific Gas and Electric   8/20/2016   18:51   36.45801   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.2395   -120.2395   null   Pacific Gas and Electric   8/22/2016   16:10   37.96656   Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -121.712    -121.712   null   Pacific Gas and Electric   8/24/2016   12:11   36.46335   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.8793   -119.8793   null   Pacific Gas and Electric   8/24/2016   14:19   36.84572   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.0529   -122.0529   null   Pacific Gas and Electric   8/27/2016   19:33   36.96458   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.6029   -121.6029   null   Pacific Gas and Electric   8/29/2016   16:25   38.26928   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.1639   -122.1639   null   Pacific Gas and Electric   8/30/2016   16:14   38.05755   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.1277   -122.1277   null   Pacific Gas and Electric   8/30/2016   19:27    39.9288   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.4504   -120.4504   null   Pacific Gas and Electric   8/31/2016   11:17   37.37206   Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.4697   -120.4697   null   Pacific Gas and Electric   8/31/2016   14:52    35.1918   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.7681   -121.7681   null   Pacific Gas and Electric    9/2/2016   13:50   37.66811   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.1462   -122.1462   null   Pacific Gas and Electric    9/5/2016    8:26   39.52329   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
 -122.329    -122.329   null   Pacific Gas and Electric    9/8/2016   14:39   38.00133   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.8711   -121.8711   null   Pacific Gas and Electric    9/8/2016   22:04   37.29175   Vegetation   URBAN   < 0.25 Acres   Contact From Object
-119.6225   -119.6225   null   Pacific Gas and Electric    9/9/2016   10:57   36.85174   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.4741   -120.4741   null   Pacific Gas and Electric    9/9/2016   13:22   37.28367   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.0859   -121.0859   null   Pacific Gas and Electric    9/9/2016   15:25    38.9202   Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-120.6775   -120.6775   null   Pacific Gas and Electric   9/10/2016    2:09   37.18617   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.7263   -119.7263   null   Pacific Gas and Electric   9/11/2016   21:24   36.95261   Vegetation   RURAL   < 0.25 Acres   Unknown
-119.3056   -119.3056   null   Pacific Gas and Electric   9/12/2016   18:47    36.5303   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.9355   -121.9355   null   Pacific Gas and Electric   9/12/2016   20:42     37.355   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 26 of 57


-121.8575   -121.8575   null   Pacific Gas and Electric    9/14/2016   23:25   39.47962    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.9509   -121.9509   null   Pacific Gas and Electric    9/15/2016   15:56   37.11024    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.0143   -121.0143   null   Pacific Gas and Electric    9/17/2016   10:03   38.04945    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.1347   -122.1347   null   Pacific Gas and Electric    9/18/2016   14:33   37.16185    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.0919   -119.0919   null   Pacific Gas and Electric    9/19/2016    8:51   35.44586    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.0711   -121.0711   null   Pacific Gas and Electric    9/21/2016   10:01   39.11732    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.0636   -122.0636   null   Pacific Gas and Electric    9/21/2016    6:36   38.23127    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.8509   -122.8509   null   Pacific Gas and Electric    9/22/2016   11:06   38.63529    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.8613   -119.8613   null   Pacific Gas and Electric    9/23/2016   15:13   36.84982    Vegetation   URBAN   < 0.25 Acres   Equipment/ Facility Failure
-121.0923   -121.0923   null   Pacific Gas and Electric    9/23/2016   15:23   39.37836    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.9144   -121.9144   null   Pacific Gas and Electric    9/25/2016   12:13       39.34   Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-119.7184   -119.7184   null   Pacific Gas and Electric    9/25/2016   16:29   36.72315    Vegetation   URBAN   < 0.25 Acres   Contact From Object
-122.1155   -122.1155   null   Pacific Gas and Electric    9/25/2016   19:19   37.09928    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-122.6889   -122.6889   null   Pacific Gas and Electric    9/26/2016   10:40   38.01573    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-118.5625   -118.5625   null   Pacific Gas and Electric    9/28/2016   14:00    35.2145    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.6674   -121.6674   null   Pacific Gas and Electric    9/28/2016   16:21   37.14654    Vegetation   URBAN   < 0.25 Acres   Contact From Object
-121.6484   -121.6484   null   Pacific Gas and Electric    9/29/2016   11:17   38.01782    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.1338   -122.1338   null   Pacific Gas and Electric    10/2/2016   15:51   38.21314    Vegetation   RURAL   < 0.25 Acres   Contamination
-119.6873   -119.6873   null   Pacific Gas and Electric    10/6/2016   22:06    35.4378    Vegetation   RURAL   < 0.25 Acres   Contact From Object
 -121.045    -121.045   null   Pacific Gas and Electric    10/7/2016    8:17   37.98914    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.7296   -121.7296   null   Pacific Gas and Electric    10/8/2016    6:52   39.57172    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.9091   -120.9091   null   Pacific Gas and Electric    10/8/2016   15:04   38.66859    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.9725   -120.9725   null   Pacific Gas and Electric    10/9/2016   18:52   38.65602    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.8889   -121.8889   null   Pacific Gas and Electric    10/9/2016   22:47    38.2059    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-120.8294   -120.8294   null   Pacific Gas and Electric   10/11/2016   23:16   39.02008    Vegetation   RURAL   < 0.25 Acres   Vandalism/Theft
-122.3729   -122.3729   null   Pacific Gas and Electric   10/13/2016   23:14   40.49015    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.9162   -121.9162   null   Pacific Gas and Electric   10/14/2016    1:32   40.50068    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-121.9369   -121.9369   null   Pacific Gas and Electric   10/14/2016   10:24   37.74494    Vegetation   URBAN   < 0.25 Acres   Contamination
-121.5892   -121.5892   null   Pacific Gas and Electric   10/14/2016   11:00   38.89625    Vegetation   RURAL   < 0.25 Acres   Contamination
-120.7295   -120.7295   null   Pacific Gas and Electric   10/18/2016   10:50   37.29993    Vegetation   RURAL   < 0.25 Acres   Contact From Object
  -122.45     -122.45   null   Pacific Gas and Electric   10/19/2016   10:42   38.50979    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.0495   -121.0495   null   Pacific Gas and Electric   10/23/2016   14:16    38.2271    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-119.6413   -119.6413   null   Pacific Gas and Electric    11/9/2016    9:06   37.45316    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-120.4619   -120.4619   null   Pacific Gas and Electric   11/14/2016   13:15   35.45772    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-121.6557   -121.6557   null   Pacific Gas and Electric   11/15/2016   17:27   39.72747    Vegetation   RURAL   < 0.25 Acres   Contact From Object
-118.7808   -118.7808   null   Pacific Gas and Electric   11/26/2016   12:10   35.32208    Vegetation   RURAL   < 0.25 Acres   Equipment/ Facility Failure
-122.0197   -122.0197   null   Pacific Gas and Electric    3/16/2017   12:43   38.27175    Other        Urban   < 0.25 Acres   Contact From Object
-120.9576   -120.9576   null   Pacific Gas and Electric     4/1/2017   14:54   37.18823    Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.7653   -120.7653   null   Pacific Gas and Electric     4/4/2017   13:29   35.68851    Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.1423   -119.1423   null   Pacific Gas and Electric    4/16/2017   15:14   35.58053    Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 27 of 57


-120.9345   -120.9345   null   Pacific Gas and Electric   4/23/2017    7:10   36.07345   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.1513   -121.1513   null   Pacific Gas and Electric   4/24/2017   11:52    36.1899   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6789   -121.6789   null   Pacific Gas and Electric   4/26/2017   15:55   38.15608   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.1057   -120.1057   null   Pacific Gas and Electric   4/28/2017    5:55   34.58848   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6249   -121.6249   null   Pacific Gas and Electric   4/28/2017   14:35   37.12469   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.9625   -120.9625   null   Pacific Gas and Electric   4/28/2017   15:49   38.76786   Vegetation   Rural   < 0.25 Acres   Contact From Object
-118.9563   -118.9563   null   Pacific Gas and Electric   4/30/2017    9:32   35.63491   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -119.632    -119.632   null   Pacific Gas and Electric    5/3/2017   10:04   36.81613   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.6615   -121.6615   null   Pacific Gas and Electric    5/3/2017   12:51    38.1908   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.7535   -120.7535   null   Pacific Gas and Electric    5/4/2017   16:19   35.55728   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -120.833    -120.833   null   Pacific Gas and Electric    5/6/2017    1:56   37.32997   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -124.162    -124.162   null   Pacific Gas and Electric    5/6/2017   12:43   40.76227   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.8567   -121.8567   null   Pacific Gas and Electric    5/9/2017   15:57    39.5465   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.3168   -121.3168   null   Pacific Gas and Electric   5/12/2017   15:16   38.85066   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -121.778    -121.778   null   Pacific Gas and Electric   5/13/2017   21:49   39.67845   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.4095   -121.4095   null   Pacific Gas and Electric   5/15/2017   13:05   38.19694   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.8189   -119.8189   null   Pacific Gas and Electric   5/15/2017   16:00   37.17665   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.0456   -122.0456   null   Pacific Gas and Electric   5/15/2017   20:57   38.67253   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.1441   -119.1441   null   Pacific Gas and Electric   5/16/2017   17:21    35.3759   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.0989   -122.0989   null   Pacific Gas and Electric   5/19/2017    9:37   40.03343   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.8012   -119.8012   null   Pacific Gas and Electric   5/20/2017   12:20   36.65278   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.698    -121.698   null   Pacific Gas and Electric   5/21/2017   11:36   39.42773   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.048    -121.048   null   Pacific Gas and Electric   5/22/2017    5:39   36.37529   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.4193   -121.4193   null   Pacific Gas and Electric   5/22/2017   17:52    37.7545   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.8473   -121.8473   null   Pacific Gas and Electric   5/25/2017   15:05   36.52168   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.7702   -121.7702   null   Pacific Gas and Electric   5/30/2017   11:40   36.80045   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2238   -121.2238   null   Pacific Gas and Electric   5/31/2017    2:06   38.75403   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.0707   -120.0707   null   Pacific Gas and Electric   5/31/2017    5:24    37.0275   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.2665   -122.2665   null   Pacific Gas and Electric    6/1/2017    9:11   40.18301   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2056   -121.2056   null   Pacific Gas and Electric    6/3/2017   13:26   38.90174   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.0347   -120.0347   null   Pacific Gas and Electric    6/4/2017    0:08     36.982   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.0602   -120.0602   null   Pacific Gas and Electric    6/4/2017   13:12   36.74591   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.8815   -120.8815   null   Pacific Gas and Electric    6/5/2017    7:56    37.8568   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.1338   -119.1338   null   Pacific Gas and Electric    6/6/2017    9:15   36.45426   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.4161   -119.4161   null   Pacific Gas and Electric    6/7/2017   13:25   35.09398   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.7186   -119.7186   null   Pacific Gas and Electric    6/9/2017   10:40   36.69563   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.8204   -119.8204   null   Pacific Gas and Electric    6/9/2017   13:27    36.7382   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.4319   -122.4319   null   Pacific Gas and Electric   6/15/2017    2:58   40.29899   Vegetation   Rural   < 0.25 Acres   Vandalism/Theft
-121.6746   -121.6746   null   Pacific Gas and Electric   6/15/2017    5:02   36.82613   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2348   -121.2348   null   Pacific Gas and Electric   6/15/2017    7:39   39.22756   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 28 of 57


-123.3054   -123.3054   null   Pacific Gas and Electric   6/15/2017   15:01   39.39127   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2069   -121.2069   null   Pacific Gas and Electric   6/15/2017   17:18   38.79696   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.7812   -122.7812   null   Pacific Gas and Electric   6/16/2017   19:14   38.34429   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -120.583    -120.583   null   Pacific Gas and Electric   6/17/2017    2:53   37.33567   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.9632   -122.9632   null   Pacific Gas and Electric   6/18/2017   23:49   39.19494   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.6702   -122.6702   null   Pacific Gas and Electric   6/18/2017   13:10   38.23703   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.2925   -122.2925   null   Pacific Gas and Electric   6/18/2017   18:09   37.55165   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.2864   -121.2864   null   Pacific Gas and Electric   6/18/2017   21:07   37.83974   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2947   -121.2947   null   Pacific Gas and Electric   6/18/2017   23:31   38.89731   Vegetation   Urban   < 0.25 Acres   Contact From Object
-118.9552   -118.9552   null   Pacific Gas and Electric   6/19/2017    1:23   35.36762   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
 -120.609    -120.609   null   Pacific Gas and Electric   6/19/2017   16:26   37.93783   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8242   -121.8242   null   Pacific Gas and Electric   6/19/2017   18:00   38.45496   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.8697   -120.8697   null   Pacific Gas and Electric   6/19/2017   20:22   38.10123   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.495    -121.495   null   Pacific Gas and Electric   6/20/2017    9:12   39.19754   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-124.0611   -124.0611   null   Pacific Gas and Electric   6/20/2017   11:51   40.31556   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2332   -121.2332   null   Pacific Gas and Electric   6/20/2017   18:32    37.9281   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.2603   -121.2603   null   Pacific Gas and Electric   6/20/2017   20:46   38.90764   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.8566   -120.8566   null   Pacific Gas and Electric   6/20/2017   23:16    35.6375   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1573   -122.1573   null   Pacific Gas and Electric   6/21/2017    8:41   39.16997   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7176   -120.7176   null   Pacific Gas and Electric   6/22/2017   18:07   38.75831   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.6691   -120.6691   null   Pacific Gas and Electric   6/22/2017   19:29   35.58886   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2841   -122.2841   null   Pacific Gas and Electric   6/23/2017   20:09   40.38565   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
 -121.867    -121.867   null   Pacific Gas and Electric   6/23/2017   19:23   39.78294   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0447   -121.0447   null   Pacific Gas and Electric   6/24/2017   10:31   38.94379   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.5591   -120.5591   null   Pacific Gas and Electric   6/25/2017   18:18   37.32357   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5294   -121.5294   null   Pacific Gas and Electric   6/25/2017    6:02   39.07743   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.5257   -120.5257   null   Pacific Gas and Electric   6/26/2017    8:18   37.27331   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2033   -122.2033   null   Pacific Gas and Electric   6/27/2017   17:47   39.51264   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5432   -121.5432   null   Pacific Gas and Electric   6/30/2017   10:24   39.02621   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5883   -121.5883   null   Pacific Gas and Electric   6/30/2017    1:20   39.82098   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.9765   -119.9765   null   Pacific Gas and Electric    7/1/2017    3:54    36.9995   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.9197   -122.9197   null   Pacific Gas and Electric    7/1/2017    3:12   38.19517   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6875   -121.6875   null   Pacific Gas and Electric    7/1/2017   10:41   39.27788   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.8927   -120.8927   null   Pacific Gas and Electric    7/2/2017    3:49   36.95878   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.9438   -120.9438   null   Pacific Gas and Electric    7/3/2017   20:26   38.79229   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.1319   -121.1319   null   Pacific Gas and Electric    7/4/2017   16:16   38.87628   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0118   -121.0118   null   Pacific Gas and Electric    7/5/2017    3:25   38.68451   Vegetation   Urban   < 0.25 Acres   Contact From Object
-119.7613   -119.7613   null   Pacific Gas and Electric    7/6/2017   15:18    36.7402   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.9099   -121.9099   null   Pacific Gas and Electric    7/6/2017   20:07   39.59874   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7552   -120.7552   null   Pacific Gas and Electric    7/6/2017   23:30   35.55618   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 29 of 57


-122.0189   -122.0189   null   Pacific Gas and Electric    7/8/2017   15:59   37.28217   Other        Urban   < 0.25 Acres   Contact From Object
-121.5439   -121.5439   null   Pacific Gas and Electric    7/9/2017   11:00   39.42015   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.8253   -123.8253   null   Pacific Gas and Electric   7/10/2017   12:32   40.26028   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.1054   -121.1054   null   Pacific Gas and Electric   7/11/2017    8:11    38.1337   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3224   -121.3224   null   Pacific Gas and Electric   7/11/2017   11:53   38.03382   Vegetation   Urban   < 0.25 Acres   Wire-Wire Contact
-121.7154   -121.7154   null   Pacific Gas and Electric   7/11/2017   13:56   39.45061   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8044   -121.8044   null   Pacific Gas and Electric   7/12/2017    5:51    38.3932   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.0463   -120.0463   null   Pacific Gas and Electric   7/12/2017   10:48   36.96254   Other        Urban   < 0.25 Acres   Contact From Object
-123.8339   -123.8339   null   Pacific Gas and Electric   7/12/2017   20:21   40.08083   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1858   -122.1858   null   Pacific Gas and Electric   7/13/2017    5:13   38.12011   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2921   -121.2921   null   Pacific Gas and Electric   7/14/2017   17:54    37.7095   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.5328   -121.5328   null   Pacific Gas and Electric   7/15/2017   14:34   39.62313   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7515   -121.7515   null   Pacific Gas and Electric   7/16/2017   11:59   36.66692   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2228   -122.2228   null   Pacific Gas and Electric   7/17/2017    7:39   40.16532   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.8515   -120.8515   null   Pacific Gas and Electric   7/17/2017   10:00   35.95605   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.5452   -120.5452   null   Pacific Gas and Electric   7/18/2017    7:39   38.07038   Vegetation   Rural   < 0.25 Acres   Other
-119.6047   -119.6047   null   Pacific Gas and Electric   7/19/2017    5:52   37.09047   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.8123   -123.8123   null   Pacific Gas and Electric   7/19/2017   17:19   39.41242   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3932   -121.3932   null   Pacific Gas and Electric   7/21/2017   20:26    41.0655   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-124.0539   -124.0539   null   Pacific Gas and Electric   7/22/2017   16:01   40.83143   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2303   -122.2303   null   Pacific Gas and Electric   7/23/2017    9:22   40.64201   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.8128   -119.8128   null   Pacific Gas and Electric   7/23/2017   16:32   36.24055   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.9097   -119.9097   null   Pacific Gas and Electric   7/23/2017   19:41   36.21714   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3364   -122.3364   null   Pacific Gas and Electric   7/24/2017   14:01   37.26349   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.9676   -121.9676   null   Pacific Gas and Electric   7/24/2017   16:07   37.25369   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.4449   -121.4449   null   Pacific Gas and Electric   7/25/2017   19:12    39.5997   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.4595   -121.4595   null   Pacific Gas and Electric   7/29/2017   13:18   39.46313   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.3834   -120.3834   null   Pacific Gas and Electric   7/29/2017   13:28   35.45229   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.0011   -122.0011   null   Pacific Gas and Electric   7/29/2017   14:52   37.05999   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.3457   -121.3457   null   Pacific Gas and Electric   7/29/2017   18:08   37.94875   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.6179   -122.6179   null   Pacific Gas and Electric   7/30/2017    9:46   38.91318   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2797   -122.2797   null   Pacific Gas and Electric   7/31/2017   12:58   37.09707   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -120.111    -120.111   null   Pacific Gas and Electric   7/31/2017   14:10   35.97865   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.1329   -121.1329   null   Pacific Gas and Electric   7/31/2017   14:41   38.79675   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.5053   -119.5053   null   Pacific Gas and Electric    8/1/2017   12:23   36.04123   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-123.1081   -123.1081   null   Pacific Gas and Electric    8/2/2017    9:42   39.22744   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9486   -121.9486   null   Pacific Gas and Electric    8/2/2017    8:58   37.56179   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.0723   -122.0723   null   Pacific Gas and Electric    8/2/2017   17:04   37.31632   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.6589   -120.6589   null   Pacific Gas and Electric    8/4/2017   18:14   35.61928   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.8695   -120.8695   null   Pacific Gas and Electric    8/5/2017    8:33   38.45835   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 30 of 57


-123.2147   -123.2147   null   Pacific Gas and Electric    8/5/2017   18:08   39.09683   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.6101   -119.6101   null   Pacific Gas and Electric    8/5/2017   19:21   36.76912   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.7121   -121.7121   null   Pacific Gas and Electric    8/6/2017   11:38   36.58574   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -122.726    -122.726   null   Pacific Gas and Electric    8/8/2017   13:46   38.43664   Vegetation   Urban   < 0.25 Acres   Contact From Object
-119.0572   -119.0572   null   Pacific Gas and Electric    8/8/2017    0:36   35.42687   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-119.7103   -119.7103   null   Pacific Gas and Electric    8/8/2017   20:35   37.26367   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.0286   -120.0286   null   Pacific Gas and Electric   8/12/2017    9:08    34.6689   Vegetation   Rural   < 0.25 Acres   Vandalism/Theft
 -122.169    -122.169   null   Pacific Gas and Electric   8/14/2017   23:52   37.12721   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.9153   -119.9153   null   Pacific Gas and Electric   8/16/2017   20:24   35.78134   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.4227   -121.4227   null   Pacific Gas and Electric   8/17/2017    2:33   39.19342   Vegetation   Rural   < 0.25 Acres   Vandalism/Theft
-121.0484   -121.0484   null   Pacific Gas and Electric   8/17/2017   15:15   39.37033   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.2506   -121.2506   null   Pacific Gas and Electric   8/19/2017   11:31    37.6891   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2985   -122.2985   null   Pacific Gas and Electric   8/19/2017   21:16   40.57523   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1407   -122.1407   null   Pacific Gas and Electric   8/20/2017   11:38   39.27636   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.8205   -121.8205   null   Pacific Gas and Electric   8/21/2017   19:31   39.72577   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.5775   -121.5775   null   Pacific Gas and Electric   8/25/2017    9:47   39.02509   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.3953   -121.3953   null   Pacific Gas and Electric   8/26/2017    7:10   38.82516   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0193   -121.0193   null   Pacific Gas and Electric   8/26/2017   20:53   38.70657   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.151    -121.151   null   Pacific Gas and Electric   8/27/2017   20:04   38.91654   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.8503   -120.8503   null   Pacific Gas and Electric   8/27/2017   22:16   37.35848   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.0304   -119.0304   null   Pacific Gas and Electric   8/28/2017    6:32   35.42183   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.6491   -122.6491   null   Pacific Gas and Electric   8/28/2017    9:14    38.7443   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.8067   -120.8067   null   Pacific Gas and Electric   8/28/2017   13:55    37.6857   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4195   -122.4195   null   Pacific Gas and Electric   8/28/2017   14:06   38.63402   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4608   -122.4608   null   Pacific Gas and Electric   8/29/2017    6:08    38.2365   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.1576   -121.1576   null   Pacific Gas and Electric   8/29/2017   10:40   38.20657   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.0538   -119.0538   null   Pacific Gas and Electric   8/30/2017   16:17   35.35283   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.3039   -122.3039   null   Pacific Gas and Electric   8/30/2017   18:21    40.6243   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.8577   -120.8577   null   Pacific Gas and Electric   8/31/2017    6:42   35.61599   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.9966   -121.9966   null   Pacific Gas and Electric   8/31/2017   11:33   37.13786   Vegetation   Rural   < 0.25 Acres   Contact From Object
-124.1038   -124.1038   null   Pacific Gas and Electric   8/31/2017   21:07   41.06048   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.7079   -120.7079   null   Pacific Gas and Electric    9/1/2017    6:09   36.19489   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-119.8886   -119.8886   null   Pacific Gas and Electric    9/1/2017    8:00   37.37567   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.7845   -122.7845   null   Pacific Gas and Electric    9/1/2017   12:59    38.4527   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.5039   -122.5039   null   Pacific Gas and Electric    9/1/2017   18:42    38.2939   Other        Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.4069   -122.4069   null   Pacific Gas and Electric    9/2/2017   18:00    37.9338   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2184   -122.2184   null   Pacific Gas and Electric    9/3/2017    7:12   37.37432   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.8254   -119.8254   null   Pacific Gas and Electric    9/4/2017    0:57    36.8024   Vegetation   Urban   < 0.25 Acres   Contact From Object
-121.5529   -121.5529   null   Pacific Gas and Electric    9/5/2017    1:24   39.43168   Vegetation   Rural   < 0.25 Acres   Contact From Object
-123.5128   -123.5128   null   Pacific Gas and Electric    9/5/2017    6:58   39.67273   Vegetation   Rural   < 0.25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 31 of 57


-121.3175   -121.3175   null   Pacific Gas and Electric    9/5/2017   13:51   38.18972   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3635   -122.3635   null   Pacific Gas and Electric    9/6/2017   19:26    40.8392   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -122.294    -122.294   null   Pacific Gas and Electric    9/6/2017   20:08   37.29255   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5477   -121.5477   null   Pacific Gas and Electric    9/9/2017   18:36   36.66181   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6079   -121.6079   null   Pacific Gas and Electric   9/12/2017    9:24   39.74095   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.5565   -121.5565   null   Pacific Gas and Electric   9/14/2017   11:02   39.11112   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.5453   -121.5453   null   Pacific Gas and Electric   9/14/2017   12:09   39.50393   Vegetation   Urban   < 0.25 Acres   Contact From Object
-123.8174   -123.8174   null   Pacific Gas and Electric   9/14/2017   14:06   40.29421   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.4885   -121.4885   null   Pacific Gas and Electric   9/15/2017   14:55   39.74607   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.0261   -121.0261   null   Pacific Gas and Electric   9/17/2017   17:38   38.99459   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.0555   -122.0555   null   Pacific Gas and Electric   9/18/2017   15:10   39.60135   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.8286   -122.8286   null   Pacific Gas and Electric   9/18/2017   19:01   38.07423   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.2959   -119.2959   null   Pacific Gas and Electric   9/19/2017   19:13   35.47836   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.3222   -122.3222   null   Pacific Gas and Electric   9/20/2017    2:06   37.25968   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7258   -121.7258   null   Pacific Gas and Electric   9/21/2017    8:39    39.6147   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.0577   -120.0577   null   Pacific Gas and Electric   9/22/2017   14:28   36.09612   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6256   -120.6256   null   Pacific Gas and Electric   9/23/2017    9:16   37.01267   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.721    -121.721   null   Pacific Gas and Electric   9/25/2017   19:49    36.8137   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.3545   -121.3545   null   Pacific Gas and Electric   9/27/2017   12:12    39.4845   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -123.995    -123.995   null   Pacific Gas and Electric   9/27/2017   19:06    40.7592   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3771   -122.3771   null   Pacific Gas and Electric   10/1/2017    7:24     37.914   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1185   -122.1185   null   Pacific Gas and Electric   10/1/2017   16:11   39.79696   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1066   -122.1066   null   Pacific Gas and Electric   10/2/2017    7:07    38.2949   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.9756   -120.9756   null   Pacific Gas and Electric   10/2/2017   16:05    38.7182   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.3786   -119.3786   null   Pacific Gas and Electric   10/3/2017   17:48   35.10842   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.2715   -121.2715   null   Pacific Gas and Electric   10/4/2017   12:20   37.81692   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.9934   -120.9934   null   Pacific Gas and Electric   10/4/2017   23:42   38.65539   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1124   -122.1124   null   Pacific Gas and Electric   10/6/2017   12:03    39.4645   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-124.0372   -124.0372   null   Pacific Gas and Electric   10/6/2017   16:04   40.97124   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.8325   -121.8325   null   Pacific Gas and Electric   10/7/2017   10:11    37.1988   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-124.2881   -124.2881   null   Pacific Gas and Electric   10/8/2017    5:11    40.3252   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.2015   -122.2015   null   Pacific Gas and Electric   10/8/2017   16:41     39.589   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.5424   -121.5424   null   Pacific Gas and Electric   10/8/2017   17:39   38.53311   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.4225   -121.4225   null   Pacific Gas and Electric   10/8/2017   20:35    39.6315   Vegetation   Rural   < 0.25 Acres   Contact From Object
-120.9965   -120.9965   null   Pacific Gas and Electric   10/8/2017   21:46   39.25949   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.9431   -121.9431   null   Pacific Gas and Electric   10/8/2017   22:30   38.32262   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6725   -120.6725   null   Pacific Gas and Electric   10/9/2017    1:02   38.70368   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.2197   -122.2197   null   Pacific Gas and Electric   10/9/2017    1:13   38.10103   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.7221   -122.7221   null   Pacific Gas and Electric   10/9/2017    1:45   38.85755   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.1378   -122.1378   null   Pacific Gas and Electric   10/9/2017    2:27   37.72931   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 32 of 57


-121.9586   -121.9586   null   Pacific Gas and Electric   10/10/2017   16:29   37.25591   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-122.0206   -122.0206   null   Pacific Gas and Electric   10/13/2017   10:27   37.05607   Vegetation   Urban   < 0.25 Acres   Contact From Object
-120.0397   -120.0397   null   Pacific Gas and Electric   10/13/2017   19:15   36.94153   Vegetation   Urban   < 0.25 Acres   Contact From Object
-122.1737   -122.1737   null   Pacific Gas and Electric   10/14/2017   14:43   40.11215   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.9368   -121.9368   null   Pacific Gas and Electric   10/16/2017   12:10   36.58307   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -119.763    -119.763   null   Pacific Gas and Electric   10/20/2017    5:59   36.74749   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-119.7283   -119.7283   null   Pacific Gas and Electric   10/20/2017   14:00   36.92155   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -121.019    -121.019   null   Pacific Gas and Electric   10/23/2017   19:34    36.0772   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
 -122.348    -122.348   null   Pacific Gas and Electric   10/23/2017   21:24   37.37133   Vegetation   Rural   < 0.25 Acres   Contact From Object
-121.7947   -121.7947   null   Pacific Gas and Electric   10/24/2017   15:23   36.85988   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-118.7692   -118.7692   null   Pacific Gas and Electric   10/28/2017   20:08   35.02222   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6907   -121.6907   null   Pacific Gas and Electric   10/31/2017   18:56   39.00345   Vegetation   Rural   < 0.25 Acres   Contact From Object
-122.9163   -122.9163   null   Pacific Gas and Electric   10/31/2017   21:02   39.11189   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6675   -121.6675   null   Pacific Gas and Electric    11/6/2017    9:59     37.146   Vegetation   Rural   < 0.25 Acres   Contact From Object
 -122.503    -122.503   null   Pacific Gas and Electric    11/6/2017   15:06    38.2998   Vegetation   Urban   < 0.25 Acres   Equipment/ Facility Failure
-120.3936   -120.3936   null   Pacific Gas and Electric   11/11/2017   11:57   35.11908   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.7769   -119.7769   null   Pacific Gas and Electric   11/12/2017   19:44   36.73779   Building     Urban   < 0.25 Acres   Equipment/ Facility Failure
-121.3332   -121.3332   null   Pacific Gas and Electric   11/21/2017   11:55   37.61013   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6636   -121.6636   null   Pacific Gas and Electric   11/22/2017   13:44   36.75202   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6941   -120.6941   null   Pacific Gas and Electric   11/23/2017   16:29   35.77554   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3124   -122.3124   null   Pacific Gas and Electric   11/27/2017   11:11   37.12962   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.6474   -120.6474   null   Pacific Gas and Electric   12/13/2017   12:13    35.5922   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-121.6409   -121.6409   null   Pacific Gas and Electric   12/16/2017   13:39   37.97022   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-120.4946   -120.4946   null   Pacific Gas and Electric   12/16/2017   16:03   35.65929   Vegetation   Rural   < 0.25 Acres   Other
-120.3927   -120.3927   null   Pacific Gas and Electric   12/19/2017    7:05   36.27152   Vegetation   Rural   < 0.25 Acres   Contact From Object
-119.5984   -119.5984   null   Pacific Gas and Electric   12/19/2017   16:55   35.23093   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.3263   -122.3263   null   Pacific Gas and Electric   12/19/2017   19:45    40.7271   Vegetation   Rural   < 0.25 Acres   Equipment/ Facility Failure
-122.1808   -122.1808   null   Pacific Gas and Electric    6/14/2014    8:47   37.41901   Vegetation   Rural   < 3 meters     Contact From Object
 -121.985    -121.985   null   Pacific Gas and Electric    6/15/2014   17:28   37.97077   Vegetation   Urban   < 3 meters     Wire-Wire Contact
-122.5964   -122.5964   null   Pacific Gas and Electric    6/17/2014   13:49   38.66679   Vegetation   Rural   < 3 meters     Contact From Object
-120.4327   -120.4327   null   Pacific Gas and Electric    6/17/2014   16:47   34.68609   Vegetation   Rural   < 3 meters     Equipment/ Facility Failure
-122.2626   -122.2626   null   Pacific Gas and Electric    6/21/2014   14:36   38.36444   Vegetation   Rural   < 3 meters     Contact From Object
-120.4245   -120.4245   null   Pacific Gas and Electric    6/22/2014    8:19   34.89439   Vegetation   Urban   < 3 meters     Equipment/ Facility Failure
-121.6792   -121.6792   null   Pacific Gas and Electric    6/24/2014    7:48    37.9037   Other        Urban   < 3 meters     Equipment/ Facility Failure
-121.7416   -121.7416   null   Pacific Gas and Electric     7/4/2014    6:52   37.18402   Vegetation   Rural   < 3 meters     Unknown
-121.0126   -121.0126   null   Pacific Gas and Electric     7/5/2014    5:33   37.24935   Other        Rural   < 3 meters     Equipment/ Facility Failure
-122.0825   -122.0825   null   Pacific Gas and Electric    7/17/2014   17:24   37.37483   Vegetation   Urban   < 3 meters     Contact From Object
-122.1426   -122.1426   null   Pacific Gas and Electric    7/24/2014    1:04   37.08127   Vegetation   Rural   < 3 meters     Contact From Object
-121.8714   -121.8714   null   Pacific Gas and Electric    7/25/2014   12:16   39.64915   Vegetation   Rural   < 3 meters     Unknown
-121.7313   -121.7313   null   Pacific Gas and Electric    7/28/2014   16:00   37.68553   Vegetation   Urban   < 3 meters     Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 33 of 57


-121.7676   -121.7676   null   Pacific Gas and Electric    8/12/2014    8:58   36.74057   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-120.5861   -120.5861   null   Pacific Gas and Electric    8/14/2014   10:46    38.0124   Vegetation   Rural   < 3 meters   Contact From Object
-120.1322   -120.1322   null   Pacific Gas and Electric    8/19/2014   21:05   37.81651   Vegetation   Rural   < 3 meters   Contact From Object
-122.4068   -122.4068   null   Pacific Gas and Electric    8/28/2014    0:00   40.38862   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.7979   -121.7979   null   Pacific Gas and Electric    8/30/2014   18:34   37.35511   Vegetation   Rural   < 3 meters   Wire-Wire Contact
-122.0096   -122.0096   null   Pacific Gas and Electric    9/15/2014   19:22   37.24515   Vegetation   Urban   < 3 meters   Contact From Object
-121.8541   -121.8541   null   Pacific Gas and Electric    9/21/2014    4:54   39.68839   Vegetation   Rural   < 3 meters   Contact From Object
-122.3386   -122.3386   null   Pacific Gas and Electric    9/27/2014   17:54   40.37736   Vegetation   Rural   < 3 meters   Contact From Object
-122.3228   -122.3228   null   Pacific Gas and Electric    9/30/2014   14:08   37.53027   Vegetation   Urban   < 3 meters   Contact From Object
-121.2084   -121.2084   null   Pacific Gas and Electric    10/1/2014   12:02   37.92481   Vegetation   Rural   < 3 meters   Unknown
-121.9676   -121.9676   null   Pacific Gas and Electric    10/4/2014   16:09   37.94509   Vegetation   Urban   < 3 meters   Wire-Wire Contact
-120.4118   -120.4118   null   Pacific Gas and Electric    10/8/2014   14:21   34.64552   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
 -121.942    -121.942   null   Pacific Gas and Electric   10/20/2014    1:23   38.02719   Vegetation   Urban   < 3 meters   Contact From Object
-121.8396   -121.8396   null   Pacific Gas and Electric   10/21/2014    2:54   37.39643   Vegetation   Rural   < 3 meters   Contact From Object
-119.0279   -119.0279   null   Pacific Gas and Electric   10/23/2014   12:45   35.42182   Vegetation   Urban   < 3 meters   Contact From Object
 -123.827    -123.827   null   Pacific Gas and Electric   10/25/2014    3:04   40.29567   Vegetation   Rural   < 3 meters   Contact From Object
-120.5116   -120.5116   null   Pacific Gas and Electric   10/25/2014   10:52   38.37812   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.9279   -121.9279   null   Pacific Gas and Electric   10/25/2014   14:45   36.55751   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-120.2966   -120.2966   null   Pacific Gas and Electric   10/26/2014   22:24   34.53516   Vegetation   Rural   < 3 meters   Contact From Object
-120.3784   -120.3784   null   Pacific Gas and Electric   10/27/2014    6:34   34.86599   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.5661   -122.5661   null   Pacific Gas and Electric   10/28/2014   12:01   38.81685   Vegetation   Rural   < 3 meters   Contact From Object
-122.2493   -122.2493   null   Pacific Gas and Electric   10/29/2014   13:22    39.4803   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.0012   -122.0012   null   Pacific Gas and Electric    11/1/2014    9:10   37.18593   Vegetation   Rural   < 3 meters   Contact From Object
-124.1521   -124.1521   null   Pacific Gas and Electric    11/1/2014   20:52   41.13438   Vegetation   Rural   < 3 meters   Contact From Object
-122.2493   -122.2493   null   Pacific Gas and Electric    11/5/2014    8:34   38.44447   Vegetation   Rural   < 3 meters   Contact From Object
 -120.815    -120.815   null   Pacific Gas and Electric    11/6/2014   14:56   37.05675   Vegetation   Rural   < 3 meters   Contact From Object
-120.6796   -120.6796   null   Pacific Gas and Electric    11/7/2014    6:12   35.31695   Vegetation   Urban   < 3 meters   Wire-Wire Contact
-122.6693   -122.6693   null   Pacific Gas and Electric    11/8/2014   15:02   38.18209   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.3755   -122.3755   null   Pacific Gas and Electric    11/9/2014    6:34   37.94192   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.4541   -122.4541   null   Pacific Gas and Electric   11/14/2014   12:37   37.65105   Vegetation   Urban   < 3 meters   Contact From Object
-122.5165   -122.5165   null   Pacific Gas and Electric   11/16/2014    5:29   37.53051   Vegetation   Rural   < 3 meters   Contact From Object
-119.7859   -119.7859   null   Pacific Gas and Electric   11/22/2014    6:29   36.74723   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.2382   -122.2382   null   Pacific Gas and Electric   11/23/2014    5:45   40.16276   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
  -119.79     -119.79   null   Pacific Gas and Electric    12/8/2014    9:51   36.83748   Vegetation   Urban   < 3 meters   Contact From Object
-121.8125   -121.8125   null   Pacific Gas and Electric   12/12/2014    4:07   36.63785   Vegetation   Rural   < 3 meters   Contact From Object
 -122.267    -122.267   null   Pacific Gas and Electric   12/12/2014   22:15    37.3918   Vegetation   Rural   < 3 meters   Contact From Object
-122.1769   -122.1769   null   Pacific Gas and Electric   12/19/2014   13:50   37.46098   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.8663   -121.8663   null   Pacific Gas and Electric   12/25/2014   10:50   36.38372   Vegetation   Rural   < 3 meters   Contact From Object
-122.7004   -122.7004   null   Pacific Gas and Electric    1/16/2015    7:07   38.77533   Vegetation   Rural   < 3 meters   Unknown
-121.0221   -121.0221   null   Pacific Gas and Electric     2/6/2015    6:01   38.60589   Vegetation   Rural   < 3 meters   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 34 of 57


-121.5827   -121.5827   null   Pacific Gas and Electric   2/17/2015   16:46   39.76284   Vegetation   Urban   < 3 meters   Contact From Object
-121.0175   -121.0175   null   Pacific Gas and Electric   2/23/2015    2:05   39.30273   Vegetation   Rural   < 3 meters   Contact From Object
  -119.78     -119.78   null   Pacific Gas and Electric   2/25/2015    2:34   36.75618   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
 -120.504    -120.504   null   Pacific Gas and Electric   2/25/2015   16:42    34.8921   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.1363   -121.1363   null   Pacific Gas and Electric   3/14/2015   14:17   38.82525   Vegetation   Rural   < 3 meters   Contact From Object
-119.7802   -119.7802   null   Pacific Gas and Electric   3/15/2015    3:38   36.93396   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-120.5325   -120.5325   null   Pacific Gas and Electric   3/15/2015   22:47   38.33457   Vegetation   Rural   < 3 meters   Contact From Object
-122.1218   -122.1218   null   Pacific Gas and Electric   3/19/2015   20:11   37.84163   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.2894   -122.2894   null   Pacific Gas and Electric   3/21/2015   10:46   40.16448   Vegetation   Rural   < 3 meters   Contact From Object
-120.9433   -120.9433   null   Pacific Gas and Electric   3/31/2015   13:33   37.11247   Vegetation   Rural   < 3 meters   Contact From Object
  -121.61     -121.61   null   Pacific Gas and Electric   4/14/2015   11:09   38.02151   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.5711   -121.5711   null   Pacific Gas and Electric   4/15/2015   12:35   39.11523   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.1476   -122.1476   null   Pacific Gas and Electric   4/16/2015   17:35   38.20541   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.0084   -121.0084   null   Pacific Gas and Electric   4/18/2015    3:07   38.68576   Vegetation   Urban   < 3 meters   Contact From Object
-120.4405   -120.4405   null   Pacific Gas and Electric   4/21/2015   17:01   34.93126   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.4966   -121.4966   null   Pacific Gas and Electric   4/24/2015    6:06   38.05007   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-120.6756   -120.6756   null   Pacific Gas and Electric   4/27/2015   12:54   35.48709   Vegetation   Rural   < 3 meters   Contact From Object
-119.7483   -119.7483   null   Pacific Gas and Electric   4/28/2015   13:57   36.75043   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.8907   -121.8907   null   Pacific Gas and Electric   4/28/2015   14:20   39.79716   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.0219   -121.0219   null   Pacific Gas and Electric    5/9/2015   21:37   39.28477   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-120.8669   -120.8669   null   Pacific Gas and Electric   5/11/2015   16:07   35.92534   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.6804   -121.6804   null   Pacific Gas and Electric   5/12/2015   23:57   39.18514   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
 -122.368    -122.368   null   Pacific Gas and Electric   5/13/2015   21:57   37.49422   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.0863   -122.0863   null   Pacific Gas and Electric   5/19/2015   13:31   37.92734   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-120.8122   -120.8122   null   Pacific Gas and Electric   5/30/2015   12:52   38.73713   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-120.8326   -120.8326   null   Pacific Gas and Electric   5/30/2015   17:35   38.72537   Vegetation   Rural   < 3 meters   Contact From Object
-120.4683   -120.4683   null   Pacific Gas and Electric   5/31/2015    0:23   37.29658   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-120.7931   -120.7931   null   Pacific Gas and Electric   5/31/2015   11:55   37.72185   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.5171   -121.5171   null   Pacific Gas and Electric    6/4/2015   16:38   38.58801   Vegetation   Urban   < 3 meters   Unknown
-121.4699   -121.4699   null   Pacific Gas and Electric    6/5/2015   22:13    38.7729   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.9064   -121.9064   null   Pacific Gas and Electric    6/6/2015   11:24   39.80295   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.5562   -122.5562   null   Pacific Gas and Electric    6/8/2015   16:12   38.11554   Vegetation   Rural   < 3 meters   Contact From Object
-121.9441   -121.9441   null   Pacific Gas and Electric    6/8/2015   17:38    37.9582   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.0795   -122.0795   null   Pacific Gas and Electric    6/8/2015   18:32    37.9404   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.2391   -122.2391   null   Pacific Gas and Electric    6/9/2015    1:19   40.54242   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.2467   -121.2467   null   Pacific Gas and Electric    6/9/2015   21:21    38.9394   Vegetation   Rural   < 3 meters   Contact From Object
-120.0305   -120.0305   null   Pacific Gas and Electric   6/10/2015   17:02    36.9671   Vegetation   Rural   < 3 meters   Unknown
-121.8943   -121.8943   null   Pacific Gas and Electric   6/10/2015   21:43   37.63812   Vegetation   Rural   < 3 meters   Contact From Object
-120.2003   -120.2003   null   Pacific Gas and Electric   6/12/2015    9:24   37.07609   Vegetation   Rural   < 3 meters   Unknown
-122.0782   -122.0782   null   Pacific Gas and Electric   6/12/2015   16:01   37.92517   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 35 of 57


-118.9122   -118.9122   null   Pacific Gas and Electric   6/13/2015   12:50   35.27221   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.8425   -121.8425   null   Pacific Gas and Electric   6/14/2015   12:19   39.74316   Vegetation   Urban   < 3 meters   Wire-Wire Contact
-120.9078   -120.9078   null   Pacific Gas and Electric   6/17/2015   10:32   37.76881   Vegetation   Rural   < 3 meters   Contact From Object
 -120.642    -120.642   null   Pacific Gas and Electric   6/17/2015   15:49   37.35161   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-119.0116   -119.0116   null   Pacific Gas and Electric   6/17/2015   18:35   35.33024   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-119.6435   -119.6435   null   Pacific Gas and Electric   6/20/2015    1:28    36.2548   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.1642   -121.1642   null   Pacific Gas and Electric   6/21/2015   12:31   38.83173   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-123.9258   -123.9258   null   Pacific Gas and Electric   6/24/2015   19:05   39.99207   Vegetation   Rural   < 3 meters   Contact From Object
-120.6763   -120.6763   null   Pacific Gas and Electric   6/26/2015    2:51   35.15838   Vegetation   Urban   < 3 meters   Unknown
-122.0145   -122.0145   null   Pacific Gas and Electric   6/26/2015   17:20   37.93556   Vegetation   Urban   < 3 meters   Unknown
 -120.731    -120.731   null   Pacific Gas and Electric   6/28/2015    2:50   35.49102   Vegetation   Rural   < 3 meters   Contact From Object
 -122.393    -122.393   null   Pacific Gas and Electric   6/29/2015    6:26   37.56461   Vegetation   Rural   < 3 meters   Contact From Object
-121.5725   -121.5725   null   Pacific Gas and Electric   6/29/2015   18:45   39.11714   Vegetation   Urban   < 3 meters   Contact From Object
 -119.008    -119.008   null   Pacific Gas and Electric   6/30/2015    5:40   35.20864   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.9381   -121.9381   null   Pacific Gas and Electric   6/30/2015   17:54   37.73402   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.6135   -121.6135   null   Pacific Gas and Electric    7/4/2015   14:14    37.8892   Vegetation   Rural   < 3 meters   Contact From Object
-120.6839   -120.6839   null   Pacific Gas and Electric   7/12/2015   15:27   35.25623   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.1984   -122.1984   null   Pacific Gas and Electric   7/12/2015   19:47    39.5118   Vegetation   Rural   < 3 meters   Contact From Object
-121.9804   -121.9804   null   Pacific Gas and Electric   7/13/2015   14:16   37.26548   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
 -122.021    -122.021   null   Pacific Gas and Electric   7/14/2015   17:25   37.36308   Vegetation   Urban   < 3 meters   Contact From Object
-121.7381   -121.7381   null   Pacific Gas and Electric   7/15/2015    9:00   36.99698   Vegetation   Rural   < 3 meters   Contact From Object
-120.8213   -120.8213   null   Pacific Gas and Electric   7/16/2015   19:27    37.7619   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.6435   -121.6435   null   Pacific Gas and Electric   7/17/2015   17:18   38.55961   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-120.6144   -120.6144   null   Pacific Gas and Electric   7/19/2015    9:44   35.21499   Vegetation   Rural   < 3 meters   Contact From Object
-121.7935   -121.7935   null   Pacific Gas and Electric   7/19/2015   19:36   38.65629   Vegetation   Urban   < 3 meters   Contact From Object
-122.2481   -122.2481   null   Pacific Gas and Electric   7/22/2015   11:03   38.12063   Vegetation   Urban   < 3 meters   Contact From Object
-121.3443   -121.3443   null   Pacific Gas and Electric   7/28/2015   12:19   37.76431   Vegetation   Rural   < 3 meters   Contact From Object
 -120.944    -120.944   null   Pacific Gas and Electric   7/28/2015   12:32   37.94288   Vegetation   Rural   < 3 meters   Contact From Object
-122.8303   -122.8303   null   Pacific Gas and Electric   7/29/2015   13:30   38.55494   Vegetation   Urban   < 3 meters   Contact From Object
-121.8438   -121.8438   null   Pacific Gas and Electric   7/29/2015   23:34   37.36622   Vegetation   Urban   < 3 meters   Contact From Object
-119.8189   -119.8189   null   Pacific Gas and Electric   7/31/2015   15:57   36.79744   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.2137   -121.2137   null   Pacific Gas and Electric    8/8/2015    7:42   39.20066   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.8158   -121.8158   null   Pacific Gas and Electric   8/10/2015   12:41   36.88775   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-123.8681   -123.8681   null   Pacific Gas and Electric   8/12/2015   17:38   40.21534   Vegetation   Rural   < 3 meters   Contact From Object
-121.8585   -121.8585   null   Pacific Gas and Electric   8/13/2015    3:57   38.77573   Vegetation   Rural   < 3 meters   Contact From Object
-121.6614   -121.6614   null   Pacific Gas and Electric   8/15/2015   12:26   36.83442   Vegetation   Rural   < 3 meters   Contact From Object
-120.6567   -120.6567   null   Pacific Gas and Electric   8/16/2015    7:35   35.45724   Vegetation   Rural   < 3 meters   Contact From Object
-121.5266   -121.5266   null   Pacific Gas and Electric   8/16/2015   20:59   38.59631   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-119.8315   -119.8315   null   Pacific Gas and Electric   8/17/2015   14:29    36.7216   Vegetation   Rural   < 3 meters   Contact From Object
-121.9142   -121.9142   null   Pacific Gas and Electric   8/21/2015   13:54   37.42948   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 36 of 57


-120.8564   -120.8564   null   Pacific Gas and Electric    8/22/2015   20:38   38.77476   Vegetation   Rural   < 3 meters   Contact From Object
-122.6011   -122.6011   null   Pacific Gas and Electric    8/24/2015   22:48   37.89605   Vegetation   Rural   < 3 meters   Unknown
-121.9056   -121.9056   null   Pacific Gas and Electric    8/27/2015   18:00   37.40304   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-119.8807   -119.8807   null   Pacific Gas and Electric    8/28/2015    3:14    36.6067   Vegetation   Rural   < 3 meters   Contact From Object
-120.7067   -120.7067   null   Pacific Gas and Electric     9/1/2015   22:15   35.64434   Vegetation   Rural   < 3 meters   Contact From Object
-122.0871   -122.0871   null   Pacific Gas and Electric     9/2/2015   19:07   39.72505   Vegetation   Rural   < 3 meters   Vandalism/Theft
-122.0395   -122.0395   null   Pacific Gas and Electric     9/3/2015   19:51    37.6022   Vegetation   Urban   < 3 meters   Contact From Object
-122.2569   -122.2569   null   Pacific Gas and Electric     9/6/2015   13:37   40.16925   Vegetation   Urban   < 3 meters   Contact From Object
-121.9469   -121.9469   null   Pacific Gas and Electric     9/6/2015   19:40    37.5133   Vegetation   Urban   < 3 meters   Contact From Object
 -121.882    -121.882   null   Pacific Gas and Electric     9/8/2015    8:19   37.41316   Vegetation   Urban   < 3 meters   Contact From Object
-123.0158   -123.0158   null   Pacific Gas and Electric     9/9/2015    6:44   38.82695   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
 -119.046    -119.046   null   Pacific Gas and Electric    9/12/2015   11:36   35.35576   Vegetation   Urban   < 3 meters   Contact From Object
-121.3259   -121.3259   null   Pacific Gas and Electric    9/13/2015    8:48   37.72455   Vegetation   Rural   < 3 meters   Contact From Object
-121.6682   -121.6682   null   Pacific Gas and Electric    9/16/2015    0:18    37.9914   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-121.2083   -121.2083   null   Pacific Gas and Electric    9/28/2015    4:42   38.78772   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.1592   -122.1592   null   Pacific Gas and Electric    9/30/2015   16:41   37.35421   Vegetation   Rural   < 3 meters   Contact From Object
-121.7742   -121.7742   null   Pacific Gas and Electric    10/1/2015    2:43   39.66657   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-119.8302   -119.8302   null   Pacific Gas and Electric    10/2/2015   19:16   36.94544   Vegetation   Rural   < 3 meters   Contact From Object
-121.5803   -121.5803   null   Pacific Gas and Electric    10/4/2015    1:03   39.79228   Vegetation   Urban   < 3 meters   Contact From Object
-121.3774   -121.3774   null   Pacific Gas and Electric    10/4/2015    1:32   39.22788   Vegetation   Rural   < 3 meters   Contact From Object
-121.2046   -121.2046   null   Pacific Gas and Electric    10/4/2015    8:26   38.81272   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.3502   -122.3502   null   Pacific Gas and Electric    10/9/2015   22:16   37.59083   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.2706   -122.2706   null   Pacific Gas and Electric   10/12/2015    9:13    38.2919   Vegetation   Urban   < 3 meters   Contact From Object
-123.2015   -123.2015   null   Pacific Gas and Electric   10/16/2015    9:43   39.18704   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
-122.2928   -122.2928   null   Pacific Gas and Electric   10/18/2015   20:06   37.55143   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-121.6899   -121.6899   null   Pacific Gas and Electric   10/27/2015   19:27   39.07294   Vegetation   Rural   < 3 meters   Unknown
-122.1155   -122.1155   null   Pacific Gas and Electric   10/28/2015    1:05    37.6398   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-123.7672   -123.7672   null   Pacific Gas and Electric   10/30/2015    4:29   39.50594   Vegetation   Rural   < 3 meters   Contact From Object
-120.7234   -120.7234   null   Pacific Gas and Electric   10/31/2015   19:11   37.36976   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-122.3304   -122.3304   null   Pacific Gas and Electric    11/4/2015   19:21   37.55244   Vegetation   Urban   < 3 meters   Contact From Object
-118.9463   -118.9463   null   Pacific Gas and Electric    11/5/2015   12:11   35.37549   Vegetation   Urban   < 3 meters   Contact From Object
-122.0647   -122.0647   null   Pacific Gas and Electric    11/7/2015    1:15   37.71531   Vegetation   Urban   < 3 meters   Wire-Wire Contact
-120.3634   -120.3634   null   Pacific Gas and Electric    11/9/2015    5:55   34.99841   Vegetation   Rural   < 3 meters   Equipment/ Facility Failure
  -124.14     -124.14   null   Pacific Gas and Electric   11/13/2015   12:03   40.59231   Vegetation   Urban   < 3 meters   Contact From Object
 -121.885    -121.885   null   Pacific Gas and Electric   11/15/2015   16:30   37.00075   Vegetation   Rural   < 3 meters   Contact From Object
-120.1872   -120.1872   null   Pacific Gas and Electric   11/21/2015   10:36   38.06789   Vegetation   Rural   < 3 meters   Contact From Object
-122.0021   -122.0021   null   Pacific Gas and Electric   11/26/2015   15:32   38.48758   Vegetation   Rural   < 3 meters   Contact From Object
-120.3308   -120.3308   null   Pacific Gas and Electric   12/11/2015    7:27   34.87881   Vegetation   Rural   < 3 meters   Contact From Object
-120.4529   -120.4529   null   Pacific Gas and Electric   12/28/2015   19:29   34.96793   Vegetation   Urban   < 3 meters   Equipment/ Facility Failure
-124.1116   -124.1116   null   Pacific Gas and Electric    1/21/2016   21:32     40.553   Vegetation   RURAL   < 3 meters   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 37 of 57


-121.8202   -121.8202   null   Pacific Gas and Electric   3/28/2016   12:16   39.74275   Vegetation   URBAN   < 3 meters   Contact From Object
-118.8921   -118.8921   null   Pacific Gas and Electric    4/1/2016    4:25   35.01641   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.5279   -120.5279   null   Pacific Gas and Electric    4/2/2016    7:06   35.03071   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.4193   -121.4193   null   Pacific Gas and Electric    4/4/2016    0:08   37.75674   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-120.9842   -120.9842   null   Pacific Gas and Electric   4/18/2016   18:14   37.79381   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-122.0141   -122.0141   null   Pacific Gas and Electric   4/20/2016   16:39   39.40237   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
 -123.769    -123.769   null   Pacific Gas and Electric   4/21/2016    9:25   39.29298   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.0538   -119.0538   null   Pacific Gas and Electric   4/22/2016   22:02   35.34916   Vegetation   URBAN   < 3 meters   Contact From Object
-119.2597   -119.2597   null   Pacific Gas and Electric   4/27/2016   14:02   36.51612   Vegetation   RURAL   < 3 meters   Contact From Object
-120.9015   -120.9015   null   Pacific Gas and Electric   4/30/2016   17:59    38.3142   Vegetation   RURAL   < 3 meters   Contact From Object
-122.0255   -122.0255   null   Pacific Gas and Electric   4/30/2016   13:41   38.25879   Vegetation   URBAN   < 3 meters   Contact From Object
-119.4294   -119.4294   null   Pacific Gas and Electric    5/9/2016   17:05   35.98605   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.4788   -122.4788   null   Pacific Gas and Electric   5/11/2016   12:15   37.67808   Vegetation   URBAN   < 3 meters   Contact From Object
-120.7159   -120.7159   null   Pacific Gas and Electric   5/12/2016   10:47   35.30243   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.4563   -120.4563   null   Pacific Gas and Electric   5/12/2016   20:15   35.19217   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.2164   -121.2164   null   Pacific Gas and Electric   5/16/2016    8:59   37.92826   Vegetation   RURAL   < 3 meters   Contact From Object
-118.9639   -118.9639   null   Pacific Gas and Electric   5/17/2016   10:01   35.23788   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.0075   -119.0075   null   Pacific Gas and Electric   5/17/2016   16:03   35.38565   Vegetation   URBAN   < 3 meters   Contact From Object
-123.1587   -123.1587   null   Pacific Gas and Electric   5/18/2016   18:24   39.73815   Vegetation   RURAL   < 3 meters   Contact From Object
-122.4031   -122.4031   null   Pacific Gas and Electric   5/18/2016   20:04   40.47788   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.8034   -120.8034   null   Pacific Gas and Electric   5/19/2016   18:33   37.74005   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-123.5843   -123.5843   null   Pacific Gas and Electric   5/19/2016   18:54   38.81683   Vegetation   RURAL   < 3 meters   Contact From Object
 -121.629    -121.629   null   Pacific Gas and Electric   5/23/2016   12:52    38.5529   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
 -120.668    -120.668   null   Pacific Gas and Electric   5/24/2016   12:36   38.08114   Vegetation   RURAL   < 3 meters   Contact From Object
-122.2344   -122.2344   null   Pacific Gas and Electric   5/27/2016    3:01   38.09345   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-122.4694   -122.4694   null   Pacific Gas and Electric   5/29/2016   14:19    40.5795   Vegetation   RURAL   < 3 meters   Contact From Object
-119.7716   -119.7716   null   Pacific Gas and Electric   5/29/2016   18:28   36.79502   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-121.8042   -121.8042   null   Pacific Gas and Electric    6/2/2016   14:23   38.59011   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.5654   -121.5654   null   Pacific Gas and Electric    6/2/2016   14:57    37.0652   Vegetation   RURAL   < 3 meters   Contact From Object
-121.8232   -121.8232   null   Pacific Gas and Electric    6/3/2016   18:43    39.7482   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-121.8772   -121.8772   null   Pacific Gas and Electric    6/3/2016   20:53   37.43457   Vegetation   URBAN   < 3 meters   Contact From Object
-122.9373   -122.9373   null   Pacific Gas and Electric    6/4/2016   22:15    38.5117   Vegetation   RURAL   < 3 meters   Contact From Object
-121.8772   -121.8772   null   Pacific Gas and Electric    6/4/2016   20:38   37.43457   Vegetation   URBAN   < 3 meters   Contact From Object
-119.6114   -119.6114   null   Pacific Gas and Electric    6/5/2016   16:57   36.58681   Vegetation   RURAL   < 3 meters   Contact From Object
-119.8658   -119.8658   null   Pacific Gas and Electric    6/7/2016   13:55   36.93151   Vegetation   RURAL   < 3 meters   Contact From Object
-121.5207   -121.5207   null   Pacific Gas and Electric    6/8/2016   11:20   39.30325   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.7103   -119.7103   null   Pacific Gas and Electric    6/9/2016   10:52   36.80579   Vegetation   URBAN   < 3 meters   Contact From Object
 -122.857    -122.857   null   Pacific Gas and Electric    6/9/2016   23:39   39.01479   Vegetation   RURAL   < 3 meters   Contact From Object
-119.9888   -119.9888   null   Pacific Gas and Electric   6/12/2016    8:01   36.59356   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.0628   -122.0628   null   Pacific Gas and Electric   6/12/2016   13:10   38.25347   Vegetation   URBAN   < 3 meters   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 38 of 57


-121.8858   -121.8858   null   Pacific Gas and Electric   6/13/2016    5:51   39.46406   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.6771   -122.6771   null   Pacific Gas and Electric   6/15/2016   13:44   38.43752   Vegetation   URBAN   < 3 meters   Contact From Object
-123.7737   -123.7737   null   Pacific Gas and Electric   6/19/2016   12:07   39.38113   Vegetation   RURAL   < 3 meters   Contact From Object
 -119.379    -119.379   null   Pacific Gas and Electric   6/20/2016   13:57   36.53565   Vegetation   URBAN   < 3 meters   Contact From Object
-123.6789   -123.6789   null   Pacific Gas and Electric   6/20/2016   16:45   41.06971   Vegetation   RURAL   < 3 meters   Contact From Object
-120.3562   -120.3562   null   Pacific Gas and Electric   6/23/2016   19:19   35.62119   Vegetation   RURAL   < 3 meters   Contact From Object
-121.6188   -121.6188   null   Pacific Gas and Electric   6/25/2016   17:07   39.76026   Vegetation   URBAN   < 3 meters   Contact From Object
-121.5994   -121.5994   null   Pacific Gas and Electric   6/30/2016    0:03    39.8157   Vegetation   RURAL   < 3 meters   Contact From Object
-121.4974   -121.4974   null   Pacific Gas and Electric    7/2/2016    4:05   37.78048   Vegetation   RURAL   < 3 meters   Contact From Object
-120.3809   -120.3809   null   Pacific Gas and Electric    7/3/2016   15:00   38.03483   Vegetation   RURAL   < 3 meters   Contact From Object
-121.8313   -121.8313   null   Pacific Gas and Electric    7/9/2016   19:22   37.31108   Vegetation   URBAN   < 3 meters   Unknown
-120.5018   -120.5018   null   Pacific Gas and Electric   7/15/2016    5:19    35.1839   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.0409   -119.0409   null   Pacific Gas and Electric   7/15/2016   17:09   35.35853   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-119.7807   -119.7807   null   Pacific Gas and Electric   7/18/2016    7:39    36.7572   Vegetation   URBAN   < 3 meters   Contact From Object
 -119.983    -119.983   null   Pacific Gas and Electric   7/18/2016    9:11   36.99768   Vegetation   RURAL   < 3 meters   Contact From Object
-122.5396   -122.5396   null   Pacific Gas and Electric   7/19/2016    1:53   38.07568   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.0628   -122.0628   null   Pacific Gas and Electric   7/19/2016   14:41   38.25346   Vegetation   URBAN   < 3 meters   Contact From Object
-120.3513   -120.3513   null   Pacific Gas and Electric   7/20/2016    6:25   34.89329   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.7273   -119.7273   null   Pacific Gas and Electric   7/23/2016   19:12   36.74092   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-124.1825   -124.1825   null   Pacific Gas and Electric   7/27/2016   15:04   40.82067   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-123.4973   -123.4973   null   Pacific Gas and Electric   7/28/2016   13:19   39.71267   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.5292   -120.5292   null   Pacific Gas and Electric    8/5/2016   12:42   38.40478   Vegetation   RURAL   < 3 meters   Contact From Object
-123.7803   -123.7803   null   Pacific Gas and Electric    8/5/2016   14:46   40.47975   Vegetation   RURAL   < 3 meters   Contact From Object
-122.3019   -122.3019   null   Pacific Gas and Electric    8/6/2016   18:53   38.28187   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.9672   -121.9672   null   Pacific Gas and Electric    8/8/2016   15:44    37.1382   Vegetation   RURAL   < 3 meters   Unknown
-121.9556   -121.9556   null   Pacific Gas and Electric   8/10/2016    8:36   37.05749   Vegetation   RURAL   < 3 meters   Contact From Object
-123.3369   -123.3369   null   Pacific Gas and Electric   8/11/2016   21:55   39.71747   Vegetation   RURAL   < 3 meters   Contact From Object
-119.6957   -119.6957   null   Pacific Gas and Electric   8/16/2016   22:17   36.78699   Vegetation   URBAN   < 3 meters   Contact From Object
-121.7479   -121.7479   null   Pacific Gas and Electric   8/17/2016   14:02    39.6361   Vegetation   RURAL   < 3 meters   Contact From Object
-119.4439   -119.4439   null   Pacific Gas and Electric   8/18/2016   15:22   36.61874   Vegetation   RURAL   < 3 meters   Contact From Object
-122.0865   -122.0865   null   Pacific Gas and Electric   8/18/2016   18:12    37.5956   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
 -121.546    -121.546   null   Pacific Gas and Electric   8/18/2016   18:36   36.97014   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
 -123.755    -123.755   null   Pacific Gas and Electric   8/19/2016   16:23   39.22351   Vegetation   RURAL   < 3 meters   Contact From Object
-119.6865   -119.6865   null   Pacific Gas and Electric   8/23/2016   16:03   36.87411   Vegetation   RURAL   < 3 meters   Contact From Object
-119.3816   -119.3816   null   Pacific Gas and Electric   8/25/2016   12:04   36.97263   Vegetation   RURAL   < 3 meters   Contact From Object
 -122.087    -122.087   null   Pacific Gas and Electric   8/25/2016   11:31   37.37341   Vegetation   URBAN   < 3 meters   Contact From Object
-119.7186   -119.7186   null   Pacific Gas and Electric   8/28/2016   16:49   36.56186   Vegetation   RURAL   < 3 meters   Contact From Object
-121.8603   -121.8603   null   Pacific Gas and Electric    9/1/2016    9:30   37.28144   Vegetation   URBAN   < 3 meters   Contact from Object
-122.8162   -122.8162   null   Pacific Gas and Electric    9/1/2016   13:08   38.46327   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.7555   -122.7555   null   Pacific Gas and Electric    9/2/2016   12:42    38.3868   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 39 of 57


-121.9849   -121.9849   null   Pacific Gas and Electric     9/3/2016   20:12    39.3223   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-122.5445   -122.5445   null   Pacific Gas and Electric     9/7/2016   19:37   37.99206   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
 -121.902    -121.902   null   Pacific Gas and Electric    9/12/2016    4:24    36.3999   Vegetation   RURAL   < 3 meters   Contact From Object
-121.1819   -121.1819   null   Pacific Gas and Electric    9/13/2016   10:26   39.19131   Vegetation   RURAL   < 3 meters   Unknown
-120.1289   -120.1289   null   Pacific Gas and Electric    9/17/2016   17:47   37.10117   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
 -122.372    -122.372   null   Pacific Gas and Electric    9/19/2016   14:09   37.94585   Vegetation   RURAL   < 3 meters   Unknown
-121.2579   -121.2579   null   Pacific Gas and Electric    9/19/2016   22:10    37.9653   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-123.7871   -123.7871   null   Pacific Gas and Electric    9/20/2016    8:25   40.00442   Vegetation   RURAL   < 3 meters   Contact From Object
-122.2045   -122.2045   null   Pacific Gas and Electric    9/21/2016   21:00   38.82341   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.3668   -121.3668   null   Pacific Gas and Electric    9/24/2016   14:32   36.91153   Vegetation   RURAL   < 3 meters   Contact From Object
-122.5264   -122.5264   null   Pacific Gas and Electric    9/27/2016   12:28   37.87643   Vegetation   URBAN   < 3 meters   Contact From Object
-121.3179   -121.3179   null   Pacific Gas and Electric    9/28/2016    5:30   38.09725   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-121.6648   -121.6648   null   Pacific Gas and Electric    10/2/2016   16:41   39.88877   Vegetation   RURAL   < 3 meters   Other
-119.2352   -119.2352   null   Pacific Gas and Electric    10/4/2016   12:50   35.20894   Vegetation   RURAL   < 3 meters   Contact From Object
-122.6145   -122.6145   null   Pacific Gas and Electric    10/8/2016   16:31    39.0099   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.4669   -120.4669   null   Pacific Gas and Electric    10/9/2016    7:43   37.53617   Vegetation   RURAL   < 3 meters   Contact From Object
-122.9079   -122.9079   null   Pacific Gas and Electric   10/10/2016   10:06    38.4756   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-119.8102   -119.8102   null   Pacific Gas and Electric   10/11/2016   11:30   36.80244   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-121.6813   -121.6813   null   Pacific Gas and Electric   10/14/2016    4:32   40.52282   Vegetation   RURAL   < 3 meters   Contact From Object
-121.5382   -121.5382   null   Pacific Gas and Electric   10/14/2016   19:44   39.62446   Vegetation   RURAL   < 3 meters   Contact From Object
-122.6569   -122.6569   null   Pacific Gas and Electric   10/18/2016   16:20   38.47124   Vegetation   URBAN   < 3 meters   Contact From Object
-120.5991   -120.5991   null   Pacific Gas and Electric   10/23/2016   18:10   38.02104   Vegetation   RURAL   < 3 meters   Equipment/ Facility Failure
-120.3113   -120.3113   null   Pacific Gas and Electric   10/26/2016   10:16   37.11994   Vegetation   RURAL   < 3 meters   Contact From Object
-120.8902   -120.8902   null   Pacific Gas and Electric   11/14/2016    3:25   35.43969   Vegetation   URBAN   < 3 meters   Equipment/ Facility Failure
-123.7823   -123.7823   null   Pacific Gas and Electric   11/20/2016   11:04   39.63262   Vegetation   RURAL   < 3 meters   Contact From Object
 -121.748    -121.748   null   Pacific Gas and Electric     1/1/2017   15:57   38.66287   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-122.0277   -122.0277   null   Pacific Gas and Electric     2/3/2017   10:00   37.56153   Vegetation   Urban   < 3 Meters   Contact From Object
-121.8525   -121.8525   null   Pacific Gas and Electric    3/19/2017   17:06   39.76209   Vegetation   Urban   < 3 Meters   Contact From Object
-121.8522   -121.8522   null   Pacific Gas and Electric    3/23/2017    7:04   37.36975   Other        Urban   < 3 Meters   Equipment/ Facility Failure
-120.4199   -120.4199   null   Pacific Gas and Electric    3/28/2017   12:15   34.88092   Vegetation   Urban   < 3 Meters   Contact From Object
 -121.933    -121.933   null   Pacific Gas and Electric     4/4/2017   14:54   37.29584   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
 -119.743    -119.743   null   Pacific Gas and Electric    4/10/2017   16:35   35.61751   Vegetation   Rural   < 3 Meters   Contact From Object
-120.7169   -120.7169   null   Pacific Gas and Electric    4/20/2017   20:14   37.37407   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-120.9762   -120.9762   null   Pacific Gas and Electric    4/25/2017   12:38   38.65832   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-119.5242   -119.5242   null   Pacific Gas and Electric    4/29/2017   15:07   37.03486   Vegetation   Rural   < 3 Meters   Contact From Object
-123.0019   -123.0019   null   Pacific Gas and Electric     5/5/2017   15:52   40.37758   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
 -124.029    -124.029   null   Pacific Gas and Electric     5/6/2017   11:18   40.79512   Vegetation   Rural   < 3 Meters   Contact From Object
 -122.189    -122.189   null   Pacific Gas and Electric     5/9/2017   11:15    40.0597   Vegetation   Rural   < 3 Meters   Contact From Object
-122.5698   -122.5698   null   Pacific Gas and Electric    5/21/2017   22:47   38.06453   Vegetation   Rural   < 3 Meters   Contact From Object
-121.1197   -121.1197   null   Pacific Gas and Electric    5/24/2017   16:24   38.83404   Vegetation   Rural   < 3 Meters   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 40 of 57


-122.9876   -122.9876   null   Pacific Gas and Electric   5/25/2017   16:55    38.3986   Vegetation   Rural   < 3 Meters   Contact From Object
-121.3869   -121.3869   null   Pacific Gas and Electric    6/1/2017   21:35    41.0557   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.6292   -121.6292   null   Pacific Gas and Electric    6/1/2017   22:14   36.65394   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-119.6333   -119.6333   null   Pacific Gas and Electric    6/3/2017   20:52   36.83229   Vegetation   Rural   < 3 Meters   Contact From Object
-121.2131   -121.2131   null   Pacific Gas and Electric    6/5/2017    0:52    38.2342   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.6783   -121.6783   null   Pacific Gas and Electric    6/6/2017   13:39    38.1711   Vegetation   Rural   < 3 Meters   Contact From Object
-122.1077   -122.1077   null   Pacific Gas and Electric    6/7/2017   10:13    39.5603   Vegetation   Rural   < 3 Meters   Contact From Object
-120.0931   -120.0931   null   Pacific Gas and Electric   6/12/2017   15:28    36.9672   Vegetation   Rural   < 3 Meters   Contact From Object
-118.8256   -118.8256   null   Pacific Gas and Electric   6/12/2017   18:04   35.36381   Vegetation   Rural   < 3 Meters   Contact From Object
-121.5934   -121.5934   null   Pacific Gas and Electric   6/14/2017   22:23   39.75591   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-122.9016   -122.9016   null   Pacific Gas and Electric   6/15/2017   16:21    38.7088   Vegetation   Rural   < 3 Meters   Contact From Object
-120.0192   -120.0192   null   Pacific Gas and Electric   6/16/2017   14:22   36.84496   Vegetation   Rural   < 3 Meters   Contact From Object
-121.0041   -121.0041   null   Pacific Gas and Electric   6/16/2017   16:17    39.2226   Vegetation   Rural   < 3 Meters   Contact From Object
-122.0472   -122.0472   null   Pacific Gas and Electric   6/16/2017   17:59   37.30938   Vegetation   Urban   < 3 Meters   Contact From Object
-119.7907   -119.7907   null   Pacific Gas and Electric   6/18/2017   12:22   36.72578   Vegetation   Urban   < 3 Meters   Contact From Object
-122.0204   -122.0204   null   Pacific Gas and Electric   6/18/2017   20:16   38.88844   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
 -122.792    -122.792   null   Pacific Gas and Electric   6/18/2017   22:12     38.539   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-119.6646   -119.6646   null   Pacific Gas and Electric   6/18/2017   23:12   36.75747   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-120.3758   -120.3758   null   Pacific Gas and Electric   6/19/2017   17:31   36.76268   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.8998   -121.8998   null   Pacific Gas and Electric   6/20/2017    0:49     39.749   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.0763   -121.0763   null   Pacific Gas and Electric   6/20/2017   10:08   39.03668   Vegetation   Urban   < 3 Meters   Contact From Object
-122.0895   -122.0895   null   Pacific Gas and Electric   6/20/2017   13:37   37.92473   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-123.7677   -123.7677   null   Pacific Gas and Electric   6/20/2017   15:17   40.11262   Vegetation   Rural   < 3 Meters   Contact From Object
-121.5787   -121.5787   null   Pacific Gas and Electric   6/25/2017   22:14   39.02503   Vegetation   Rural   < 3 Meters   Contact From Object
-122.8999   -122.8999   null   Pacific Gas and Electric   6/29/2017   18:31    38.4445   Vegetation   Rural   < 3 Meters   Contact From Object
-122.8835   -122.8835   null   Pacific Gas and Electric   6/30/2017   23:54   38.57941   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-122.5173   -122.5173   null   Pacific Gas and Electric    7/6/2017   14:02   39.30091   Vegetation   Rural   < 3 Meters   Contact From Object
-121.5368   -121.5368   null   Pacific Gas and Electric    7/8/2017    4:03   38.55354   Vegetation   Rural   < 3 Meters   Contact From Object
-120.6713   -120.6713   null   Pacific Gas and Electric    7/8/2017   18:16   35.46529   Vegetation   Urban   < 3 Meters   Contact From Object
-121.2335   -121.2335   null   Pacific Gas and Electric   7/10/2017    9:07   38.20742   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.9497   -121.9497   null   Pacific Gas and Electric   7/11/2017   22:12   37.01217   Vegetation   Rural   < 3 Meters   Contact From Object
-122.0037   -122.0037   null   Pacific Gas and Electric   7/12/2017   15:09   37.14908   Vegetation   Rural   < 3 Meters   Contact From Object
-122.1263   -122.1263   null   Pacific Gas and Electric   7/13/2017    7:43   39.40638   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-122.0355   -122.0355   null   Pacific Gas and Electric   7/15/2017   14:56    37.3074   Vegetation   Urban   < 3 Meters   Contact From Object
-121.5313   -121.5313   null   Pacific Gas and Electric   7/15/2017   20:16   39.45902   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-123.8786   -123.8786   null   Pacific Gas and Electric   7/16/2017   10:39   40.34139   Vegetation   Rural   < 3 Meters   Contact From Object
-122.0363   -122.0363   null   Pacific Gas and Electric   7/16/2017   17:07   37.34415   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-119.8623   -119.8623   null   Pacific Gas and Electric   7/18/2017   11:45   36.83081   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-118.8609   -118.8609   null   Pacific Gas and Electric   7/19/2017    9:33   35.34462   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
 -119.682    -119.682   null   Pacific Gas and Electric   7/20/2017    1:46   36.52545   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 41 of 57


 -121.232    -121.232   null   Pacific Gas and Electric   7/20/2017   17:00   37.92651   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-119.7553   -119.7553   null   Pacific Gas and Electric   7/26/2017    6:55   36.78124   Vegetation   Urban   < 3 Meters   Contact From Object
-121.5358   -121.5358   null   Pacific Gas and Electric   7/29/2017   17:56   37.02507   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-120.6213   -120.6213   null   Pacific Gas and Electric    8/2/2017   18:16   37.39296   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-121.0592   -121.0592   null   Pacific Gas and Electric    8/4/2017    9:54   38.60394   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-122.2346   -122.2346   null   Pacific Gas and Electric    8/6/2017   18:21    40.6012   Vegetation   Rural   < 3 Meters   Contact From Object
-122.6685   -122.6685   null   Pacific Gas and Electric    8/8/2017    4:10   38.49485   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.6343   -121.6343   null   Pacific Gas and Electric    8/8/2017   11:27   37.04448   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
  -122.77     -122.77   null   Pacific Gas and Electric   8/13/2017   13:11   38.50939   Vegetation   Urban   < 3 Meters   Contact From Object
-120.9761   -120.9761   null   Pacific Gas and Electric   8/14/2017    7:56   39.17938   Vegetation   Rural   < 3 Meters   Contact From Object
-121.2783   -121.2783   null   Pacific Gas and Electric   8/15/2017   19:28   39.50371   Vegetation   Rural   < 3 Meters   Contact From Object
-121.6691   -121.6691   null   Pacific Gas and Electric   8/18/2017   17:09   37.09214   Vegetation   Rural   < 3 Meters   Other
-122.8918   -122.8918   null   Pacific Gas and Electric   8/22/2017   14:17    38.4902   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-119.5929   -119.5929   null   Pacific Gas and Electric   8/24/2017    6:32    36.5905   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-122.6472   -122.6472   null   Pacific Gas and Electric   8/26/2017   20:39   38.47073   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-123.8728   -123.8728   null   Pacific Gas and Electric   8/28/2017   14:59   40.28528   Vegetation   Rural   < 3 Meters   Contact From Object
-122.0012   -122.0012   null   Pacific Gas and Electric   8/29/2017   10:27   38.36871   Vegetation   Urban   < 3 Meters   Contact From Object
-120.9887   -120.9887   null   Pacific Gas and Electric   8/30/2017   22:37   38.99933   Vegetation   Rural   < 3 Meters   Contact From Object
-122.3195   -122.3195   null   Pacific Gas and Electric   8/31/2017   11:51   38.39169   Vegetation   Rural   < 3 Meters   Contact From Object
-119.7763   -119.7763   null   Pacific Gas and Electric   8/31/2017   22:50   36.81501   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
 -124.136    -124.136   null   Pacific Gas and Electric    9/1/2017   12:07   40.59381   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.7069   -121.7069   null   Pacific Gas and Electric    9/1/2017   12:52    37.1667   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.9223   -121.9223   null   Pacific Gas and Electric    9/2/2017   12:01   37.66445   Vegetation   Rural   < 3 Meters   Contact From Object
-121.8056   -121.8056   null   Pacific Gas and Electric    9/2/2017   16:18   37.26897   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-121.7972   -121.7972   null   Pacific Gas and Electric    9/5/2017    7:20   39.71095   Vegetation   Rural   < 3 Meters   Wire-Wire Contact
-122.2578   -122.2578   null   Pacific Gas and Electric    9/5/2017   17:51   38.34067   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-121.6667   -121.6667   null   Pacific Gas and Electric   9/11/2017    7:18   37.00083   Vegetation   Rural   < 3 Meters   Contact From Object
 -121.842    -121.842   null   Pacific Gas and Electric   9/11/2017    8:50   36.95146   Vegetation   Rural   < 3 Meters   Contact From Object
-124.0883   -124.0883   null   Pacific Gas and Electric   9/11/2017   23:50   40.86724   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
-119.3861   -119.3861   null   Pacific Gas and Electric   9/17/2017   15:05   36.64729   Vegetation   Rural   < 3 Meters   Contact From Object
-121.4054   -121.4054   null   Pacific Gas and Electric   9/18/2017   13:01   39.38885   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
-122.0274   -122.0274   null   Pacific Gas and Electric   9/24/2017    7:54    37.4014   Vegetation   Urban   < 3 Meters   Contact From Object
-122.8685   -122.8685   null   Pacific Gas and Electric   9/27/2017    9:11   39.01626   Vegetation   Rural   < 3 Meters   Contact From Object
 -122.097    -122.097   null   Pacific Gas and Electric   9/28/2017   18:28    37.9884   Vegetation   Urban   < 3 Meters   Contact From Object
-122.1857   -122.1857   null   Pacific Gas and Electric   9/29/2017    2:01   39.53174   Vegetation   Urban   < 3 Meters   Contact From Object
-122.0069   -122.0069   null   Pacific Gas and Electric   10/2/2017   12:22   39.63135   Vegetation   Rural   < 3 Meters   Contact From Object
-121.7545   -121.7545   null   Pacific Gas and Electric   10/5/2017    0:20   38.00524   Vegetation   Rural   < 3 Meters   Equipment/ Facility Failure
 -122.167    -122.167   null   Pacific Gas and Electric   10/5/2017   10:57   39.46636   Vegetation   Rural   < 3 Meters   Contact From Object
-121.7643   -121.7643   null   Pacific Gas and Electric   10/6/2017    7:24    38.5607   Vegetation   Urban   < 3 Meters   Equipment/ Facility Failure
 -121.862    -121.862   null   Pacific Gas and Electric   10/8/2017   19:11   37.20714   Vegetation   Urban   < 3 Meters   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 42 of 57


-121.0498   -121.0498   null   Pacific Gas and Electric    10/8/2017   21:10    39.4554   Vegetation   Rural   < 3 Meters      Contact From Object
-121.6464   -121.6464   null   Pacific Gas and Electric    10/8/2017   22:19   39.73711   Vegetation   Rural   < 3 Meters      Contact From Object
-121.1131   -121.1131   null   Pacific Gas and Electric    10/8/2017   22:58   39.36423   Vegetation   Rural   < 3 Meters      Contact From Object
-121.9583   -121.9583   null   Pacific Gas and Electric    10/9/2017    1:29   37.84157   Vegetation   Urban   < 3 Meters      Equipment/ Facility Failure
-122.0488   -122.0488   null   Pacific Gas and Electric    10/9/2017    4:36   38.26428   Vegetation   Urban   < 3 Meters      Contact From Object
-118.9623   -118.9623   null   Pacific Gas and Electric    10/9/2017   12:05   35.40672   Vegetation   Urban   < 3 Meters      Equipment/ Facility Failure
-123.3024   -123.3024   null   Pacific Gas and Electric   10/10/2017   13:36   38.93098   Vegetation   Rural   < 3 Meters      Contact From Object
-123.0237   -123.0237   null   Pacific Gas and Electric   10/11/2017   11:57   38.50153   Vegetation   Rural   < 3 Meters      Contact From Object
-121.9487   -121.9487   null   Pacific Gas and Electric   10/11/2017   16:41     38.679   Vegetation   Rural   < 3 Meters      Unknown
-122.5376   -122.5376   null   Pacific Gas and Electric   10/13/2017    8:30   38.02343   Vegetation   Rural   < 3 Meters      Contact From Object
-121.6308   -121.6308   null   Pacific Gas and Electric   10/13/2017   22:19   39.76485   Vegetation   Urban   < 3 Meters      Equipment/ Facility Failure
-122.0687   -122.0687   null   Pacific Gas and Electric   10/16/2017   12:20   37.71998   Vegetation   Urban   < 3 Meters      Contact From Object
-119.0297   -119.0297   null   Pacific Gas and Electric   10/17/2017   18:22   35.42566   Vegetation   Urban   < 3 Meters      Equipment/ Facility Failure
-122.0793   -122.0793   null   Pacific Gas and Electric   10/18/2017   13:58   37.63605   Vegetation   Urban   < 3 Meters      Contact From Object
-121.0157   -121.0157   null   Pacific Gas and Electric   10/20/2017    6:18   39.29221   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-122.7765   -122.7765   null   Pacific Gas and Electric   10/21/2017   15:08     39.064   Vegetation   Rural   < 3 Meters      Contact From Object
-123.3838   -123.3838   null   Pacific Gas and Electric   10/28/2017   15:26   39.45162   Vegetation   Rural   < 3 Meters      Contact From Object
-120.8146   -120.8146   null   Pacific Gas and Electric   11/14/2017    7:43     37.324   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-120.0195   -120.0195   null   Pacific Gas and Electric   11/17/2017    9:53   37.08016   Other        Rural   < 3 Meters      Equipment/ Facility Failure
-119.9556   -119.9556   null   Pacific Gas and Electric   11/25/2017    6:29   36.01436   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-119.5632   -119.5632   null   Pacific Gas and Electric   11/26/2017   10:10   36.70981   Vegetation   Urban   < 3 Meters      Contact From Object
-121.6583   -121.6583   null   Pacific Gas and Electric   11/27/2017    6:23   36.69419   Vegetation   Urban   < 3 Meters      Equipment/ Facility Failure
-119.7909   -119.7909   null   Pacific Gas and Electric   11/28/2017   15:49   36.49743   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-120.6546   -120.6546   null   Pacific Gas and Electric   11/29/2017   17:34    38.6841   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-122.3606   -122.3606   null   Pacific Gas and Electric   12/20/2017    7:54   37.40115   Vegetation   Rural   < 3 Meters      Contact From Object
-120.3218   -120.3218   null   Pacific Gas and Electric   12/20/2017   16:04   34.61055   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-122.3277   -122.3277   null   Pacific Gas and Electric   12/24/2017    3:53   40.46185   Vegetation   Rural   < 3 Meters      Contact From Object
-122.1586   -122.1586   null   Pacific Gas and Electric   12/29/2017   16:31   37.85168   Vegetation   Rural   < 3 Meters      Equipment/ Facility Failure
-119.6454   -119.6454   null   Pacific Gas and Electric    8/29/2017   12:49    37.4507   Vegetation   Rural   > 5000 Acres    Contact From Object
-122.7462   -122.7462   null   Pacific Gas and Electric    6/12/2014    6:30   38.04375   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.0919   -121.0919   null   Pacific Gas and Electric    6/14/2014   11:01   37.13092   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.1405   -121.1405   null   Pacific Gas and Electric    6/17/2014   21:24   38.41804   Vegetation   Rural   10 - 99 Acres   Contact From Object
-121.9066   -121.9066   null   Pacific Gas and Electric    6/24/2014   14:31   39.78568   Vegetation   Rural   10 - 99 Acres   Contact From Object
-121.3708   -121.3708   null   Pacific Gas and Electric    5/11/2015    7:19   38.12335   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
 -120.959    -120.959   null   Pacific Gas and Electric     6/8/2015   14:18   38.17956   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.2541   -122.2541   null   Pacific Gas and Electric     6/9/2015   15:24    38.3651   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.3843   -120.3843   null   Pacific Gas and Electric    6/19/2015   12:14   34.83564   Vegetation   Rural   10 - 99 Acres   Contact From Object
-121.5421   -121.5421   null   Pacific Gas and Electric    6/21/2015    3:17   39.09559   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.6218   -120.6218   null   Pacific Gas and Electric    6/27/2015   22:28   38.11944   Vegetation   Rural   10 - 99 Acres   Contact From Object
 -121.379    -121.379   null   Pacific Gas and Electric     7/1/2015   12:57   39.41463   Vegetation   Rural   10 - 99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 43 of 57


-120.2952   -120.2952   null   Pacific Gas and Electric    8/1/2015   14:30   34.95239   Vegetation   Rural   10 - 99 Acres   Contact From Object
-121.1894   -121.1894   null   Pacific Gas and Electric    8/3/2015   17:53    39.3361   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.1694   -122.1694   null   Pacific Gas and Electric    8/7/2015   16:59   39.89175   Vegetation   Rural   10 - 99 Acres   Contact From Object
-123.2931   -123.2931   null   Pacific Gas and Electric   8/19/2015    6:20   39.28313   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.3535   -122.3535   null   Pacific Gas and Electric   9/10/2015   16:24   38.50487   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.7311   -120.7311   null   Pacific Gas and Electric   9/25/2015   13:31     37.261   Vegetation   Rural   10 - 99 Acres   Vandalism/Theft
-122.8951   -122.8951   null   Pacific Gas and Electric   10/4/2015   17:42   39.11654   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.6959   -120.6959   null   Pacific Gas and Electric    6/3/2016   12:16   38.64354   Vegetation   RURAL   10 - 99 Acres   Equipment/ Facility Failure
-122.1941   -122.1941   null   Pacific Gas and Electric   7/24/2016   16:24   38.01047   Vegetation   RURAL   10 - 99 Acres   Equipment/ Facility Failure
-121.7185   -121.7185   null   Pacific Gas and Electric   7/28/2016   14:07   39.68718   Vegetation   RURAL   10 - 99 Acres   Contact From Object
-122.4223   -122.4223   null   Pacific Gas and Electric   8/12/2016   10:08   38.87507   Vegetation   RURAL   10 - 99 Acres   Contact From Object
-121.7023   -121.7023   null   Pacific Gas and Electric   9/16/2016   20:56   39.83874   Vegetation   RURAL   10 - 99 Acres   Contact From Object
-118.7765   -118.7765   null   Pacific Gas and Electric   10/5/2016   16:23    35.2964   Vegetation   RURAL   10 - 99 Acres   Contact From Object
-120.3737   -120.3737   null   Pacific Gas and Electric    5/6/2017   23:46   36.16537   Vegetation   Rural   10 - 99 Acres   Contact From Object
-119.6567   -119.6567   null   Pacific Gas and Electric   5/14/2017   16:09   35.60167   Vegetation   Rural   10 - 99 Acres   Contact From Object
-121.0383   -121.0383   null   Pacific Gas and Electric   5/17/2017   15:13   36.24862   Other        Rural   10 - 99 Acres   Contact From Object
-121.0968   -121.0968   null   Pacific Gas and Electric   5/19/2017   10:52   37.20861   Vegetation   Rural   10 - 99 Acres   Contamination
-121.4612   -121.4612   null   Pacific Gas and Electric    6/5/2017   17:12   36.94243   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.9369   -120.9369   null   Pacific Gas and Electric    6/6/2017    9:48   36.99857   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.5389   -120.5389   null   Pacific Gas and Electric    6/9/2017   17:20   35.79741   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.6872   -121.6872   null   Pacific Gas and Electric   6/22/2017   16:30   39.61307   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.4862   -122.4862   null   Pacific Gas and Electric   6/23/2017   13:00    39.3051   Vegetation   Rural   10 - 99 Acres   Vandalism/Theft
 -120.849    -120.849   null   Pacific Gas and Electric   6/24/2017   22:27   38.29083   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.6176   -122.6176   null   Pacific Gas and Electric   6/27/2017    9:23   37.95588   Vegetation   Rural   10 - 99 Acres   Other
-120.8421   -120.8421   null   Pacific Gas and Electric   6/28/2017    9:57   35.90555   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.0956   -121.0956   null   Pacific Gas and Electric   6/29/2017   21:55    35.9804   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.6274   -121.6274   null   Pacific Gas and Electric    7/2/2017   13:28   39.86055   Vegetation   Rural   10 - 99 Acres   Contact From Object
-122.4089   -122.4089   null   Pacific Gas and Electric    7/8/2017   18:49   40.29354   Vegetation   Rural   10 - 99 Acres   Contact From Object
 -121.834    -121.834   null   Pacific Gas and Electric   7/15/2017   21:01   38.21284   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.5538   -120.5538   null   Pacific Gas and Electric   7/20/2017   13:45   35.08036   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.9211   -120.9211   null   Pacific Gas and Electric   7/24/2017   21:45   35.60243   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.9908   -120.9908   null   Pacific Gas and Electric   7/28/2017   16:57    35.4727   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-123.3961   -123.3961   null   Pacific Gas and Electric    8/2/2017    5:54   40.79856   Vegetation   Rural   10 - 99 Acres   Contact From Object
-120.5275   -120.5275   null   Pacific Gas and Electric   9/10/2017   16:30   37.30393   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.4865   -120.4865   null   Pacific Gas and Electric   9/18/2017   23:50   37.90879   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-120.9014   -120.9014   null   Pacific Gas and Electric   9/20/2017    8:41   36.94037   Vegetation   Rural   10 - 99 Acres   Contact From Object
 -120.989    -120.989   null   Pacific Gas and Electric   9/24/2017    2:13    38.1046   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.1747   -121.1747   null   Pacific Gas and Electric   9/30/2017   15:08   37.41091   Vegetation   Rural   10 - 99 Acres   Vandalism/Theft
-123.9918   -123.9918   null   Pacific Gas and Electric   10/8/2017   16:43    40.8876   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
-121.9497   -121.9497   null   Pacific Gas and Electric   10/9/2017    1:25   38.19062   Vegetation   Rural   10 - 99 Acres   Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 44 of 57


-119.9873   -119.9873   null   Pacific Gas and Electric   10/20/2017   13:43     35.353   Vegetation   Rural   10 - 99 Acres       Equipment/ Facility Failure
-120.3566   -120.3566   null   Pacific Gas and Electric   12/14/2017   17:16   34.58783   Vegetation   Rural   10 - 99 Acres       Equipment/ Facility Failure
-121.9752   -121.9752   null   Pacific Gas and Electric     6/7/2015   17:48   38.21794   Vegetation   Rural   100 - 299 Acres     Vandalism/Theft
-119.3966   -119.3966   null   Pacific Gas and Electric    5/15/2016   15:54   36.79479   Vegetation   RURAL   100 - 299 Acres     Equipment/ Facility Failure
-120.0193   -120.0193   null   Pacific Gas and Electric     6/8/2017    0:26   37.12759   Vegetation   Rural   100 - 299 Acres     Contact From Object
-119.6925   -119.6925   null   Pacific Gas and Electric    6/25/2017   15:37    34.9395   Vegetation   Rural   100 - 299 Acres     Equipment/ Facility Failure
 -120.517    -120.517   null   Pacific Gas and Electric     9/3/2017   22:57   36.09533   Vegetation   Rural   100 - 299 Acres     Contact Between Third Party Facility
-120.5303   -120.5303   null   Pacific Gas and Electric   10/20/2017   13:45   34.55317   Vegetation   Rural   100 - 299 Acres     Equipment/ Facility Failure
-119.8417   -119.8417   null   Pacific Gas and Electric    7/26/2014   15:26   37.66551   Vegetation   Rural   1000 - 4999 Acres   Contact From Object
-122.8176   -122.8176   null   Pacific Gas and Electric    9/25/2016   10:35   38.80186   Vegetation   RURAL   1000 - 4999 Acres   Equipment/ Facility Failure
-119.4807   -119.4807   null   Pacific Gas and Electric     9/3/2017   12:52   37.21616   Vegetation   Rural   1000 - 4999 Acres   Contact From Object
-121.9085   -121.9085   null   Pacific Gas and Electric    9/18/2014   13:00    39.5521   Vegetation   Rural   300 - 999 Acres     Equipment/ Facility Failure
-121.3282   -121.3282   null   Pacific Gas and Electric   10/12/2015   17:25    36.7074   Vegetation   Rural   300 - 999 Acres     Equipment/ Facility Failure
-122.5694   -122.5694   null   Pacific Gas and Electric    6/30/2016   17:14    40.0353   Vegetation   RURAL   300 - 999 Acres     Contact From Object
-122.1318   -122.1318   null   Pacific Gas and Electric    9/13/2016   10:45   40.29579   Vegetation   RURAL   300 - 999 Acres     Contact From Object
 -120.058    -120.058   null   Pacific Gas and Electric   10/20/2017    9:06   36.03599   Vegetation   Rural   300 - 999 Acres     Contact From Object
-122.2524   -122.2524   null   Pacific Gas and Electric    7/20/2014    3:07   37.45228   Other        Urban   Structure Only      Equipment/ Facility Failure
-120.6593   -120.6593   null   Pacific Gas and Electric    7/23/2014   12:16     35.291   Other        Urban   Structure Only      Contact From Object
 -120.775    -120.775   null   Pacific Gas and Electric    7/27/2014    4:17   37.79258   Other        Rural   Structure Only      Contact From Object
-121.0158   -121.0158   null   Pacific Gas and Electric    7/28/2014    0:46   37.31445   Other        Urban   Structure Only      Equipment/ Facility Failure
-121.5975   -121.5975   null   Pacific Gas and Electric    8/12/2014    9:42   39.26324   Other        Rural   Structure Only      Contact From Object
-118.9175   -118.9175   null   Pacific Gas and Electric    8/17/2014   17:33   35.05785   Other        Rural   Structure Only      Contact From Object
-122.4526   -122.4526   null   Pacific Gas and Electric    8/19/2014    3:06   37.63258   Other        Urban   Structure Only      Equipment/ Facility Failure
-121.3343   -121.3343   null   Pacific Gas and Electric    10/9/2014    8:25   37.95894   Other        Urban   Structure Only      Equipment/ Facility Failure
-121.5387   -121.5387   null   Pacific Gas and Electric   10/12/2014   10:59   38.59173   Vegetation   Rural   Structure Only      Wire-Wire Contact
-119.7012   -119.7012   null   Pacific Gas and Electric   11/29/2014   14:21   36.72783   Other        Urban   Structure Only      Unknown
-120.8237   -120.8237   null   Pacific Gas and Electric   12/14/2014    4:52   38.42005   Other        Rural   Structure Only      Equipment/ Facility Failure
-122.2536   -122.2536   null   Pacific Gas and Electric   12/29/2014   11:58   38.16613   Other        Urban   Structure Only      Equipment/ Facility Failure
-122.1366   -122.1366   null   Pacific Gas and Electric   12/30/2014   15:53   38.01652   Other        Urban   Structure Only      Equipment/ Facility Failure
-120.7524   -120.7524   null   Pacific Gas and Electric     3/9/2015    9:36   38.73283   Building     Urban   Structure Only      Contact From Object
-119.5824   -119.5824   null   Pacific Gas and Electric     6/9/2015   11:51   36.48868   Building     Rural   Structure Only      Equipment/ Facility Failure
-121.8269   -121.8269   null   Pacific Gas and Electric    7/30/2015   14:55   38.44481   Building     Urban   Structure Only      Equipment/ Facility Failure
-121.6128   -121.6128   null   Pacific Gas and Electric     9/1/2015    1:29   38.15941   Other        Rural   Structure Only      Contact From Object
-118.9301   -118.9301   null   Pacific Gas and Electric     9/1/2015   18:48   35.38207   Other        Urban   Structure Only      Contact From Object
-122.1915   -122.1915   null   Pacific Gas and Electric     9/5/2015    5:36   39.92755   Building     Urban   Structure Only      Unknown
-122.2654   -122.2654   null   Pacific Gas and Electric    9/11/2015    6:38   37.52319   Other        Urban   Structure Only      Equipment/ Facility Failure
-124.0883   -124.0883   null   Pacific Gas and Electric   10/10/2015    0:20    40.8862   Building     Urban   Structure Only      Equipment/ Facility Failure
-121.9439   -121.9439   null   Pacific Gas and Electric   10/13/2015   18:32   37.74209   Building     Urban   Structure Only      Equipment/ Facility Failure
-119.7908   -119.7908   null   Pacific Gas and Electric   10/15/2015   18:51   36.50818   Building     Rural   Structure Only      Contact From Object
-119.9312   -119.9312   null   Pacific Gas and Electric    11/2/2015    9:53   36.77784   Building     Rural   Structure Only      Equipment/ Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 45 of 57


-121.9134   -121.9134   null   Pacific Gas and Electric   11/15/2015   13:47    37.2494   Other        Urban   Structure Only   Contact From Object
-122.0202   -122.0202   null   Pacific Gas and Electric    12/3/2015    9:12   37.30438   Vegetation   Urban   Structure Only   Contact From Object
-120.5228   -120.5228   null   Pacific Gas and Electric    12/8/2015   12:41   38.24886   Other        Rural   Structure Only   Contact From Object
-119.9951   -119.9951   null   Pacific Gas and Electric   12/10/2015   11:19   36.21833   Other        Rural   Structure Only   Contact From Object
-122.5036   -122.5036   null   Pacific Gas and Electric   12/22/2015    2:44   38.27675   Building     Rural   Structure Only   Contact From Object
-122.4411   -122.4411   null   Pacific Gas and Electric     2/2/2016    6:01   37.77553   Building     URBAN   Structure Only   Equipment/ Facility Failure
-124.2273   -124.2273   null   Pacific Gas and Electric    2/17/2016   21:16    40.6677   Building     RURAL   Structure Only   Contact From Object
-119.7975   -119.7975   null   Pacific Gas and Electric    2/26/2016   15:40   36.83961   Building     URBAN   Structure Only   Equipment/ Facility Failure
-122.2109   -122.2109   null   Pacific Gas and Electric     4/3/2016    6:54   40.41751   Other        RURAL   Structure Only   Contact From Object
 -119.797    -119.797   null   Pacific Gas and Electric     6/8/2016    0:21   36.75666   Vegetation   URBAN   Structure Only   Contact From Object
 -120.598    -120.598   null   Pacific Gas and Electric     6/8/2016   16:50   35.67162   Building     RURAL   Structure Only   Contact From Object
-122.2304   -122.2304   null   Pacific Gas and Electric    6/28/2016   13:36   38.09613   Building     URBAN   Structure Only   Equipment/ Facility Failure
-122.2822   -122.2822   null   Pacific Gas and Electric     8/3/2016   19:41   40.38679   Building     URBAN   Structure Only   Contact From Object
-118.9684   -118.9684   null   Pacific Gas and Electric    8/17/2016    9:41   35.37087   Building     URBAN   Structure Only   Equipment/ Facility Failure
-122.2008   -122.2008   null   Pacific Gas and Electric   10/13/2016   23:52   39.75448   Building     URBAN   Structure Only   Wire-Wire Contact
-121.1564   -121.1564   null   Pacific Gas and Electric    1/10/2017   15:55    38.7538   Building     Urban   Structure Only   Contact From Object
-121.8088   -121.8088   null   Pacific Gas and Electric    1/18/2017   15:34   37.38388   Building     Urban   Structure Only   Equipment/ Facility Failure
-121.9509   -121.9509   null   Pacific Gas and Electric    1/29/2017    9:45   38.36159   Building     Urban   Structure Only   Equipment/ Facility Failure
 -122.719    -122.719   null   Pacific Gas and Electric     2/7/2017    4:50   38.43314   Building     Urban   Structure Only   Other
-121.4222   -121.4222   null   Pacific Gas and Electric    3/17/2017    9:37   38.11532   Other        Rural   Structure Only   Contact From Object
-121.2521   -121.2521   null   Pacific Gas and Electric    4/13/2017   14:21   37.79671   Other        Urban   Structure Only   Contact From Object
-119.7807   -119.7807   null   Pacific Gas and Electric    4/25/2017   18:26   36.23725   Other        Rural   Structure Only   Contact From Object
-121.2306   -121.2306   null   Pacific Gas and Electric    6/19/2017   16:18   37.79272   Other        Urban   Structure Only   Equipment/ Facility Failure
-119.6204   -119.6204   null   Pacific Gas and Electric    6/28/2017   13:09   34.92757   Building     Rural   Structure Only   Contact From Object
-122.4921   -122.4921   null   Pacific Gas and Electric    7/20/2017   20:57   37.73609   Building     Urban   Structure Only   Wire-Wire Contact
-121.9331   -121.9331   null   Pacific Gas and Electric     9/4/2017    6:43   37.45463   Other        Rural   Structure Only   Equipment/ Facility Failure
-122.0916   -122.0916   null   Pacific Gas and Electric   10/14/2017    8:37   37.39437   Building     Urban   Structure Only   Equipment/ Facility Failure
-122.2221   -122.2221   null   Pacific Gas and Electric    11/8/2017   14:53   37.79198   Building     Urban   Structure Only   Contact From Object
-121.5973   -121.5973   null   Pacific Gas and Electric   12/12/2017    4:40   39.77107   Building     Urban   Structure Only   Equipment/ Facility Failure
-121.8375   -121.8375   null   Pacific Gas and Electric   12/14/2017    1:33   37.19789   Building     Rural   Structure Only   Equipment/ Facility Failure
-122.1961   -122.1961   null   Pacific Gas and Electric   12/16/2017    7:01   39.74474   Building     Urban   Structure Only   Equipment/ Facility Failure
-119.0637   -119.0637   null   Pacific Gas and Electric   12/22/2017   14:38   35.33754   Building     Urban   Structure Only   Equipment/ Facility Failure
-122.1898   -122.1898   null   Pacific Gas and Electric   12/24/2017    6:41   37.44444   Building     Urban   Structure Only   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 46 of 57


                                                       SoCalEd CPUC Fire Incident Data
-118.677   -118.677   null   Southern California
                                           6/18/2014
                                                 Edison 15:00 34.162642 Vegetation       Rural   .26 - 9.99 Acres   Unknown
-117.291   -117.291   null   Southern California
                                           7/30/2014
                                                 Edison 15:00 34.159337 Vegetation       Urban   .26 - 9.99 Acres   Contact From Object
-117.402   -117.402   null   Southern California
                                           8/24/2014
                                                 Edison 8:30 34.008754 Building          Urban   .26 - 9.99 Acres   Other
-117.296   -117.296   null   Southern California
                                           8/30/2014
                                                 Edison 15:30 34.170935 Vegetation       Urban   .26 - 9.99 Acres   Equipment/Facility Failure
-119.031   -119.031   null   Southern California
                                            4/8/2015
                                                 Edison 14:00 36.106562 Vegetation       Rural   .26 - 9.99 Acres   Other
-117.032   -117.032   null   Southern California
                                           4/13/2015
                                                 Edison 15:00 33.790251 Other            Rural   .26 - 9.99 Acres   Contact From Object
-117.682   -117.682   null   Southern California
                                           4/14/2015
                                                 Edison 14:35 35.6261194 Other           Urban   .26 - 9.99 Acres   Unknown
-118.804   -118.804   null   Southern California
                                           4/17/2015
                                                 Edison 16:41 34.085125 Vegetation       Rural   .26 - 9.99 Acres   null
-118.361   -118.361   null   Southern California
                                           5/23/2015
                                                 Edison 11:57    34.30064 Vegetation     Rural   .26 - 9.99 Acres   Unknown
-118.907   -118.907   null   Southern California
                                           6/23/2015
                                                 Edison 17:21 34.278968 Vegetation       Rural   .26 - 9.99 Acres   Other
-119.353   -119.353   null   Southern California
                                           8/21/2015
                                                 Edison 23:10 36.235553 Vegetation       Rural   .26 - 9.99 Acres   null
-118.648   -118.648   null   Southern California
                                           9/20/2015
                                                 Edison 16:31 34.063299 Other            Urban   .26 - 9.99 Acres   Contact From Object
 -117.17    -117.17   null   Southern California
                                           10/9/2015
                                                 Edison 14:00 33.575239 Vegetation       Rural   .26 - 9.99 Acres   Insulator
 -118.77    -118.77   null   Southern California
                                         12/11/2015
                                                 Edison 12:21 34.038073 Other            Urban   .26 - 9.99 Acres   null
-118.126   -118.126   null   Southern California
                                           4/20/2016
                                                 Edison 14:06 34.678185 Vegetation       Urban   .26 - 9.99 Acres   Contact From Object
-119.275   -119.275   null   Southern California
                                           4/21/2016
                                                 Edison 12:20 34.333927 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-118.862   -118.862   null   Southern California
                                           4/25/2016
                                                 Edison 19:15 36.137198 Vegetation       Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-119.046   -119.046   null   Southern California
                                           5/21/2016
                                                 Edison 19:39 35.833915 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-117.139   -117.139   null   Southern California
                                            6/4/2016
                                                 Edison 10:17    33.59465 Vegetation     Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-117.198   -117.198   null   Southern California
                                           6/10/2016
                                                 Edison 12:04 34.110728 Vegetation       Rural   .26 - 9.99 Acres   null
-118.781   -118.781   null   Southern California
                                           6/21/2016
                                                 Edison 21:47 36.251509 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-119.237   -119.237   null   Southern California
                                            9/3/2016
                                                 Edison 10:24 34.444661 Vegetation       Rural   .26 - 9.99 Acres   null
-118.955   -118.955   null   Southern California
                                           9/24/2016
                                                 Edison 14:20    35.73807 Vegetation     Rural   .26 - 9.99 Acres   Contact From Object
-118.256   -118.256   null   Southern California
                                           10/2/2016
                                                 Edison 20:13 34.631357 Vegetation       Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-119.772   -119.772   null   Southern California
                                         10/18/2016
                                                 Edison 18:41 34.468683 Vegetation       Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-119.209   -119.209   null   Southern California
                                         10/18/2016
                                                 Edison 15:29 34.299211 Vegetation       Urban   .26 - 9.99 Acres   Splice/Clamp/Connector
-118.154   -118.154   null   Southern California
                                         10/20/2016
                                                 Edison 16:13 34.064003 Vegetation       Urban   .26 - 9.99 Acres   Contact From Object
-118.537   -118.537   null   Southern California
                                         10/26/2016
                                                 Edison 12:19 34.708129 Vegetation       Rural   .26 - 9.99 Acres   null
-118.723   -118.723   null   Southern California
                                         12/30/2016
                                                 Edison 11:42 34.123126 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-119.256   -119.256   null   Southern California
                                           4/16/2017
                                                 Edison 15:39 34.4556008 Vegetation      Rural   .26 - 9.99 Acres   Contact From Object
-118.243   -118.243   null   Southern California
                                           4/23/2017
                                                 Edison 16:24    34.59619 Vegetation     Rural   .26 - 9.99 Acres   Unknown
-116.642   -116.642   null   Southern California
                                           4/28/2017
                                                 Edison 10:59 33.928644 Vegetation       Rural   .26 - 9.99 Acres   Unknown
-119.191   -119.191   null   Southern California
                                           4/28/2017
                                                 Edison 10:37 36.4356275 Vegetation      Rural   .26 - 9.99 Acres   Contact From Object
-119.161   -119.161   null   Southern California
                                            5/1/2017
                                                 Edison 5:40 38.020944 Vegetation        Rural   .26 - 9.99 Acres   Contamination
 -118.67    -118.67   null   Southern California
                                           5/11/2017
                                                 Edison 12:27 34.412701 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-117.178   -117.178   null   Southern California
                                           5/24/2017
                                                 Edison 10:05 34.4231795 Vegetation      Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-119.011   -119.011   null   Southern California
                                           7/12/2017
                                                 Edison 12:02 36.0368333 Vegetation      Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-119.066   -119.066   null   Southern California
                                           7/23/2017
                                                 Edison 20:07 35.711304 Vegetation       Rural   .26 - 9.99 Acres   Contact From Object
-119.245   -119.245   null   Southern California
                                           8/12/2017
                                                 Edison 16:34    36.48248 Vegetation     Rural   .26 - 9.99 Acres   Contact From Object
 -118.42    -118.42   null   Southern California
                                           8/24/2017
                                                 Edison 1:53 34.7325357 Vegetation       Rural   .26 - 9.99 Acres   Equipment/Facility Failure
-116.545   -116.545   null   Southern California
                                           9/21/2017
                                                 Edison 17:57 33.959953 Vegetation       Rural   .26 - 9.99 Acres   Wire-Wire Contact
-117.507   -117.507   null   Southern California
                                         10/16/2017
                                                 Edison 6:11 34.021742 Vegetation        Rural   .26 - 9.99 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 47 of 57


-117.216   -117.216   null   Southern California
                                         10/18/2017
                                                 Edison   13:34    33.770208    Vegetation   Rural   .26 - 9.99 Acres    Contact From Object
-117.267   -117.267   null   Southern California
                                           12/1/2017
                                                 Edison   14:29     33.76145    Vegetation   Rural   .26 - 9.99 Acres    Equipment/Facility Failure
-119.217   -119.217   null   Southern California
                                           2/22/2015
                                                 Edison    9:52    34.284868    Vegetation   Rural   10 - 99 Acres       Unknown
-116.687   -116.687   null   Southern California
                                            6/5/2015
                                                 Edison   14:40    33.901812    Vegetation   Rural   10 - 99 Acres       null
-117.775   -117.775   null   Southern California
                                            7/3/2015
                                                 Edison   15:02    33.553654    Vegetation   Urban   10 - 99 Acres       Contact From Object
-119.457   -119.457   null   Southern California
                                            9/3/2015
                                                 Edison   17:00       36.8936   Vegetation   Rural   10 - 99 Acres       null
-118.868   -118.868   null   Southern California
                                           11/7/2015
                                                 Edison    2:24   34.1708026    Vegetation   Urban   10 - 99 Acres       Unknown
-118.575   -118.575   null   Southern California
                                           4/15/2016
                                                 Edison    7:12    34.442579    Vegetation   Urban   10 - 99 Acres       null
-119.314   -119.314   null   Southern California
                                           4/28/2016
                                                 Edison   14:00    34.357004    Vegetation   Rural   10 - 99 Acres       Equipment/Facility Failure
-118.956   -118.956   null   Southern California
                                           5/29/2016
                                                 Edison   22:25    36.009123    Vegetation   Rural   10 - 99 Acres       Contact From Object
 -120.07    -120.07   null   Southern California
                                           8/24/2016
                                                 Edison   16:37    34.466453    Vegetation   Rural   10 - 99 Acres       null
-119.241   -119.241   null   Southern California
                                           8/12/2017
                                                 Edison   16:34    36.485257    Vegetation   Rural   10 - 99 Acres       Equipment/Facility Failure
-117.721   -117.721   null   Southern California
                                           7/13/2015
                                                 Edison   11:15    33.767847    Vegetation   Rural   100 - 299 Acres     Unknown
-118.805   -118.805   null   Southern California
                                           5/15/2017
                                                 Edison   13:54    35.427678    Vegetation   Rural   100 - 299 Acres     null
-118.492   -118.492   null   Southern California
                                           6/10/2017
                                                 Edison   12:17   35.5965957    Vegetation   Rural   100 - 299 Acres     Equipment/Facility Failure
-118.511   -118.511   null   Southern California
                                           6/13/2014
                                                 Edison   13:00       35.7151   Vegetation   Rural   1000 - 4999 Acres Unknown
-119.043   -119.043   null   Southern California
                                            7/7/2017
                                                 Edison   12:00   35.7735613    Vegetation   Rural   1000 - 4999 Acres Contact From Object
-118.647   -118.647   null   Southern California
                                            6/4/2016
                                                 Edison   16:06    34.133836    Vegetation   Urban   300 - 999 Acres     Contact From Object
-119.136   -119.136   null   Southern California
                                           6/24/2016
                                                 Edison    5:16        37.973   Vegetation   Rural   300 - 999 Acres     Other
-118.826   -118.826   null   Southern California
                                            7/8/2016
                                                 Edison   11:15    34.790623    Vegetation   Rural   300 - 999 Acres     Unknown
-118.584   -118.584   null   Southern California
                                            2/6/2015
                                                 Edison   13:15     37.45396    Vegetation   Rural   Greater than 5000 Acres
                                                                                                                         Unknown
-119.852   -119.852   null   Southern California
                                           8/18/2016
                                                 Edison   14:52    34.535573    Vegetation   Rural   Greater than 5000 Acres
                                                                                                                         Contact From Object
-118.039   -118.039   null   Southern California
                                           5/29/2014
                                                 Edison   18:00   33.9036301    Other        Urban   Less Than .25 Acres Unknown
-118.118   -118.118   null   Southern California
                                            6/5/2014
                                                 Edison    9:20    34.555046    Other        Rural   Less Than .25 Acres Contact From Object
-117.949   -117.949   null   Southern California
                                            6/8/2014
                                                 Edison   18:00   33.6808854    Other        Urban   Less Than .25 Acres Contact From Object
  -119.5     -119.5   null   Southern California
                                           6/27/2014
                                                 Edison   11:06    34.608417    Vegetation   Rural   Less Than .25 Acres Contact From Object
-119.755   -119.755   null   Southern California
                                            7/3/2014
                                                 Edison   11:30    34.452932    Vegetation   Urban   Less Than .25 Acres Other
-117.116   -117.116   null   Southern California
                                           7/24/2014
                                                 Edison   13:00   33.5444395    Vegetation   Rural   Less Than .25 Acres Equipment/Facility Failure
-119.057   -119.057   null   Southern California
                                           7/27/2014
                                                 Edison   18:00    36.050199    Vegetation   Rural   Less Than .25 Acres Contact From Object
-117.187   -117.187   null   Southern California
                                           7/29/2014
                                                 Edison    8:23    34.452932    Vegetation   Rural   Less Than .25 Acres Equipment/Facility Failure
-117.283   -117.283   null   Southern California
                                           7/31/2014
                                                 Edison   16:00   33.7927568    Other        Rural   Less Than .25 Acres Unknown
-119.376   -119.376   null   Southern California
                                            8/3/2014
                                                 Edison   20:00    36.342564    Vegetation   Rural   Less Than .25 Acres Contact From Object
-119.315   -119.315   null   Southern California
                                           8/12/2014
                                                 Edison   13:29     34.38679    Vegetation   Rural   Less Than .25 Acres Contact From Object
-117.015   -117.015   null   Southern California
                                           8/16/2014
                                                 Edison    9:00   33.7337323    Vegetation   Rural   Less Than .25 Acres Equipment/Facility Failure
-117.799   -117.799   null   Southern California
                                           8/17/2014
                                                 Edison   15:00    33.746982    Vegetation   Urban   Less Than .25 Acres Equipment/Facility Failure
-117.907   -117.907   null   Southern California
                                            9/5/2014
                                                 Edison   14:00   34.0276135    Other        Urban   Less Than .25 Acres Equipment/Facility Failure
 -117.52    -117.52   null   Southern California
                                            9/6/2014
                                                 Edison   14:00   33.8780461    Vegetation   Urban   Less Than .25 Acres Unknown
 -118.04    -118.04   null   Southern California
                                            9/8/2014
                                                 Edison   11:55    34.560012    Other        Urban   Less Than .25 Acres Contact From Object
-118.058   -118.058   null   Southern California
                                           9/15/2014
                                                 Edison   16:00   34.1740188    Vegetation   Rural   Less Than .25 Acres Contact From Object
-118.872   -118.872   null   Southern California
                                           9/19/2014
                                                 Edison   23:20    34.038254    Vegetation   Rural   Less Than .25 Acres Contamination
-117.985   -117.985   null   Southern California
                                           10/3/2014
                                                 Edison   15:00   34.0468915    Other        Urban   Less Than .25 Acres Contact From Object
-117.357   -117.357   null   Southern California
                                           10/4/2014
                                                 Edison   16:00    34.165225    Other        Urban   Less Than .25 Acres Unknown
-118.875   -118.875   null   Southern California
                                         10/10/2014
                                                 Edison   16:24    34.204921    Vegetation   Urban   Less Than .25 Acres Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 48 of 57


-117.186   -117.186   null   Southern California
                                         11/13/2014
                                                 Edison   12:00    34.493402   Building     Urban   Less Than .25 Acres   Contact Between Third Party Facility on Pole and Supply Lines
-118.683   -118.683   null   Southern California
                                         11/16/2014
                                                 Edison   13:30    34.048046   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.898   -118.898   null   Southern California
                                         11/17/2014
                                                 Edison    4:30    34.312859   Other        Rural   Less Than .25 Acres   Wire-Wire Contact
-117.371   -117.371   null   Southern California
                                         11/21/2014
                                                 Edison    4:41    34.089112   Vegetation   Urban   Less Than .25 Acres   Other
-117.788   -117.788   null   Southern California
                                           12/2/2014
                                                 Edison   10:00   34.1058474   Other        Urban   Less Than .25 Acres   Vandalism/Theft
 -117.76    -117.76   null   Southern California
                                           12/3/2014
                                                 Edison   19:00    34.037689   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.971   -117.971   null   Southern California
                                           12/4/2014
                                                 Edison    4:00   34.0119761   Vegetation   Urban   Less Than .25 Acres   Other
-117.611   -117.611   null   Southern California
                                           12/5/2014
                                                 Edison    2:52   33.9397026   Vegetation   Rural   Less Than .25 Acres   Vandalism/Theft
-119.018   -119.018   null   Southern California
                                         12/12/2014
                                                 Edison    1:30   35.9219806   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.839   -117.839   null   Southern California
                                         12/27/2014
                                                 Edison    8:17   34.0719543   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.368   -118.368   null   Southern California
                                            1/4/2015
                                                 Edison   13:00   33.9539015   Other        Urban   Less Than .25 Acres   Unknown
-117.838   -117.838   null   Southern California
                                           1/26/2015
                                                 Edison   17:30   34.1314861   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-119.823   -119.823   null   Southern California
                                           3/23/2015
                                                 Edison   17:20     34.43546   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.925   -117.925   null   Southern California
                                           3/26/2015
                                                 Edison   14:09    33.945951   Vegetation   Rural   Less Than .25 Acres   null
-117.587   -117.587   null   Southern California
                                           3/26/2015
                                                 Edison   17:57   33.8513739   Other        Urban   Less Than .25 Acres   Other
-117.853   -117.853   null   Southern California
                                           3/30/2015
                                                 Edison   15:14    33.901058   Vegetation   Urban   Less Than .25 Acres   null
-118.868   -118.868   null   Southern California
                                            4/8/2015
                                                 Edison   13:05    34.178109   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-119.042   -119.042   null   Southern California
                                            4/8/2015
                                                 Edison   16:52    36.105907   Other        Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.133   -118.133   null   Southern California
                                           4/11/2015
                                                 Edison   14:27    34.035473   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
  -117.5     -117.5   null   Southern California
                                           4/12/2015
                                                 Edison    6:32    34.077196   Other        Urban   Less Than .25 Acres   null
-116.901   -116.901   null   Southern California
                                           4/17/2015
                                                 Edison    8:41    33.639703   Vegetation   Rural   Less Than .25 Acres   null
-118.025   -118.025   null   Southern California
                                           4/17/2015
                                                 Edison    9:59    33.916972   Building     Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.524   -118.524   null   Southern California
                                           4/19/2015
                                                 Edison   13:40    34.435908   Building     Urban   Less Than .25 Acres   Contact From Object
-117.934   -117.934   null   Southern California
                                           4/19/2015
                                                 Edison   14:41    33.858431   Building     Urban   Less Than .25 Acres   Contact From Object
 -118.02    -118.02   null   Southern California
                                           4/25/2015
                                                 Edison   14:16    33.937823   Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -118.03    -118.03   null   Southern California
                                           4/26/2015
                                                 Edison   21:01    34.069351   Other        Urban   Less Than .25 Acres   Vandalism/Theft
-118.941   -118.941   null   Southern California
                                           4/27/2015
                                                 Edison   19:09    34.308859   Other        Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.301   -117.301   null   Southern California
                                           4/27/2015
                                                 Edison    8:58    34.177689   Vegetation   Urban   Less Than .25 Acres   Unknown
-117.301   -117.301   null   Southern California
                                           4/27/2015
                                                 Edison    8:23    34.177689   Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -116.58    -116.58   null   Southern California
                                           4/27/2015
                                                 Edison   15:57    33.929736   Other        Rural   Less Than .25 Acres   Splice/Clamp/Connector
-118.941   -118.941   null   Southern California
                                           4/27/2015
                                                 Edison   19:10    34.308859   Other        Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.244   -117.244   null   Southern California
                                           4/30/2015
                                                 Edison   13:45    33.679696   Vegetation   Urban   Less Than .25 Acres   Conductor
 -117.72    -117.72   null   Southern California
                                            5/1/2015
                                                 Edison   13:30    34.025517   Building     Urban   Less Than .25 Acres   Unknown
-119.605   -119.605   null   Southern California
                                            5/4/2015
                                                 Edison   15:47     36.34908   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.709   -117.709   null   Southern California
                                            5/5/2015
                                                 Edison   16:00     33.71101   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.725   -117.725   null   Southern California
                                            5/6/2015
                                                 Edison   14:03    33.717585   Vegetation   Rural   Less Than .25 Acres   null
-119.484   -119.484   null   Southern California
                                            5/8/2015
                                                 Edison    6:15    34.395494   Other        Rural   Less Than .25 Acres   Unknown
 -118.88    -118.88   null   Southern California
                                            5/9/2015
                                                 Edison   10:49    34.209581   Other        Urban   Less Than .25 Acres   Contact From Object
-117.171   -117.171   null   Southern California
                                           5/10/2015
                                                 Edison   13:55     33.68035   Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -117.73    -117.73   null   Southern California
                                           5/11/2015
                                                 Edison    7:30     34.10804   Building     Urban   Less Than .25 Acres   Contact From Object
-117.318   -117.318   null   Southern California
                                           5/12/2015
                                                 Edison   19:34    34.531203   Other        Urban   Less Than .25 Acres   Contact From Object
-118.778   -118.778   null   Southern California
                                           5/14/2015
                                                 Edison   22:24   36.1318095   Vegetation   Rural   Less Than .25 Acres   null
-117.979   -117.979   null   Southern California
                                           5/25/2015
                                                 Edison   13:48    33.751175   Building     Urban   Less Than .25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 49 of 57


-118.908   -118.908   null   Southern California
                                           5/26/2015
                                                 Edison   14:47 34.141244 Other         Rural   Less Than .25 Acres   Unknown
-118.879   -118.879   null   Southern California
                                           5/29/2015
                                                 Edison   15:28 34.286235 Building      Urban   Less Than .25 Acres   null
-118.954   -118.954   null   Southern California
                                           5/29/2015
                                                 Edison    7:29 36.3869606 Vegetation   Rural   Less Than .25 Acres   null
-117.646   -117.646   null   Southern California
                                           5/30/2015
                                                 Edison   15:30 33.709731 Vegetation    Rural   Less Than .25 Acres   Contact From Object
-117.646   -117.646   null   Southern California
                                           5/30/2015
                                                 Edison   15:26 33.709731 Vegetation    Rural   Less Than .25 Acres   Contact From Object
-117.264   -117.264   null   Southern California
                                            6/5/2015
                                                 Edison   17:10 33.859091 Other         Urban   Less Than .25 Acres   null
-118.423   -118.423   null   Southern California
                                            6/6/2015
                                                 Edison   10:00 34.404333 Vegetation    Rural   Less Than .25 Acres   Contact From Object
-117.131   -117.131   null   Southern California
                                            6/9/2015
                                                 Edison    5:46 33.598572 Other         Rural   Less Than .25 Acres   Contact From Object
-119.019   -119.019   null   Southern California
                                           6/10/2015
                                                 Edison   20:50 35.964093 Vegetation    Rural   Less Than .25 Acres   null
-119.297   -119.297   null   Southern California
                                           6/11/2015
                                                 Edison    1:00 36.396211 Other         Rural   Less Than .25 Acres   null
-119.309   -119.309   null   Southern California
                                           6/12/2015
                                                 Edison   12:50 36.320661 Other         Urban   Less Than .25 Acres   Unknown
  -118.4     -118.4   null   Southern California
                                           6/13/2015
                                                 Edison   18:28 34.011561 Building      Urban   Less Than .25 Acres   null
-118.943   -118.943   null   Southern California
                                           6/17/2015
                                                 Edison   17:29 36.108562 Vegetation    Rural   Less Than .25 Acres   Contact From Object
-119.328   -119.328   null   Southern California
                                           6/19/2015
                                                 Edison   14:00 36.207484 Vegetation    Urban   Less Than .25 Acres   Unknown
-117.241   -117.241   null   Southern California
                                           6/21/2015
                                                 Edison   14:25 33.874319 Other         Urban   Less Than .25 Acres   Vandalism/Theft
-119.294   -119.294   null   Southern California
                                           6/22/2015
                                                 Edison   13:30     35.9645 Other       Urban   Less Than .25 Acres   Contact From Object
-117.261   -117.261   null   Southern California
                                           6/28/2015
                                                 Edison   11:18 34.412889 Vegetation    Urban   Less Than .25 Acres   Unknown
-117.367   -117.367   null   Southern California
                                           6/28/2015
                                                 Edison   13:55 34.506848 Other         Urban   Less Than .25 Acres   Unknown
-119.149   -119.149   null   Southern California
                                           6/29/2015
                                                 Edison   15:58 36.299155 Vegetation    Urban   Less Than .25 Acres   Equipment/Facility Failure
 -116.98    -116.98   null   Southern California
                                           6/29/2015
                                                 Edison   14:21 34.005542 Other         Urban   Less Than .25 Acres   Contact From Object
-118.863   -118.863   null   Southern California
                                           6/29/2015
                                                 Edison   15:46 34.209651 Vegetation    Urban   Less Than .25 Acres   Contact From Object
-119.149   -119.149   null   Southern California
                                           6/29/2015
                                                 Edison   15:58 36.299155 Other         Urban   Less Than .25 Acres   Unknown
-117.911   -117.911   null   Southern California
                                            7/2/2015
                                                 Edison   15:55 34.016107 Vegetation    Urban   Less Than .25 Acres   Contact From Object
-117.243   -117.243   null   Southern California
                                            7/8/2015
                                                 Edison   12:19 33.779188 Other         Urban   Less Than .25 Acres   Contact From Object
-119.015   -119.015   null   Southern California
                                           7/10/2015
                                                 Edison    7:30 36.051732 Vegetation    Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.029   -118.029   null   Southern California
                                           7/13/2015
                                                 Edison   14:58 33.898265 Other         Rural   Less Than .25 Acres   null
-118.617   -118.617   null   Southern California
                                           7/20/2015
                                                 Edison   20:16 34.491198 Other         Urban   Less Than .25 Acres   null
-119.324   -119.324   null   Southern California
                                           7/23/2015
                                                 Edison    3:00   36.18129 Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.557   -116.557   null   Southern California
                                           7/27/2015
                                                 Edison   17:06 33.855925 Other         Urban   Less Than .25 Acres   Contact From Object
 -116.97    -116.97   null   Southern California
                                           7/27/2015
                                                 Edison   22:05 34.892877 Other         Rural   Less Than .25 Acres   Equipment/Facility Failure
-119.341   -119.341   null   Southern California
                                           7/27/2015
                                                 Edison   22:51 36.335086 Vegetation    Urban   Less Than .25 Acres   Unknown
-119.107   -119.107   null   Southern California
                                            8/1/2015
                                                 Edison    8:40 35.989498 Vegetation    Rural   Less Than .25 Acres   Contact From Object
-117.161   -117.161   null   Southern California
                                            8/2/2015
                                                 Edison   14:00   34.03263 Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.337   -118.337   null   Southern California
                                           8/12/2015
                                                 Edison   12:00 35.177247 Vegetation    Rural   Less Than .25 Acres   Other
-118.212   -118.212   null   Southern California
                                           8/24/2015
                                                 Edison   22:00 33.883929 Building      Urban   Less Than .25 Acres   Unknown
-117.891   -117.891   null   Southern California
                                           8/27/2015
                                                 Edison    6:21 34.064469 Vegetation    Urban   Less Than .25 Acres   Contact From Object
-118.866   -118.866   null   Southern California
                                           8/27/2015
                                                 Edison   10:20 34.253813 Other         Urban   Less Than .25 Acres   null
-119.094   -119.094   null   Southern California
                                            9/7/2015
                                                 Edison   17:58   35.85547 Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.772   -118.772   null   Southern California
                                            9/9/2015
                                                 Edison   13:22 34.041491 Vegetation    Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.213   -117.213   null   Southern California
                                            9/9/2015
                                                 Edison   13:59 33.549925 Other         Urban   Less Than .25 Acres   null
-117.433   -117.433   null   Southern California
                                           9/11/2015
                                                 Edison    3:10 34.087599 Other         Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.118   -118.118   null   Southern California
                                           9/20/2015
                                                 Edison   19:07 34.024351 Other         Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.694   -118.694   null   Southern California
                                           9/26/2015
                                                 Edison   13:48 34.077294 Vegetation    Urban   Less Than .25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 50 of 57


-117.853   -117.853   null   Southern California
                                           10/9/2015
                                                 Edison   11:39 33.933311 Vegetation     Urban   Less Than .25 Acres   null
-116.475   -116.475   null   Southern California
                                         10/11/2015
                                                 Edison   10:02 33.944046 Other          Urban   Less Than .25 Acres   null
-117.338   -117.338   null   Southern California
                                         10/12/2015
                                                 Edison   13:02   33.63185 Other         Urban   Less Than .25 Acres   Transformer
-117.769   -117.769   null   Southern California
                                         10/27/2015
                                                 Edison   19:47   33.53506 Other         Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.268   -117.268   null   Southern California
                                         10/30/2015
                                                 Edison   12:45   34.05382 Vegetation    Urban   Less Than .25 Acres   Contact From Object
-116.961   -116.961   null   Southern California
                                         10/30/2015
                                                 Edison   22:23 33.790258 Other          Urban   Less Than .25 Acres   Unknown
-118.376   -118.376   null   Southern California
                                           11/2/2015
                                                 Edison   18:07 34.296976 Vegetation     Urban   Less Than .25 Acres   null
-119.038   -119.038   null   Southern California
                                         11/13/2015
                                                 Edison    7:04 34.219958 Vegetation     Urban   Less Than .25 Acres   null
-117.761   -117.761   null   Southern California
                                         11/13/2015
                                                 Edison    7:31 33.639498 Vegetation     Urban   Less Than .25 Acres   Contact From Object
 -117.69    -117.69   null   Southern California
                                         11/18/2015
                                                 Edison    6:31 34.128351 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-117.953   -117.953   null   Southern California
                                         11/20/2015
                                                 Edison   20:07 34.015535 Vegetation     Urban   Less Than .25 Acres   null
-117.953   -117.953   null   Southern California
                                         11/20/2015
                                                 Edison   20:07 34.015535 Other          Urban   Less Than .25 Acres   null
-118.407   -118.407   null   Southern California
                                         11/24/2015
                                                 Edison    1:17 33.744317 Other          Urban   Less Than .25 Acres   Equipment/Facility Failure
-119.249   -119.249   null   Southern California
                                           12/8/2015
                                                 Edison   19:08 34.218803 Vegetation     Rural   Less Than .25 Acres   Contamination
-118.081   -118.081   null   Southern California
                                            1/1/2016
                                                 Edison   10:13 34.000767 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-118.053   -118.053   null   Southern California
                                            1/5/2016
                                                 Edison   20:51 34.062727 Other          Urban   Less Than .25 Acres   Pole
-118.682   -118.682   null   Southern California
                                           1/16/2016
                                                 Edison   15:20 34.409571 Vegetation     Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.149   -118.149   null   Southern California
                                           1/28/2016
                                                 Edison   22:07 33.964221 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-118.303   -118.303   null   Southern California
                                            2/3/2016
                                                 Edison   17:46 34.718251 Vegetation     Rural   Less Than .25 Acres   Unknown
-117.514   -117.514   null   Southern California
                                            2/7/2016
                                                 Edison    9:31   34.13706 Vegetation    Rural   Less Than .25 Acres   Equipment/Facility Failure
 -117.44    -117.44   null   Southern California
                                            2/8/2016
                                                 Edison    8:22 34.106057 Vegetation     Urban   Less Than .25 Acres   Equipment/Facility Failure
 -118.14    -118.14   null   Southern California
                                            2/9/2016
                                                 Edison   19:13 33.779024 Vegetation     Urban   Less Than .25 Acres   Equipment/Facility Failure
-119.254   -119.254   null   Southern California
                                           2/10/2016
                                                 Edison   18:56 34.218656 Vegetation     Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.072   -118.072   null   Southern California
                                           2/12/2016
                                                 Edison   20:02 33.968031 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-118.843   -118.843   null   Southern California
                                           2/16/2016
                                                 Edison   15:18 34.205693 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-119.584   -119.584   null   Southern California
                                           2/22/2016
                                                 Edison   17:04 34.449164 Vegetation     Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.142   -118.142   null   Southern California
                                           2/24/2016
                                                 Edison   15:06      34.947 Vegetation   Rural   Less Than .25 Acres   Contact From Object
  -116.8     -116.8   null   Southern California
                                           2/27/2016
                                                 Edison    0:49 33.913418 Other          Rural   Less Than .25 Acres   Contact From Object
-117.924   -117.924   null   Southern California
                                           3/11/2016
                                                 Edison    7:53 33.905943 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-117.966   -117.966   null   Southern California
                                           3/17/2016
                                                 Edison   14:53 34.005917 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-117.506   -117.506   null   Southern California
                                           3/23/2016
                                                 Edison   11:45 34.136914 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-118.439   -118.439   null   Southern California
                                            4/7/2016
                                                 Edison    7:43 34.299564 Vegetation     Urban   Less Than .25 Acres   Contact Between Third Party Facility on Pole and Supply Lines
-119.732   -119.732   null   Southern California
                                           4/14/2016
                                                 Edison   11:58 34.446025 Other          Urban   Less Than .25 Acres   Contact From Object
-118.662   -118.662   null   Southern California
                                           4/15/2016
                                                 Edison    8:04 34.280803 Vegetation     Urban   Less Than .25 Acres   Splice/Clamp/Connector
-118.382   -118.382   null   Southern California
                                           4/16/2016
                                                 Edison   23:14 33.8708166 Other         Urban   Less Than .25 Acres   Contact From Object
-119.064   -119.064   null   Southern California
                                           4/18/2016
                                                 Edison   12:23 36.196263 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-119.188   -119.188   null   Southern California
                                           4/22/2016
                                                 Edison   17:23 36.088237 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-118.901   -118.901   null   Southern California
                                           4/23/2016
                                                 Edison   15:26 34.283292 Other          Urban   Less Than .25 Acres   Contact From Object
-119.306   -119.306   null   Southern California
                                           4/24/2016
                                                 Edison   21:34 36.058642 Other          Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.915   -118.915   null   Southern California
                                           4/25/2016
                                                 Edison   15:23   35.83874 Vegetation    Rural   Less Than .25 Acres   Equipment/Facility Failure
-119.306   -119.306   null   Southern California
                                            5/1/2016
                                                 Edison   15:00 36.057986 Vegetation     Rural   Less Than .25 Acres   Unknown
-120.215   -120.215   null   Southern California
                                            5/2/2016
                                                 Edison    7:03 34.473624 Vegetation     Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.127   -118.127   null   Southern California
                                            5/4/2016
                                                 Edison    9:49 34.025551 Other          Urban   Less Than .25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 51 of 57


-116.972   -116.972   null   Southern California
                                           5/11/2016
                                                 Edison   14:05   33.682599   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-120.216   -120.216   null   Southern California
                                           5/12/2016
                                                 Edison    8:55   34.473616   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.119   -117.119   null   Southern California
                                           5/30/2016
                                                 Edison   15:03   33.563921   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.381   -117.381   null   Southern California
                                            6/3/2016
                                                 Edison   18:00   34.110052   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.117   -118.117   null   Southern California
                                            6/3/2016
                                                 Edison   11:04   33.999483   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.989   -117.989   null   Southern California
                                            6/4/2016
                                                 Edison   18:05   33.691726   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.422   -118.422   null   Southern California
                                            6/5/2016
                                                 Edison   15:59   34.420772   Vegetation   Rural   Less Than .25 Acres   Unknown
-118.477   -118.477   null   Southern California
                                            6/6/2016
                                                 Edison   17:44   35.135476   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.196   -118.196   null   Southern California
                                            6/9/2016
                                                 Edison   11:28   34.586229   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-119.144   -119.144   null   Southern California
                                           6/17/2016
                                                 Edison    9:33     36.1564   Vegetation   Rural   Less Than .25 Acres   Conductor
-118.884   -118.884   null   Southern California
                                           6/19/2016
                                                 Edison   11:20   34.182656   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.172   -118.172   null   Southern California
                                           6/22/2016
                                                 Edison   18:05   35.057979   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.089   -118.089   null   Southern California
                                            7/3/2016
                                                 Edison    6:18   34.013207   Building     Urban   Less Than .25 Acres   Contact From Object
 -118.12    -118.12   null   Southern California
                                           7/12/2016
                                                 Edison   16:20   34.115191   Building     Urban   Less Than .25 Acres   null
-118.136   -118.136   null   Southern California
                                           7/19/2016
                                                 Edison   16:00    34.08736   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.887   -117.887   null   Southern California
                                           7/20/2016
                                                 Edison   15:54   33.859578   Vegetation   Urban   Less Than .25 Acres   Wire-Wire Contact
-118.209   -118.209   null   Southern California
                                           7/23/2016
                                                 Edison   12:23   33.931313   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.854   -117.854   null   Southern California
                                           8/27/2016
                                                 Edison   14:54   34.048467   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.415   -118.415   null   Southern California
                                            9/2/2016
                                                 Edison   18:19   37.347411   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-119.239   -119.239   null   Southern California
                                            9/3/2016
                                                 Edison   15:03   34.442146   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
  -119.3     -119.3   null   Southern California
                                           9/16/2016
                                                 Edison   19:02   34.485119   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.669   -118.669   null   Southern California
                                           9/19/2016
                                                 Edison    6:11   34.039961   Vegetation   Rural   Less Than .25 Acres   Unknown
-118.207   -118.207   null   Southern California
                                           9/24/2016
                                                 Edison   15:49   33.780103   Other        Urban   Less Than .25 Acres   Contact From Object
-117.986   -117.986   null   Southern California
                                           9/26/2016
                                                 Edison   15:00   34.131909   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.766   -118.766   null   Southern California
                                           9/28/2016
                                                 Edison   10:01   34.269109   Building     Urban   Less Than .25 Acres   Contact From Object
 -119.83    -119.83   null   Southern California
                                         10/13/2016
                                                 Edison    9:54   34.439841   Vegetation   Urban   Less Than .25 Acres   null
-118.045   -118.045   null   Southern California
                                         10/15/2016
                                                 Edison    4:49   34.521702   Vegetation   Urban   Less Than .25 Acres   null
-118.413   -118.413   null   Southern California
                                         10/22/2016
                                                 Edison   15:17   34.381229   Other        Rural   Less Than .25 Acres   Contact From Object
-119.285   -119.285   null   Southern California
                                         10/23/2016
                                                 Edison    9:40   34.460281   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.821   -117.821   null   Southern California
                                         10/28/2016
                                                 Edison   10:13   34.102058   Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-119.189   -119.189   null   Southern California
                                         10/29/2016
                                                 Edison   18:42   34.214903   Other        Urban   Less Than .25 Acres   Other
-117.984   -117.984   null   Southern California
                                           11/3/2016
                                                 Edison   22:37   33.730024   Other        Urban   Less Than .25 Acres   Contact From Object
-118.003   -118.003   null   Southern California
                                         11/16/2016
                                                 Edison   13:45   33.916838   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.874   -118.874   null   Southern California
                                         11/20/2016
                                                 Edison   11:15    34.18834   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-119.171   -119.171   null   Southern California
                                         11/22/2016
                                                 Edison   15:20   36.313422   Vegetation   Rural   Less Than .25 Acres   null
-117.703   -117.703   null   Southern California
                                           12/1/2016
                                                 Edison    8:54   33.691979   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.413   -118.413   null   Southern California
                                           12/2/2016
                                                 Edison   21:26   34.381229   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.853   -117.853   null   Southern California
                                         12/19/2016
                                                 Edison    8:18   34.023198   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-116.107   -116.107   null   Southern California
                                         12/26/2016
                                                 Edison    8:02   34.167551   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.695   -116.695   null   Southern California
                                           1/13/2017
                                                 Edison   11:05   33.761028   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.995   -118.995   null   Southern California
                                           1/14/2017
                                                 Edison    1:21   34.265551   Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -118.37    -118.37   null   Southern California
                                           1/28/2017
                                                 Edison   18:15   33.990038   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
 -118.37    -118.37   null   Southern California
                                           1/31/2017
                                                 Edison    2:10   33.990038   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 52 of 57


-117.853   -117.853   null   Southern California
                                            2/8/2017
                                                 Edison    2:20    33.689703   Other        Urban   Less Than .25 Acres   Unknown
-117.912   -117.912   null   Southern California
                                           3/10/2017
                                                 Edison   15:46    33.787103   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.252   -117.252   null   Southern California
                                           3/11/2017
                                                 Edison   17:22    34.128477   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.066   -118.066   null   Southern California
                                           3/13/2017
                                                 Edison   13:42    33.953606   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.971   -116.971   null   Southern California
                                           3/15/2017
                                                 Edison   13:23   34.0534485   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.263   -118.263   null   Southern California
                                           3/17/2017
                                                 Edison   17:14    34.575906   Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -118.37    -118.37   null   Southern California
                                            4/9/2017
                                                 Edison    1:51    33.990038   Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -118.37    -118.37   null   Southern California
                                           4/28/2017
                                                 Edison   23:15    33.990038   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.221   -117.221   null   Southern California
                                           4/29/2017
                                                 Edison   16:08    33.898371   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.073   -118.073   null   Southern California
                                           4/29/2017
                                                 Edison    3:17    34.126823   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.044   -118.044   null   Southern California
                                            5/1/2017
                                                 Edison   20:04    34.157117   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.268   -118.268   null   Southern California
                                            5/3/2017
                                                 Edison    7:01   33.8718439   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.769   -118.769   null   Southern California
                                            5/3/2017
                                                 Edison    5:40    34.264482   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.168   -117.168   null   Southern California
                                           5/14/2017
                                                 Edison   11:15   33.6416147   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.832   -117.832   null   Southern California
                                           5/19/2017
                                                 Edison   17:57    33.869301   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.857   -117.857   null   Southern California
                                           5/19/2017
                                                 Edison   15:51   33.6443658   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.139   -117.139   null   Southern California
                                           5/20/2017
                                                 Edison   17:28   33.7067865   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.908   -117.908   null   Southern California
                                           5/20/2017
                                                 Edison   15:24   33.7816957   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.644   -118.644   null   Southern California
                                           5/20/2017
                                                 Edison    9:43   34.0425507   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.291   -117.291   null   Southern California
                                           5/22/2017
                                                 Edison   11:27    34.510048   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.175   -117.175   null   Southern California
                                           5/23/2017
                                                 Edison   12:07   34.4203573   Vegetation   Rural   Less Than .25 Acres   Unknown
-117.006   -117.006   null   Southern California
                                           5/29/2017
                                                 Edison    5:59    34.906651   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
 -118.37    -118.37   null   Southern California
                                           5/30/2017
                                                 Edison   19:39    33.990038   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.402   -117.402   null   Southern California
                                            6/1/2017
                                                 Edison   12:30   34.0110575   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.298   -118.298   null   Southern California
                                            6/2/2017
                                                 Edison   19:41    33.802191   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.299   -118.299   null   Southern California
                                            6/2/2017
                                                 Edison   16:49   33.8025979   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.533   -118.533   null   Southern California
                                            6/2/2017
                                                 Edison   10:50   35.1020694   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.919   -117.919   null   Southern California
                                            6/3/2017
                                                 Edison   16:31   34.8812232   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.338   -117.338   null   Southern California
                                            6/3/2017
                                                 Edison   14:56    34.403364   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.486   -117.486   null   Southern California
                                            6/4/2017
                                                 Edison   13:14    33.837331   Vegetation   Rural   Less Than .25 Acres   Wire-Wire Contact
-118.154   -118.154   null   Southern California
                                            6/7/2017
                                                 Edison   20:50    33.764918   Other        Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.159   -118.159   null   Southern California
                                            6/8/2017
                                                 Edison   12:33   34.1890422   Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -119.25    -119.25   null   Southern California
                                           6/12/2017
                                                 Edison   16:49    35.770999   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.922   -116.922   null   Southern California
                                           6/13/2017
                                                 Edison   16:09    33.730775   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.592   -117.592   null   Southern California
                                           6/14/2017
                                                 Edison   15:32    34.411816   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.416   -118.416   null   Southern California
                                           6/16/2017
                                                 Edison   13:58   34.3811834   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.295   -117.295   null   Southern California
                                           6/16/2017
                                                 Edison   13:30    34.457343   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.999   -117.999   null   Southern California
                                           6/17/2017
                                                 Edison   20:12   33.8101249   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.207   -117.207   null   Southern California
                                           6/18/2017
                                                 Edison   16:43   34.1321539   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.642   -117.642   null   Southern California
                                           6/18/2017
                                                 Edison   11:06   34.0859461   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.202   -118.202   null   Southern California
                                           6/19/2017
                                                 Edison   19:10   34.4434414   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.951   -117.951   null   Southern California
                                           6/24/2017
                                                 Edison   11:42    34.544244   Vegetation   Rural   Less Than .25 Acres   Unknown
-117.855   -117.855   null   Southern California
                                            7/2/2017
                                                 Edison    8:24     34.08044   Vegetation   Rural   Less Than .25 Acres   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 53 of 57


-117.587   -117.587   null   Southern California
                                            7/3/2017
                                                 Edison   12:41   33.6592904   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.234   -117.234   null   Southern California
                                            7/7/2017
                                                 Edison    9:48    33.704621   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.547   -116.547   null   Southern California
                                            7/8/2017
                                                 Edison   10:57   33.9183649   Vegetation   Urban   Less Than .25 Acres   Wire-Wire Contact
-117.114   -117.114   null   Southern California
                                           7/11/2017
                                                 Edison   18:06   34.2053578   Vegetation   Rural   Less Than .25 Acres   Unknown
-118.399   -118.399   null   Southern California
                                           7/13/2017
                                                 Edison   10:08     33.99907   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.965   -117.965   null   Southern California
                                           7/20/2017
                                                 Edison   16:56   34.1068188   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.941   -117.941   null   Southern California
                                           7/20/2017
                                                 Edison   16:03    33.890009   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.234   -117.234   null   Southern California
                                           7/29/2017
                                                 Edison   14:23    33.704621   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.192   -117.192   null   Southern California
                                           7/29/2017
                                                 Edison    9:26   34.4220009   Vegetation   Urban   Less Than .25 Acres   Unknown
-118.375   -118.375   null   Southern California
                                           7/30/2017
                                                 Edison    6:11    34.808203   Vegetation   Rural   Less Than .25 Acres   Unknown
-117.941   -117.941   null   Southern California
                                           7/31/2017
                                                 Edison    6:32    33.890009   Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-118.561   -118.561   null   Southern California
                                            8/8/2017
                                                 Edison   17:52    35.134187   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-118.168   -118.168   null   Southern California
                                            8/8/2017
                                                 Edison   17:12   34.6589604   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.855   -117.855   null   Southern California
                                           8/12/2017
                                                 Edison   14:37     34.08044   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-119.263   -119.263   null   Southern California
                                           8/14/2017
                                                 Edison    9:34    36.328681   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.735   -117.735   null   Southern California
                                           8/19/2017
                                                 Edison   15:16    33.717186   Vegetation   Urban   Less Than .25 Acres   Unknown
-118.634   -118.634   null   Southern California
                                           8/28/2017
                                                 Edison   17:26   34.1350412   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.861   -117.861   null   Southern California
                                           8/28/2017
                                                 Edison    4:10     33.95701   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.271   -117.271   null   Southern California
                                           8/29/2017
                                                 Edison   10:18   34.1521404   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
 -119.17    -119.17   null   Southern California
                                           8/29/2017
                                                 Edison    5:15    36.177475   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.337   -117.337   null   Southern California
                                           8/31/2017
                                                 Edison   15:09    33.674753   Building     Urban   Less Than .25 Acres   Unknown
-117.437   -117.437   null   Southern California
                                            9/1/2017
                                                 Edison    3:40    33.869634   Vegetation   Rural   Less Than .25 Acres   Other
 -117.88    -117.88   null   Southern California
                                            9/7/2017
                                                 Edison   21:39    33.747166   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.399   -117.399   null   Southern California
                                           9/22/2017
                                                 Edison   13:26   34.0476499   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-118.698   -118.698   null   Southern California
                                           9/27/2017
                                                 Edison   18:40    34.155404   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.946   -116.946   null   Southern California
                                           9/28/2017
                                                 Edison   20:34    33.748568   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-119.634   -119.634   null   Southern California
                                           9/29/2017
                                                 Edison   15:09   36.3426512   Vegetation   Rural   Less Than .25 Acres   Unknown
-119.298   -119.298   null   Southern California
                                           10/3/2017
                                                 Edison   11:20    35.969334   Vegetation   Rural   Less Than .25 Acres   Contact From Object
-119.422   -119.422   null   Southern California
                                         10/10/2017
                                                 Edison   15:55    36.348622   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-119.565   -119.565   null   Southern California
                                         10/27/2017
                                                 Edison   23:45   34.4569987   Vegetation   Rural   Less Than .25 Acres   Unknown
-119.644   -119.644   null   Southern California
                                         11/11/2017
                                                 Edison   10:32    34.427116   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.649   -117.649   null   Southern California
                                         11/11/2017
                                                 Edison    3:27   34.0044624   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.278   -117.278   null   Southern California
                                         11/13/2017
                                                 Edison   13:49    33.739098   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.861   -117.861   null   Southern California
                                           12/5/2017
                                                 Edison   11:38     33.95701   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-118.134   -118.134   null   Southern California
                                         12/21/2017
                                                 Edison   23:40    34.179529   Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.996   -117.996   null   Southern California
                                           6/13/2016
                                                 Edison   17:18    33.751792   Vegetation   Urban   Structure Only        Pole
-118.201   -118.201   null   Southern California
                                           6/14/2016
                                                 Edison    2:40    33.996135   Other        Urban   Structure Only        Conductor
-119.596   -119.596   null   Southern California
                                           8/18/2016
                                                 Edison   19:00    34.421352   Other        Rural   Structure Only        Conductor
-117.935   -117.935   null   Southern California
                                         11/11/2016
                                                 Edison    4:18    33.630942   Other        Urban   Structure Only        Conductor
-118.024   -118.024   null   Southern California
                                         12/16/2016
                                                 Edison   19:31    33.812081   Building     Urban   Structure Only        Conductor
-117.015   -117.015   null   Southern California
                                           3/30/2017
                                                 Edison   14:37   34.8900382   Vegetation   Rural   Structure Only        Equipment/Facility Failure
-119.253   -119.253   null   Southern California
                                           4/22/2017
                                                 Edison   11:23   35.8628425   Vegetation   Rural   Structure Only        Unknown
-118.136   -118.136   null   Southern California
                                           6/19/2017
                                                 Edison   15:30   34.0742375   Vegetation   Urban   Structure Only        Equipment/Facility Failure
                                  Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 54 of 57


-118.768   -118.768 null   Southern California
                                         10/6/2017
                                               Edison 12:18 34.2530352 Vegetation   Urban   Structure Only   Contact From Object
                                     Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 55 of 57


                                                       SDG&E CPUC Fire Incident Data
-117.114 -117.114 null San Diego Gas and Electric     3/5/2014       9:49 33.2038 Vegetation     Rural   .26 - 9.99 Acres      Equipment/Facility Failure
-116.899 -116.899 null San Diego Gas and Electric     5/1/2014       6:48    32.864 Vegetation   Rural   .26 - 9.99 Acres      Contact Between Third Party Facility on Pole and Supply Lines
-116.772 -116.772 null San Diego Gas and Electric    5/13/2014       9:00 32.6405 Vegetation     Rural   .26 - 9.99 Acres      Wire-Wire Contact
-117.164 -117.164 null San Diego Gas and Electric    5/19/2014     18:30 33.1073 Vegetation      Urban   .26 - 9.99 Acres      Contact From Object
-116.866 -116.866 null San Diego Gas and Electric    5/31/2014     11:30 33.3146 Vegetation      Rural   .26 - 9.99 Acres      Contact From Object
 -116.78  -116.78 null San Diego Gas and Electric    9/13/2014     20:30 32.7211 Vegetation      Rural   .26 - 9.99 Acres      Unknown
-117.171 -117.171 null San Diego Gas and Electric    10/7/2014     13:38 33.03898 Vegetation     Rural   .26 - 9.99 Acres      Contact From Object
-116.881 -116.881 null San Diego Gas and Electric   11/19/2014       9:30 32.8421 Vegetation     Rural   .26 - 9.99 Acres      Contact From Object
-117.495 -117.495 null San Diego Gas and Electric   10/31/2015 13:04:00 P 33.33917 Vegetation    Rural   .26 - 9.99 Acres      Contact From Object
-116.892 -116.892 null San Diego Gas and Electric     4/9/2015     17:23 32.7233 Vegetation      Rural   .26 - 9.99 Acres      Unknown
-116.866 -116.866 null San Diego Gas and Electric    4/12/2015     12:31 33.0117 Vegetation      Rural   .26 - 9.99 Acres      Contact From Object
-117.002 -117.002 null San Diego Gas and Electric    4/13/2015     10:50 32.5859 Vegetation      Rural   .26 - 9.99 Acres      Contact From Object
-117.097 -117.097 null San Diego Gas and Electric    10/8/2016     10:53 33.30186 Vegetation     Rural   .26 - 9.99 Acres      Contact From Object
-116.584 -116.584 null San Diego Gas and Electric    7/11/2016     13:19 33.11461 Vegetation     Rural   .26 - 9.99 Acres      Equipment/Facility Failure
-116.855 -116.855 null San Diego Gas and Electric    6/29/2017     14:58 32.6934 Vegetation      Rural   .26 - 9.99 Acres      Contact From Object
-117.419 -117.419 null San Diego Gas and Electric    9/26/2017       6:37 33.29844 vegetation    Rural   .26 - 9.99 Acres      Contact From Object
-116.975 -116.975 null San Diego Gas and Electric    9/27/2017     14:28 33.23266 Vegetation     Rural   .26 - 9.99 Acres      Unknown
-116.622 -116.622 null San Diego Gas and Electric    10/7/2017     17:40 32.59143 Vegetation     Rural   .26 - 9.99 Acres      Equipment/Facility Failure
-116.881 -116.881 null San Diego Gas and Electric   10/16/2017     10:20 33.0697 Vegetation      Rural   .26 - 9.99 Acres      Contact From Object
-117.326 -117.326 null San Diego Gas and Electric    4/12/2015     14:30 32.7523 Vegetation      Rural   100 - 299 Acres       Equipment/Facility Failure
-117.078 -117.078 null San Diego Gas and Electric     1/1/2014     18:45 33.1179 Vegetation      Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.046 -117.046 null San Diego Gas and Electric    4/15/2014       6:20 32.6778 Vegetation     Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.338 -117.338 null San Diego Gas and Electric    4/17/2014     16:42 33.2203 Vegetation      Urban   Less Than .25 Acres   Contact From Object
-117.347 -117.347 null San Diego Gas and Electric    4/27/2014     12:00 32.2415 Vegetation      Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.948 -116.948 null San Diego Gas and Electric    4/28/2014     13:30 33.2926 Vegetation      Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.956 -116.956 null San Diego Gas and Electric    4/28/2014     16:20 33.2887 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-117.222 -117.222 null San Diego Gas and Electric    4/29/2014     10:05 33.3181 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-117.016 -117.016 null San Diego Gas and Electric    4/29/2014     13:40 33.1264 Vegetation      Urban   Less Than .25 Acres   Contact From Object
-117.096 -117.096 null San Diego Gas and Electric    4/29/2014     16:49 32.7186 Vegetation      Urban   Less Than .25 Acres   Contact From Object
-116.778 -116.778 null San Diego Gas and Electric    5/13/2014       8:35 32.7543 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-117.246 -117.246 null San Diego Gas and Electric    5/28/2014     15:50 32.9808 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-116.828 -116.828 null San Diego Gas and Electric     6/4/2014       9:30 33.0191 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-117.032 -117.032 null San Diego Gas and Electric    6/17/2014     15:30     32.564 Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.926 -116.926 null San Diego Gas and Electric     7/4/2014     12:00 32.7563 Vegetation      Urban   Less Than .25 Acres   Contact From Object
-116.926 -116.926 null San Diego Gas and Electric     7/6/2014     11:14 33.0283 Vegetation      Rural   Less Than .25 Acres   Contact From Object
116.8455 116.8455 null San Diego Gas and Electric    7/22/2014     10:25 32.7899 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-116.828 -116.828 null San Diego Gas and Electric    8/28/2014       9:30 33.0191 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-117.161 -117.161 null San Diego Gas and Electric     9/2/2014     11:15 33.15272 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-117.135 -117.135 null San Diego Gas and Electric    9/11/2014     11:56 33.2769 Vegetation      Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.014 -117.014 null San Diego Gas and Electric    9/15/2014     12:53     32.736 Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.848 -116.848 null San Diego Gas and Electric    9/24/2014     19:45 33.0513 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-116.847 -116.847 null San Diego Gas and Electric   10/11/2014       4:00    32.946 Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.014 -117.014 null San Diego Gas and Electric     2/7/2015     13:36 32.9021 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-117.231 -117.231 null San Diego Gas and Electric     6/9/2015       5:50 32.9003 Vegetation     Urban   Less Than .25 Acres   Contact From Object
-116.992 -116.992 null San Diego Gas and Electric    5/28/2015     12:45 32.7265 Vegetation      Rural   Less Than .25 Acres   Contact From Object
-116.899 -116.899 null San Diego Gas and Electric    7/13/2015     23:45 32.76297 Vegetation     Rural   Less Than .25 Acres   Contact From Object
-117.231 -117.231 null San Diego Gas and Electric     8/8/2015     10:00 33.1973 Vegetation      Urban   Less Than .25 Acres   Contact From Object
                                          Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 56 of 57


-116.696   -116.696   null   San Diego Gas and Electric    4/29/2015        12:00    32.6061    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.206   -117.206   null   San Diego Gas and Electric    5/17/2015         6:55    33.1808    Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -117.05    -117.05   null   San Diego Gas and Electric     7/7/2015        15:00    32.7443    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.939   -116.939   null   San Diego Gas and Electric    2/11/2015        15:30    32.8941    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.931   -116.931   null   San Diego Gas and Electric    4/18/2015        12:00    32.7764    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.013   -117.013   null   San Diego Gas and Electric    7/17/2015         9:48   33.17504    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.579   -116.579   null   San Diego Gas and Electric    7/27/2015        14:30    33.0665    Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -117.07    -117.07   null   San Diego Gas and Electric   12/26/2015         3:04    33.1323    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.677   -116.677   null   San Diego Gas and Electric    8/13/2015        20:33   33.24571    Vegetation   Rural   Less Than .25 Acres   Unknown
-116.969   -116.969   null   San Diego Gas and Electric    8/15/2015        17:30   32.74172    Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.016   -117.016   null   San Diego Gas and Electric    3/19/2015        23:50   33.03238    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.286   -116.286   null   San Diego Gas and Electric     9/1/2015         8:50     32.669    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.842   -116.842   null   San Diego Gas and Electric    4/28/2015        13:30    32.8917    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.744   -116.744   null   San Diego Gas and Electric     9/8/2015        11:45    33.0726    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.072   -117.072   null   San Diego Gas and Electric     9/9/2015        20:40   32.64396    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.104   -117.104   null   San Diego Gas and Electric    9/17/2015         8:09   32.67914    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.059   -117.059   null   San Diego Gas and Electric    10/2/2015        14:30    33.1354    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-116.945   -116.945   null   San Diego Gas and Electric    10/8/2015        13:47    32.5818    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
 -117.11    -117.11   null   San Diego Gas and Electric    10/9/2015        16:00    32.7705    Other        Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.067   -117.067   null   San Diego Gas and Electric     9/1/2015        18:01    32.7595    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.202   -117.202   null   San Diego Gas and Electric     9/2/2015        18:18    33.1867    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.961   -116.961   null   San Diego Gas and Electric    6/23/2016        15:00    32.8058    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.043   -117.043   null   San Diego Gas and Electric    6/12/2016   Unknown        33.094    Vegetation   Urban   Less Than .25 Acres   Contact from Object
-116.975   -116.975   null   San Diego Gas and Electric    1/16/2016        14:42   32.71876    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.156   -117.156   null   San Diego Gas and Electric    1/31/2016        15:00    33.3217    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.086   -117.086   null   San Diego Gas and Electric     2/5/2016         9:47    33.0739    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.966   -116.966   null   San Diego Gas and Electric    2/12/2016        19:30   33.24274    Vegetation   Rural   Less Than .25 Acres   Vandalism/Theft
-116.397   -116.397   null   San Diego Gas and Electric    2/18/2016         0:00    32.7063    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.076   -117.076   null   San Diego Gas and Electric    8/27/2016        12:43   33.13713    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-117.215   -117.215   null   San Diego Gas and Electric    3/11/2016        11:40   33.15632    Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
-117.183   -117.183   null   San Diego Gas and Electric    7/11/2016        10:27   33.27186    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.368   -117.368   null   San Diego Gas and Electric    4/16/2016   Unknown      33.22433    Vegetation   Rural   Less Than .25 Acres   Wind/Equipment/Facility Failure
-117.091   -117.091   null   San Diego Gas and Electric     1/9/2016         4:30     33.082    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-117.197   -117.197   null   San Diego Gas and Electric     4/6/2016        10:38   33.18655    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.617   -116.617   null   San Diego Gas and Electric    6/27/2016        15:30   33.28374    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.878   -116.878   null   San Diego Gas and Electric     7/2/2016         7:51       32.81   Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.203   -117.203   null   San Diego Gas and Electric    7/31/2016        13:43    33.3663    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.935   -116.935   null   San Diego Gas and Electric    7/22/2016   Unknown      33.20146    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.742   -116.742   null   San Diego Gas and Electric    7/29/2016        10:57   33.07096    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-117.366   -117.366   null   San Diego Gas and Electric     1/3/2016         4:30    33.1915    Other        Urban   Less Than .25 Acres   Contact From Object
-116.942   -116.942   null   San Diego Gas and Electric     3/3/2016         6:00   32.84724    Vegetation   Urban   Less Than .25 Acres   Contact From Object
-116.733   -116.733   null   San Diego Gas and Electric    9/23/2016        11:25   32.73804    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
-116.905   -116.905   null   San Diego Gas and Electric    6/14/2016         6:05   32.88015    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.965   -116.965   null   San Diego Gas and Electric    9/29/2016   null         32.74178    Vegetation   Urban   Less Than .25 Acres   Contact Between Third Party Facility on Pole and Supply Lines
-117.316   -117.316   null   San Diego Gas and Electric    9/29/2016         8:14   33.17144    Vegetation   Urban   Less Than .25 Acres   Unknown
-117.208   -117.208   null   San Diego Gas and Electric    9/27/2016   unknown      33.29666    Vegetation   Rural   Less Than .25 Acres   Contact From Object
-116.862   -116.862   null   San Diego Gas and Electric   10/21/2016        11:20    33.0485    Vegetation   Rural   Less Than .25 Acres   Unknown
-116.702   -116.702   null   San Diego Gas and Electric    11/2/2016        10:30   32.83726    Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
                                         Case 3:14-cr-00175-WHA Document 1006-1 Filed 02/06/19 Page 57 of 57


 -116.938 -116.938   null   San Diego Gas and Electric    11/12/2016        20:30    32.62583     Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
 -117.077 -117.077   null   San Diego Gas and Electric     1/20/2017        14:00    32.62736     Building     Urban   Less Than .25 Acres   Contact From Object
 -117.184 -117.184   null   San Diego Gas and Electric      6/8/2017         4:12    33.03564     Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -116.711 -116.711   null   San Diego Gas and Electric     6/12/2017        11:20        32.843   Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -117.049 -117.049   null   San Diego Gas and Electric     6/19/2017         9:52    32.78287     Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -117.139 -117.139   null   San Diego Gas and Electric     6/26/2017        14:30     32.7842     Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -117.098 -117.098   null   San Diego Gas and Electric     6/29/2017        13:07    33.13547     Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -117.136 -117.136   null   San Diego Gas and Electric     7/16/2017        11:53        32.829   Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -117.167 -117.167   null   San Diego Gas and Electric     7/25/2017        15:18    33.13427     Vegetation   Rural   Less Than .25 Acres   Vandalism/Theft
 -116.872 -116.872   null   San Diego Gas and Electric     7/28/2017        16:31    32.78018     Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -117.118 -117.118   null   San Diego Gas and Electric     8/20/2017        22:15     32.7522     Vegetation   Urban   Less Than .25 Acres   Equipment/Facility Failure
 -117.246 -117.246   null   San Diego Gas and Electric     8/30/2017        14:12    33.38752     Vegetation   Urban   Less Than .25 Acres   Contact From Object
 -116.695 -116.695   null   San Diego Gas and Electric      9/5/2017        14:49    32.61908     Vegetation   Rural   Less Than .25 Acres   Contact From Object
 -116.779 -116.779   null   San Diego Gas and Electric     9/27/2017        16:10    32.72719     Vegetation   Rural   Less Than .25 Acres   Equipment/Facility Failure
null     null        null   null                         null        null           null          null         null    null                  null
